Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 1 of 108 PageID #:11810




                  Menard Correctional Center
            2nd Court Appointed Expert Report
                         Lippert v. Godinez




                        Visit Date: May 21-24, 2018




                  Prepared by the Medical Investigation Team

                                Mike Puisis, DO
                                 Jack Raba, MD
                      Catherine M. Knox RN, MN, CCHP-RN
                           Jay Shulman, DMD, MSPH
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 2 of 108 PageID #:11811




Table of Contents
Overview............................................................................................................................... 3
Executive Summary ............................................................................................................... 3
Findings................................................................................................................................. 7
   Leadership, Staffing, and Custody Functions.............................................................................. 7
   Clinic Space ................................................................................................................................. 9
   Sanitation .................................................................................................................................. 16
   Radiology Service ...................................................................................................................... 17
   Medical Records........................................................................................................................ 18
   Medical Reception and Intrasystem Transfer ........................................................................... 20
   Nursing Sick Call ........................................................................................................................ 22
   Chronic Disease Management .................................................................................................. 25
   Urgent/Emergent Care.............................................................................................................. 39
   Specialty Consultations ............................................................................................................. 51
   Infirmary Care ........................................................................................................................... 62
   Pharmacy/Medication Administration ..................................................................................... 66
   Infection Control ....................................................................................................................... 71
   Dental Program ......................................................................................................................... 75
   Internal Monitoring and Quality Improvement Activities ........................................................ 90
Recommendations .............................................................................................................. 93
  Leadership, Staffing, and Custody Functions............................................................................ 93
  Clinical Space............................................................................................................................. 93
  Sanitation .................................................................................................................................. 94
  Radiology Services .................................................................................................................... 94
  Medical Records........................................................................................................................ 94
  Medical Reception and Intrasystem Transfer ........................................................................... 95
  Nursing Sick Call ........................................................................................................................ 95
  Chronic Disease Management .................................................................................................. 96
  Urgent/Emergent Care.............................................................................................................. 97
  Specialty Consultations ............................................................................................................. 98
  Infirmary Care ........................................................................................................................... 99
  Pharmacy and Medication Administration ............................................................................. 100
  Infection Control ..................................................................................................................... 101
  Dental Program ....................................................................................................................... 102
  Internal Monitoring and Quality Improvement ...................................................................... 107
Appendix A........................................................................................................................ 108




May 21-24, 2018                                   Menard Correctional Center                                                              Page 2
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 3 of 108 PageID #:11812




Overview
From May 21 to May 25, 2018, the Medical Investigation team visited the Menard Correctional
Center (MCC) in Chester, Illinois. MCC is a maximum security prison. MCC houses 3029 inmates.
The capacity of the prison is 3812 and the prison is at 79% of capacity. Eighty-one percent of
inmates are classified as maximum security. Approximately 10% of inmates are medium security
and approximately 9% are minimum security. Only 49 (1.6%) inmates were in the reception
housing unit on the day of our visit. MCC had an infirmary unit, which on the day of our visit
housed eight patients.

This report describes our findings and recommendations. During this visit, we:
    • Met with leadership of custody and medical
    • Toured the medical services area
    • Talked with health care staff
    • Reviewed health records and other documents
    • Interviewed inmates

We thank Warden and staff for their assistance and cooperation in conducting the review.


Executive Summary
Based on a comparison of findings as identified in the First Court Expert’s report, we find that
except for minor improvements in nursing sick call and infection control, all areas were either the
same or worse than the First Court Expert’s findings. Clinical care in all areas of record reviews
appeared worse and, in some cases, resulted in harm. Mortality review identified preventable
and possibly preventable death. We find that overall, the Menard Correctional Center (MCC) is
not providing adequate medical care to patients, and there are systemic issues that present
ongoing risk of harm to patients and result in preventable morbidity and mortality. The
deficiencies that form the basis of this opinion are provided below.

There are an extraordinary number of vacancies (33%) at this facility. This includes two physician
positions, nurse practitioner positions, Director of Nursing, medical records director, Dental
Director and 39% of nursing positions. It takes approximately 10 months to fill a state position,
and the IDOC needs to reduce that timeframe or it will be unable to timely fill positions. The
Medical Director does not provide clinical leadership at the facility. The Wexford regional team
does not appear to participate in identification or resolution of operational problems. A staffing
plan needs to be done, as it is unclear how many staff are necessary to provide services.

In order to accommodate custody, sick call and provider visits are conducted in housing units.
But these housing unit examination rooms are not all appropriately equipped, were not well
maintained, and were cluttered, making them inappropriate for clinical care. Some examinations
occur with the patient in a chair. The panorex unit in intake is not shielded, which increases risk
of radiation exposure to staff and other inmates. The infirmary has no examination room and


May 21-24, 2018                  Menard Correctional Center                                 Page 3
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 4 of 108 PageID #:11813



patient rooms have no nurse call devices. Equipment is not maintained or routinely inspected.
Showers in the infirmary and in American for Disability (ADA) units were not well maintained and
are in need of repair. There was a lack of automated external defibrillators. There was a lack of
maintenance and repairs throughout all clinical areas, which we were told was a result of funding.

Most but not all examination tables had paper barriers. Sharps, gloves, sinks, and paper towels
were available. Maintenance of equipment and physical plant was not being done. Sanitation
rounds were being done but findings were not corrected. Environmental rounds need to include
clinical equipment, electrical safety, emergency bags, negative pressure rooms, and clinical areas.

Radiology equipment, inspections, and safety were adequate except for the panorex in the
reception area, which lacked shielding, making it a potential safety risk. Access to radiological
services was adequate. The need for dosimeters should be reviewed with the State of Illinois
Emergency Management Agency.

Medical records are properly thinned but the number of volumes of medical records is so large
that additional storage space is needed to accommodate excess volumes. This makes access to a
complete medical record extremely difficult. An electronic medical record is needed. Medical
records are not available for nurses performing sick call in housing units. They write their notes
on blank progress notes without access to review medical record information. Their notes are
filed at a later date. All staff need to have access to a medical record for every clinical encounter.
Any staff is authorized to pull or re-file medical records, which violates confidentiality and
promotes loss of medical documents. Hospital and consultation reports are only available 50% of
the time. This adversely affects clinical care.

Intake physical examinations are not timely; only 60% of new inmates have their intake physical
examination within a week. As with NRC, although HIV testing is supposed to be opt-out, it still
requires consent and may account for only 50% of incoming inmates being screened.1 This is not
trivial. We found on death reviews a man from MCC who was never screened for HIV despite
having multiple risk factors. He died of unrecognized advanced AIDS and his death was
preventable if he had been screened.2 Although there were additional problems with the care
of this patient, the lack of HIV screening was significant. The Center for Disease Control
recommends opt-out screening as the optimal testing method for HIV in correctional centers and
this should be put into place in the IDOC.3 Follow up of tuberculin skin testing was not always
done and occasionally is not administered. Follow up of abnormal findings was inconsistent.
There is no system to monitor these deficiencies.


1 In our experience, opt-out testing typically results in rates greater than 95% acceptance. This is borne out by the experience in
Rhode Island Department of Corrections, which had a rate of acceptance of testing of 98%. This is found in the following article.
Beckwith CG, Bazerman L, Cornwall AH, Patry E, Poshkus M, Fu J, and Nunn A: An Evaluation of a Routine Opt-Out Rapid HIV
Testing Program in a Rhode Island Jail. AIDS Educ Prev June 23, 2011 23(30): 96-109 and found at:
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3734962/.
2 Patient #22 Mortality Review.
3 HIV Testing Implementation Guidance for Correctional Settings; Centers for Disease Control and Prevention, January 2009 as

found at https://www.cdc.gov/hiv/pdf/group/cdc-hiv-correctional-settings-guidelines.pdf.



May 21-24, 2018                              Menard Correctional Center                                                    Page 4
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 5 of 108 PageID #:11814



Since the First Court Expert’s visit, MCC now has properly equipped rooms used to conduct
nursing sick call evaluations. All sick requests we reviewed were seen timely, including urgent
sick call requests. We verified this in interviews of inmates. Nurses failed to appropriately assess
and examine patients in 20% of sick call requests we reviewed. We also found that licensed
practical nurses independently perform sick call even though it is not within the scope of their
license. This places inmates at risk of harm. Nurses also evaluate inmates for their requests
without having the medical record with them during the evaluation. This violates IDOC protocols
and MCC’s policy. Only 20% of nurse referrals to providers occurred timely

About half of chronic illness patients are still managed in one-disease-only clinics. We examined
hepatitis C chronic clinics at MCC and found that patients are unmonitored for ongoing harm of
hepatitis C, including complications of cirrhosis and hepatocellular carcinoma. These failures have
caused death.4 The insertion of a Wexford corporate hepatitis C physician into the process of
referral to UIC is an additional barrier that serves to delay treatment of patients with antiviral
medication. Facility physicians are not adhering to IDOC hepatitis C guidelines and fail to obtain
required testing necessary to evaluate patients for treatment. Physicians seeing patients in
chronic care clinics failed to consistently document rationale for their treatment decisions, failed
to document review of the medication records, failed to review blood glucose levels in diabetics,
failed to refer diabetic patients for annual retinopathy screening, failed to prescribe statins based
on current IDOC guidelines, failed to screen for colon cancer, and failed to vaccinate patients in
accordance with current recommendations. We found many deficiencies on record reviews.

Emergency supplies and equipment are standardized but bags are not sealed. Emergency bags
are routinely checked but we did find some outdated supplies in these bags. All automated
defibrillators were routinely checked and were found functional. Emergency response drills are
performed as required. Although critiques of these drills were adequate, there was no discussion
of analysis or plans for improvements in CQI meetings. Tracking of emergency evaluations ceased
in 2017. In records reviewed of nursing evaluation of urgent episodes of care and in physician
care of persons hospitalized, there were numerous deficiencies of clinical care.

Specialty care was not tracked, so it was not possible to evaluate timeliness of care. MCC had the
second lowest rate of referral of all facilities we reviewed but the highest rate of denials. We
found that many denials were inappropriate. In record reviews we noted delayed specialty care,
lack of follow up after consultations, including noting the status of the patients and failure to
describe the therapeutic plan developed by the consultant, failure to timely schedule specialty
care, and failure to obtain specialty care reports. Access to care appeared so poor that we
recommend abandoning the collegial review program.

We found that some patients on the infirmary had conditions that required a higher level of care,
such as a skilled nursing unit. Provider notes on the infirmary failed to include adequate history,
examination, or plans, and had limited clinical information or rationale for treatment plans.
Infirmary beds are inadequate for the type of patients housed on this unit. The infirmary had no

4   Mortality Review Patient #23.



May 21-24, 2018                     Menard Correctional Center                                Page 5
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 6 of 108 PageID #:11815



examination room. The fixed infirmary beds are so close to the ground that it was difficult to
imagine how an adequate examination could be accomplished. There are no call devices on the
infirmary and rooms had padlocks on them, creating an evacuation-safety hazard and making it
impossible for bedridden patients to gain the attention of a nurse in an emergency.

We noted that medication rooms were clean and orderly, and that storage of medication was
appropriate. Medication administration, however, is not safe and medication services do not
meet standards of practice. We found that morning medication administration starts at three in
the morning, which we find unwarranted. There are numerous transcription errors on medication
records that can result in errors in providing medication. Pre-pouring of medication, including
crushed and floated medication, is inconsistent with good nursing practice. There were
numerous other problems with administration of medication that make this practice unsafe. The
use of a list to prepare controlled substances and the placement of doses for multiple patients
into a collective container is dangerous and should be stopped immediately. The MAR is not
available during medication administration and therefore medication is not documented as given
when the medication is actually administered. Instead, nurses document medication
administration as given when they pre-pour the medication. We noted lapses of medication
continuity in several patients and noted that chronic disease patients are not monitored to
ensure continuity of prescribed medication.

There is a dedicated full-time nurse assigned to infection control, and important improvements
have been made to the program. MCC tracks infectious disease and has the most advanced
tracking of persons with infectious disease of all the facilities we have visited. This nurse could
provide a better service if she worked in coordination with an infectious disease doctor so that
her work could be guided by current infection control practices. Analysis of surveillance data
needs attention, and repair and maintenance of clinical areas needs to improve.

Dental staffing is grossly inadequate; consequently, wait times for fillings and dentures is greater
than 15 months. Patients who were prescribed antibiotics for dental infections do not have the
teeth extracted timely. Two dentist positions should be filled immediately, and an additional 0.5
FTE dental hygienist position should be established. Routine dental treatment is inadequate since
it is not informed by a comprehensive oral examination (i.e., intraoral x-rays, a periodontal
assessment using probing, and a sequenced treatment plan). The failures of the dental program
documented in this report place patients at risk of preventable pain and tooth loss by fostering
widescale underdiagnosis and under-treatment of dental disease. The program has deteriorated
markedly since the First Court Expert Report, and the treatment provided to IDOC inmates
remains substantially below accepted professional standards, and is not minimally adequate.

The quality improvement program coordinator has no training in quality improvement and no
knowledge of current quality improvement methodology. Half of the Governing Body of the
quality improvement program consists of custody trained staff. This body needs to be
predominantly medically trained. Staff performing studies did not appear to know the difference
between outcome and process studies. CQI activities did not address major problems of the
facility. Mortality review is not performed and there is currently no critical analysis of deaths,


May 21-24, 2018                   Menard Correctional Center                                 Page 6
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 7 of 108 PageID #:11816



even though we found that four of seven death records reviewed had preventable or possibly
preventable mortality.



Findings
Leadership, Staffing, and Custody Functions
Methodology: We reviewed the Schedule E. We interviewed leadership staff and custody
leadership.

First Court Expert Findings
There were no primary care physicians on staff. The Medical Director was a surgeon and the two
staff physicians included another surgeon and an ophthalmologist. The Health Care Unit
Administrator (HCUA) also served as the Director of Nursing. One of the supervising nurse
positions was vacant. This left a lack of supervisory nurse staff. The vacancy rate was
approximately 9%.

Current Findings
The medical leadership team is still incomplete. Currently, the Medical Director position is filled
with a board-certified internist and the HCUA position has been filled by the same person since
2014. The Director of Nursing (DON) position, however, is vacant. There is no medical records
director; a medical records technologist acts as the medical records director. The three
supervisory nurse positions are all filled but two of these positions have been recently filled. The
Dental Director position is vacant.

The HCUA position is filled by a nurse who is competent and well qualified for her position. Her
effectiveness is diminished by not having a DON, an effective Medical Director, or a reliable
quality improvement resource person knowledgeable in continuous quality improvement (CQI)
methodology. There was no evidence of support by the vendor in improving programmatic
deficiencies.

The Medical Director is not providing administrative clinical leadership. This position is filled by
an internist who has been Medical Director since June of 2017. He sees patients on the infirmary
and in the clinic, performs peer reviews for the nurse practitioners, addresses grievances, and
attends the collegial review conference calls. There is no evidence of any participation in other
administrative medical functions, particularly related to quality improvement or solving medical
clinical problems. He was unaware of the plan for quality improvement and told us that the
facility had no ongoing quality problems. He seemed unaware of any programmatic issues of the
facility and saw his role with respect to quality improvement as providing good care. As an
example, when asked if getting consultation reports was a problem he answered yes. His solution
to this was to tell the scheduler about the lack of reports. He presumed that the Regional




May 21-24, 2018                   Menard Correctional Center                                 Page 7
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 8 of 108 PageID #:11817



Manager and Regional Medical Director knew of the problem but was unaware and not involved
in any effort to correct this deficiency.

The IDOC Regional Nurse Coordinator was present for our visit. She does spend time at the facility
and was aware of problems that the facility faced. However, she also serves as the full-time HCUA
at Vandalia and does not spend full-time as the Regional Coordinator. She did indicate that she
has trained staff at Vandalia to assume most of her functions at Vandalia; however, we were
unable to verify the extent of time she spends in each of her positions.

The Wexford Regional Manager was present for our visit. She has been with Wexford for three
years. She has no medical training or medical administration training. She previously worked as
a warden in the IDOC. When asked what the top five problems were at MCC, she said that there
were no problems at the facility and no areas of concern from her perspective as Regional
Manager. She does not participate in quality improvement activity and has no role in mortality
review. She said that no one has brought to her attention any problems with respect to mortality.
She knew of no clinical issues with respect to the previous Medical Director, who was a surgeon.
With respect to the current Medical Director, she knew that he needed additional training in
order to be able to perform suturing of lacerations. From her perspective, operations worked
well and were without problems. In our opinion, custody-trained personnel should not be hired
to manage the medical program, as they have no experience or training in the provision of
medical care.

The Wexford Regional Medical Director was not present for our visit. According to the HCUA, he
rarely is present at the facility. He comes for annual Continuous Quality Improvement (CQI)
meetings and rarely comes when there is a coverage issue. There was no evidence of his
participation in clinical oversight at the facility based on documents we reviewed. He is available
to the Medical Director by phone.

There are 91.1 staff positions at MCC. Sixty-six are state staff and 25.1 are Wexford staff. A table
of staffing is present as an appendix to this report. There are 29 vacant positions and one long-
term leave of absence, yielding approximately a 33% effective vacancy rate. This is a deterioration
and a significantly higher vacancy rate than the 9% rate cited in the First Court Expert’s report.
This vacancy rate is extremely high and makes it impossible to effectively manage the program.
State positions have a 33% (22 of 66) vacancy rate, most of which are nursing positions. Wexford
has a 28% (7 of 25.1) vacancy rate. Both of these vacancy rates are extremely high. The vacancies
for Wexford included the Dental Director, a dentist, and two physician positions, which are
critical clinical positions. We were told that there have been applicants for many of the state
vacant positions but that the state hiring process is so cumbersome that prospective employees
take other positions before the state hiring process is completed. We were told that for a recent
hire it took 10 months from the time of application to the time the employee started work.

Wexford has been unable to provide adequate physician coverage for this facility. The First Court
Expert reported that all three positions were filled by non-primary care trained physicians and
the Medical Director was a surgeon. This was deemed inadequate, which we agree with. The


May 21-24, 2018                   Menard Correctional Center                                 Page 8
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 9 of 108 PageID #:11818



current Medical Director is board certified in internal medicine, but the other two physician
positions are vacant. We received a contract monitoring report covering seven months from June
2017 to December of 2017. This report documents that the physician position has been vacant
since September of 2014. We were told that one of the two vacant physician positions was
downgraded to a nurse practitioner position because it also could not be filled; this change is not
evident in the Schedule E provided to us. That nurse practitioner position is currently vacant as
well. The contract monitoring report for MCC shows that the Medical Director hours have mostly
been filled. Only approximately 50% of the staff physician hours have been filled and only
approximately 50% of nurse practitioner hours have been filled. Downgrading the physician
position to the nurse practitioner position has apparently not resulted in additional provider
staffing as expected. The current vacant physician position is partly covered by a coverage
physician who received one year of a rotating internship and one year of a pathology residency
in 1976. This facility still lacks adequate physician coverage and one of the coverage physicians
has no primary care training. In terms of hours filled, physician coverage is worse than in 2014
but is slightly better with respect to coverage with primary care trained physicians. The lack of
primary care physicians is evident in problems found in record reviews and mortality reviews,
and this results, in our opinion, in preventable morbidity and mortality.

Nurse supervisory budgeted staffing is deficient. There are three nurse supervisory staff but there
is no weekend or evening coverage. On-call nurses act as proxy evening and weekend supervisory
staff. Nurse staffing is also deficient. Though 21 (39%) of 54 nurse positions are vacant, we believe
that there remains a deficiency of budgeted nurse staff. The HCUA was unaware of any staffing
plan developed for this facility. In addition to nursing positions, clerical positions also appear to
be deficient. The number of medical appointments is large at this facility due to its size, and the
one scheduling clerk is insufficient to adequately manage the paperwork and scheduling duties.
As with other facilities, a staffing plan based on the expectations of the administrative directives
with relief factor adjustments needs to be done to accurately determine staffing levels.

We did not review officer staffing. As with other facilities, we believe an officer staffing
assessment needs to be done to ensure that all appointments timely occur, and officers assist
nurses in a standardized manner when nurses administer medications.


Clinic Space
Methodology: Accompanied by a correctional officer, a nurse manager, and occasionally the
HCUA, the experts inspected the nurse and provider sick call rooms on the housing units, the
three-story health care unit which housed medical exams rooms, telehealth room, treatment
room, physical therapy, nurse medication preparation room, phlebotomy room, dental clinic,
sterilization room, medical records department, health care administrative offices, and the
infirmary, optometry room, and radiology suite.

First Court Expert Findings
The First Court Expert found that the then 30-year-old health care unit was well maintained but
aging, the nurse and physician sick rooms in the cell houses lacked privacy and were not


May 21-24, 2018                   Menard Correctional Center                                  Page 9
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 10 of 108 PageID #:11819



adequately equipped, and the Reception and Classification Unit was small but appropriately
equipped. He noted that all of the clinical areas in the cell houses should be renovated to provide
clean, private clinical settings.

Current Findings
   • The location of the nurse and provider sick calls in the housing units maximizes the
       patient-inmates’ access to sick call and chronic care services.
   • The provider and nurse sick call rooms in the cell houses are generally small; some were
       not well organized and not in good physical condition.
   • The only two exam tables (one is actually a gurney) in one cell house (North) were
       cluttered with supplies and medical charts, and were not usable for patient examination.
       Exams, if needed, were performed while the patient was in a chair.
   • All of the clinical rooms, including the nurse and provider exam rooms, in the cell houses
       were wired for computers, but none had computers.
   • Some exam rooms in the cell houses had been recently painted but others had cracked
       paint and walls, frayed wall paper, an electrical outlet without a cover plate, and a missing
       ceiling vent cover.
   • Torn upholstery was noted on three exam tables on the campus.
   • Missing or non-functional oto-ophthalmoscopes were noted in four exam rooms on the
       campus.
   • Only three of the 26 beds in the infirmary had adjustable head and leg sections. One was
       an aged metal bed and the other two were hospital beds.
   • There are an inadequate number of adjustable hospital beds to meet the needs of the
       complicated patient-inmates admitted to the infirmary.
   • There is not an exam room in the infirmary.
   • The low level of the beds makes it difficult and unsafe for the clinical team to properly
       examine and transfer patients.
   • There were no nurse call devices in the infirmary patients’ rooms. The HCUA stated that
       consideration is being given to installing wall-mounted bedside audible alarms that are
       currently in use at LCC.
   • Not all medical equipment had documentation of annual electrical safety inspections.
   • Out-of-date medical references were found in a number of clinical areas.
   • The group shower in South Lower used by older men, some with physical impairments,
       was in poor repair that created safety and sanitation concerns.
   • The infirmary shower was poorly ventilated, had a clogged ceiling vent, a non-functional
       shower head, a rusted grab bar near the tub, and no safety grab bars near the functioning
       shower.
   • The anterooms in both infirmary isolation rooms were dirty and cluttered.
   • The negative pressure units in the infirmary isolation rooms were functional and had
       regular documented inspections.
   • The layout of the radiology room in the Reception & Classification building predisposes
       the staff and patients to the potential risk of radiation exposure.



May 21-24, 2018                   Menard Correctional Center                                Page 10
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 11 of 108 PageID #:11820



    •   There are no automated external defibrillators (AEDs) in the Reception & Classification
        building or in every cell house.

At the time of the site visit, MCC housed 2,580 maximum security male inmates on the main
campus and an additional 440 men at its Medium Security Unit located a few miles from the main
facility. MCC serves as the Reception and Classification Center for a number of detention centers
and jails in southern Illinois, receiving 90-150 new admissions per month. It also accepts transfers
from all of the IDOC facilities and directly from the North Reception Center (NRC) near Chicago.

The Reception and Classification Center is located in a separate building with an adjacent housing
wing that temporarily houses 30-50 new admissions until their intake screenings have been
completed. The clinical screening is provided in four rooms (medical, TASC, mental health, and
dental) along a single corridor. The medical exam room has an exam table with torn upholstery,
paper barrier for the exam table, a desk, two chairs, a scale, sink with eye washing attachment,
and paper towels. The wall mounted oto-ophthalmoscope was not functional. Unprotected
paper directives were taped on the wall; this is a fire safety hazard. Vital signs and clinical histories
and exams are performed in this room. Dental screening is provided one day per month. Panorex
x-rays are taken in an unshielded, unleaded room. Prior to taking an x-ray, the radiology
technician has to stop foot traffic in the corridor and pull the trigger cord into the corridor to
minimize the risk of radiation exposure. The radiology technician does not wear a radiation
exposure dosimeter badge. An automated external defibrillator (AED) is not kept in the R&C
building.

Men are housed in two long, multi-story housing structures that have been subdivided into seven
cell houses. One structure houses North 2, North Lower, North Upper, South Lower, and South
Upper cell houses; the other has the East and West cell houses. Each of cell houses has two galleys
on each side, each galley had two tiers that are not connected. The cell houses hold from 250-
400 patient-inmates. Each cell has a toilet, a sink, and a bunk bed with two men; some inmates
are housed alone. The doors are barred. Large open showers are located on each floor. There are
steep stairs to each of the upper levels, but there is also an elevator for those who are unable to
navigate the stairs. Men are allowed access to the shower three times per week. The group
shower in South Lower that is used by an older population, including some individuals with
physical disabilities, was inspected. The shower room had five shower chairs, safety grab bars,
and ramps to access the showering area. The area was poorly ventilated, the ceilings were
peeling, the concrete floor had large cracks, and metal doors, fans, and vent covers were
completely rusted. The cracked floors pose a safety risk to this aged patient-inmate population
and to staff. The rusted metal fixtures and the peeling ceiling are not able to be fully sanitized
and create a risk for mold and the growth of bacteria and fungi. The correctional staff stated that
the state funding has been inadequate to perform routine maintenance and repair of this shower
and other service areas on the campus.

Each of cell houses has a clinical space where nurse and provider sick call and chronic care clinics
are held; these clinic spaces vary from cell house to cell house in size, privacy, equipment, and
upkeep.


May 21-24, 2018                     Menard Correctional Center                                   Page 11
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 12 of 108 PageID #:11821



North 2 medical area is located on an upper floor and serves the cell house’s segregation unit, a
general population unit, and an older patient, some with disabilities, unit. The area has a 10-
person waiting room. The space is relatively tight but has two medical exam spaces, a tele-psych
room, a single chair dental suite, and three mental health interview rooms. This is the most
expansive clinical space in the cell houses. A provider uses one of the medical rooms one to two
days per week. This room has a gurney covered with medical charts that serves as the exam table,
a desk, two chairs, no computer, a sink with soap and paper towels, and a blood pressure unit.
This exam room did not have an oto-ophthalmoscope; it was reported that it was broken. There
was 13-year-old Physician Desk Reference (PDR) in the room. When questioned about the
availability of electronic medical references, the physician stated that he can access online clinical
references from the computer in his office in the health care unit, but he was unable to list even
one comprehensive online resource that he uses. The gurney that reportedly serves as the exam
table was so completely covered with medical charts that it was unlikely that it would or could
be used during this session. Nurse sick call is performed in an adjacent exam room with an exam
table which has tears in the upholstery and is covered with medical supplies; this exam table
could not be readily, if at all, used for patient examination. The room had paper barriers, scale,
BP unit, peak expiratory flow rate (PERF) meter, pulse oximeter, sink, desk, two chairs, phone,
sharps box, and a stair chair. There was a functioning otoscope. An unsealed emergency bag with
an ambu bag, EpiPen, glucose gel, expired glucagon, Accu-Chek machine (no safety inspection
label) was inspected. There was no AED in the bag: it was reported to be broken. The nurse
reported that the bag is checked every shift, but a log could not be identified. There were 18 and
19-year-old PDR’s on the nurse’s desk; she stated she does not have access to online medical
references. The nurse holds daily sick call and sees most patients within one to three days after
a request is submitted.

The medical area in North 1 Upper (population 350-370) had a small waiting room and two small,
clean, recently painted, similarly equipped exam rooms. Each had exam tables with intact
upholstery, paper barriers, two fixed chairs, and no computer. There was not a sink in the rooms.
In the atrium just outside the exam rooms was a scale, and a sink with soap and paper towels,
and a locked medical cabinet with a functional oto-ophthalmoscope, PEFR meter, stethoscope,
digital thermometer, and medical supplies.

North 1 Lower (population 247) sends its general population patients to North 1 Upper for sick
call and chronic care clinics and its second floor medical area serves the protective custody
patients (62 individuals) housed in this cell house. This clinic has only a single exam room with an
exam table with intact upholstery, paper barrier on the table, desk, two chairs, phone, hand
sanitizer, paper towels, a functional oto-ophthalmoscope, scale, BP unit, a stethoscope, and no
computer. There was no PEFR meter or mouthpieces or a pulse oximeter or Accu-Chek unit in
this clinical area. The paint was cracked on the wall and an electrical plate was missing just above
the exam table.

South Lower (population 316) has two clinics. A clinic on the first floor serves an older population,
some with physical disabilities, housed on the adjoined lower levels of this cell house. The clinic
has a single exam room with an exam table with intact upholstery, a sink with soap, scale, BP


May 21-24, 2018                   Menard Correctional Center                                  Page 12
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 13 of 108 PageID #:11822



unit, stethoscope, pulse oximeter, gloves, desk, two chairs, phone, and no computer. Wallpaper
in the clinic was frayed, preventing the walls being properly cleaned. South Lower also has a clinic
on the second floor that serves a general population and a worker/porter housing unit. This clinic
has a single exam room with an exam table with intact upholstery, paper barrier on the table,
scale, eye chart, functional otoscope, BP unit, pulse oximeter, two PEFR meters, desk, two chairs,
phone, and no computer.

West Cell House (406 population) has a second floor clinic with one small exam room with an
exam table with intact upholstery, paper barrier on the table, functional otoscope, PEFR meter
with mouthpieces, pulse oximeter, desk, two chairs, and hand sanitizer. The space was cluttered,
unprotected paper directives were taped on the walls, paint was cracked, the ceiling vent did not
have a cover, and cardboard boxes filled with toothpaste nearly touching the ceiling were piled
on top of a file cabinet. The accompanying West Cell House correctional officer stated that he
would have the boxes and the paper directives removed immediately. He stated that the state
funding has slowed down the completion of non-urgent repairs throughout the campus. The
boxes and paper taped on the walls posed a fire safety hazard. The cracked paint made it
impossible to properly sanitize this clinic space and creates an unprofessional work environment
for the clinical staff.

East Cell House (310 population) has a second floor clinic with a tele-psych room with a counter
and one chair, and an additional exam room that is shared by medical and mental health staff.
The exam room has an exam table, a desk, and two chairs. The exam room is cramped and
cluttered due to the presence of three large correctional metal file cabinets, water damaged
cardboard boxes stacked on top of these cabinets, and an ancient refrigerator used by
correctional staff with a totally rusted front. These items should not be located in a clinical exam
area. The East Cell House Major who joined our inspection stated that he will have the file
cabinets, cardboard boxes, and refrigerator removed from the exam room.

Patient-inmates interviewed in the cell houses were all knowledgeable about the sick call request
procedure. Most stated that they are seen by a nurse within a few days after they place a request
in the locked box. If they were referred by the nurse to see a provider, it will take three to four
days up to a few weeks before they were seen in a provider sick call.

The health care unit is a three-story building located in the central section of the MCC campus.
The first floor has four exam rooms, one of which is used for HIV, hepatitis C, and renal telehealth
consultation. Only the telehealth room is now actively used for the delivery of medical care. The
other three exam rooms are primarily used as mental health interview rooms and by at least one
LPN as a storage and staging area. Since the provider sick call and chronic care clinics were moved
into the cell houses, three of these exam rooms are only occasionally, if ever, used by nurses for
the delivery of sick call and after-hours care. All the exam rooms have desks, chairs, sinks, soap,
paper towels, exam tables, and oto-ophthalmoscopes. A scale was identified in one exam room.
The exam tables in two of the rooms had torn upholstery. Only two of the four oto-
ophthalmoscopes were functional, and one lacked a currently safety inspection label. Some of



May 21-24, 2018                   Menard Correctional Center                                Page 13
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 14 of 108 PageID #:11823



chairs had torn and frayed upholstery. Only the telehealth room appeared to be organized and
optimally clean. Nineteen and 13-year-old PDR’s were noted in one of the exam rooms.

The first floor also has a sterilization room that also stores trauma bags, crutches, transport cots,
a backboard, two autoclaves with current safety inspection labels, a dental suite that will be
reviewed in the dental care section, medication storage and preparation room, medication
records, a lab room with a current CLIA certificate, a phlebotomy chair, four centrifuges with
current safety inspection labels, and a treatment room. The treatment room serves as the urgent
care center for the MCC campus. It has an adjustable gurney, three oxygen tanks, a Gomco
suction machine, pulse oximeters, digital thermometer, Accu-Chek machines, ambu bag, AED, an
ECG machine, a functional oto-ophthalmoscope, and a variety of medical supplies. An emergency
bag with emergency supplies, medications, and equipment, and an AED with pads were kept in
the treatment room. None of the medications inspected had expired. Two new stair chairs and a
backboard are stored in this area, cluttering an already tight space. An oxygen storage room
within the treatment care area was packed with large and small tanks; only the small tanks were
held in safety racks. The unracked large tanks pose a safety risk to patient-inmates and staff. It
was reported that the Accu-Cheks are calibrated daily, but this activity was not logged. The ECG
machine did not have an electrical inspection tag. Two additional gurneys and one additional stair
chair were kept in an alcove in an adjacent corridor. There was no crash cart in the treatment
room. MCC does not have a crash cart; the institution performs basic CPR, applies the AED, and
calls 911 for cardiac arrests. This is an acceptable option for responding to codes/cardiac arrests.
The second floor of the health care unit houses physical therapy, optometry, radiology suite, and
clinical administrative and provider offices. The physical therapy room is small and has two
matted tables, a cold/hot pack unit, steps, exercise balls, door mounted pulleys, a desk, chairs,
and a storage cabinet. The radiology suite performs non-digital plain film x-ray examinations and
panorex studies (see radiology section for further information). The clinical administrative and
provider offices have computers that have access to the internet.

The third floor of the health care unit houses the 26-bed infirmary. The infirmary offices and
patient rooms were generally clean. Room 304 emitted a smell of urine. This room houses the
only restraint bed in the infirmary. The porters were directed to buff the floor. Twenty-three of
the 26 beds were low fixed-position metal beds. The infirmary beds are low to the floor and
cannot be raised. The head of the beds cannot be elevated. There were only three adjustable
beds; one was an aged metal bed and the other two were relatively new hospital beds. This is an
insufficient number of hospital beds to meet the needs of the complicated patients that are
admitted to the infirmary. There is no exam room in the infirmary; patients are examined in their
beds. The low to the ground fixed-position metal beds make it difficult and even unsafe for the
staff to properly examine and transfer patients into and out of the bed. The bed mattresses were
relatively thin and covered with an intact cleanable covers. Because of a lack of appropriate beds,
one patient, with fall risk, had his mattress placed on the floor. His mattress had an uncovered,
deteriorating foam head rest that was impossible to sanitize. This patient should be assigned to
an adjustable hospital bed with safety railings. There were two negative pressure/isolation
rooms. The negative pressure units were turned on and demonstrated to be operational using
both the pressure gauge and the tissue paper test. The negative pressure units are checked and


May 21-24, 2018                   Menard Correctional Center                                 Page 14
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 15 of 108 PageID #:11824



logged daily. There were no patients in the negative pressure rooms. Both negative pressure
room anterooms were dirty and cluttered with gloves, chucks, and paper forms. Both rooms had
full red waste bins. These anterooms had not been used in quite a long time and need to the
cleaned and kept ready for use.

The floor of the shower and tub room was clean. One shower head was not functional. There
were no safety grab bars in the shower; the grab bar near the tub was totally rusted. The ceiling
ventilation covers were rusted and the return vent near the tub was densely clogged with debris.
The staff directed the porter to clean the vent. It was reported that the more frail patients in the
infirmary have live-in inmate aides who assist them with bathing and other activities of daily
living.

The clean and soiled utility rooms and an equipment room were organized and clean. Only one
of the two IVAC units in the equipment room had a current safety inspection label; it was
reported that the other one was new. A scale that could accommodate a wheel chair was
demonstrated to be functional. The laundry room has a non-boosted washer and a dryer. Bleach
is added to all laundry loads; significantly soiled sheets are sent to the main laundry, which
washes clothes at a higher temperature. Cleaned sheets in the laundry room were noted to be in
good condition.

There a linear nursing station that connects into the two long corridors of the rectangular shaped
infirmary. The doors at each end of the nursing station are kept closed. The patient rooms have
solid metal doors with a small viewing window. There are no rooms that are in the direct line of
sight to the nursing station and only a few are possibly within sound of the nursing station.
Correctional officers are housed in the corner of one of the corridors. The officers also do not
have direct line of sight into patient rooms from their desk. The nurse station has a long counter
with two work areas, a medication cart, an operational AED with non-expired pads, oxygen tanks,
ambu bag, functional Gomco suction machine, and a number of out of date nursing textbooks.
An office at the entrance to the infirmary was soon be assigned to a nurse manager who provides
oversight of the infirmary. This room has a computer with access to the internet.

In summary, the relocation of all nurse sick calls, provider sick calls, and chronic care clinics to
the cell house allows for improved access to primary care services. The physical condition of the
some of these exam rooms is deficient and needing of repair of cracked paint and wallpaper, and
replacement of missing and rusty vents, and missing electrical plates. The correctional staff
repeatedly commented that repairs of the clinical areas had been requested but were not readily
done because of inadequate State of Illinois funding. The types of medical equipment and
supplies varied between cell house clinics; all of the cell house clinical areas need to be equally
equipped and stocked. The staff do not have ready access to current clinical references while
they are providing care in the cell houses or in the health care unit; decades old textbooks and
PDRs were noted in many clinical areas. This could be readily corrected by installing computers
in the already wired exam rooms in the cell houses and health care unit. Two showers were
inspected (South Lower and infirmary); both needed repairs and improved ventilation, and both
create safety and sanitation risks for patient-inmates and staff.


May 21-24, 2018                   Menard Correctional Center                                Page 15
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 16 of 108 PageID #:11825




Sanitation
Methodology: The sick call and chronic care rooms on the housing units, the infirmary rooms,
the health care unit, and the showers were inspected. Nurses, correctional officers, infirmary
patient-inmates, and inmate porters were interviewed. Monthly Safety and Sanitation reports
from January through April 2018 were reviewed.

First Court Expert Findings
The First Court Expert reported that the facility was generally well maintained.

Current Findings
We did not find that the facility was well maintained. We noted additional findings.
   • The infirmary is generally clean with the exception of the anterooms in both isolation
       rooms, which were dirty and cluttered.
   • Paper barriers were consistently used on most but not all examination tables throughout
       the facility.
   • The upholstery on a number of exam tables in clinical areas had tears in their protective
       outer surfaces and could not be adequately sanitized.
   • An uncovered foam head rest in one infirmary room could not be adequately sanitized.
   • Physical plant deficiencies including peeling paint, cracked paint and walls, rusty and
       missing vents, frayed wall paper, missing electrical outlet cover plate, torn upholstery,
       rusted cabinets, and missing ceiling vent cover were noted in the clinical areas in the cell
       houses and the HCU. These deficiencies create a non-professional work environment for
       the clinical staff and make it impossible to adequately sanitize the clinical areas.
   • Monthly Safety and Sanitation rounds and reports were being completed. Many of the
       same findings were noted and went unaddressed from January through April 2018.
   • There are no environmental rounds that focus on the inspection and documentation of
       non-functional clinical equipment, the presence of current electrical safety inspections,
       and the completion of logs of inspections of clinical concerns, including emergency bags
       and equipment, negative pressure units, organization of clinical areas, etc.

The nurse and provider sick call and chronic care areas in the cell houses were generally clean,
but the physical plant had a number of deficiencies (also noted in the Clinical Space section) that
interfered with the ability to fully sanitize these areas. The reception and Classification clinical
area had torn upholstery on an exam table. North 2 clinical area needed to be repainted. North
1 Lower had cracked paint and walls, and a missing electrical outlet cover plate just above the
exam table. South Lower had frayed wall paper. West had cracked paint, no cover on the ceiling
vent, and boxes stacked on top of file cabinets. East had the clinical space cramped with
correctional file cabinets, deteriorating boxes with correctional logs and papers, and a totally
rusted correctional staff refrigerator. The HCU was generally clean, with some missing ceiling tiles
and uncleaned infirmary isolation anterooms. The showers in South Lower had peeling paint,
cracked floors, rusted vents and metal doors, and poor ventilation. The infirmary had no safety
hand grab bars, clogged ceiling vent, and poor ventilation. These physical plant deficiencies pose
safety and infection control risks.


May 21-24, 2018                   Menard Correctional Center                                Page 16
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 17 of 108 PageID #:11826



Inmate porters sweep, mop, and buff the floors of the infirmary rooms two to three times a week
or more frequently as needed. They report that they spray with cleaning agent and bleach
mixture. They clean the toilets, sinks, and showers on a regular basis.

In summary, the First Court Expert made a number of specific recommendations concerning
sanitation and infection control. We have added recommendations that are found at the end of
this report.


Radiology Service
Methodology: We reviewed the radiology unit.

First Court Expert Findings
The First Court Expert’s report did not include any findings about the radiology equipment or
services.

Current Findings
   • The Illinois Emergency Management Agency (IEMA) radiation safety inspections and
       reports for the radiology units at MCC are current. The active x-ray equipment at MCC
       was found to be compliance with the Radiation Protection Act of 1990.
   • The access to plain film x-rays at MCC is acceptable.
   • The turnaround time for radiologist readings and return of the reports is acceptable.
   • The lack of a shielded post to take panorex films in the Reception and Classification area
       has the potential for radiation exposure to the radiology technician and other staff.
   • The system decision not to have the x-ray technician wear radiation exposure dosimeters
       may not be in accord with State of Illinois regulations and is definitely not in accord with
       community practice.

The radiology equipment had current IEMA inspection and certification. Plain film non-digital x-
ray services and panorex studies are provided Monday through Friday during the daytime hours
by a single full-time radiology technician who staffs and manages the unit. Patients requiring
advanced or emergency studies are referred to the nearby Chester Memorial Hospital or to other
health care systems, including Southern Illinois Health Care (SIHC).

It was reported that there is a three to five day waiting list for non-urgent onsite x-rays. The five
x-rays ordered on 5/17/18 were being taken on 5/22/18, three working days after being ordered.
Most x-rays are reported to be taken within one to two days after receiving the order. Weekend
and holiday requests are completed on the next working day. The requests and the radiology log
for eight patients who had films taken on 5/21/18 were reviewed. The waiting time for this small
sample, between x-ray ordering and being taken, was 7.6 days, with a range of four to 10 days.
Films are sent to a contracted radiologist in Bloomington, Illinois for reading. Reports are initially
faxed back to MCC on the same or next day, with the hard copies sent within two to three days.
Audits of films taken verified that the reading turnaround time was one to two days.



May 21-24, 2018                   Menard Correctional Center                                  Page 17
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 18 of 108 PageID #:11827



Onsite ultrasound exams are provided once a month by a contracted vendor. Ultrasound
examinations must be reviewed and approved by the Wexford collegial review process. On the
day of the inspection there were four patients on the ultrasound schedule. Some were awaiting
Wexford approval.

The chest x-ray unit and the plain film table are in a second floor HCU room that has a shielded
post for the technician to stand behind while the film is being taken. The radiology technician has
a dark room and a work space immediately adjacent to the plain film suite. An additional panorex
is located in an exam room in the Reception and Classification building. This room does not have
a shielded post that can be used when panorex films are taken; the technician has to stretch the
trigger cord as far as she can out the exam room door and into the main clinical hallway to
minimize her risk of radiation exposure.

The x-ray technician was noted not to be wearing a radiation exposure dosimeter badge. She
stated she had been told that the State of Illinois does not require the use of dosimeters as long
as she was more than five to seven feet away from the unit. This radiology technician does not
work at an outside medical center.

In summary, the radiology services at MCC have reasonable access to x-ray services and
reasonable turnaround time of radiologist readings and reports. The location of the second
panorex in a clinical exam room in the Reception and Classification building, which does not have
a shielded post to take panorex films, raises concerns about the risk of radiation exposure. The
decision of the system to not provide radiation exposure dosimeter badges is not in accord with
community standards and needs to be further reviewed by the State of Illinois IEMA and possibly
OSHA.

The First Court Expert’s report did not have any recommendations about the radiology services.
We have recommendations that are noted at the end of the report.


Medical Records
Methodology: We inspected the medical records room, interviewed medical records staff, and
reviewed multiple medical records.

First Court Expert Findings
Charts were thinned so that the size of the medical record was manageable. Problem lists were
cluttered with redundant information and with items that were not medical problems. The
facility rarely received consultant reports or hospital reports. Sick call slips were not maintained
in the medical record.

Current Findings
All of the findings of the First Court Expert are still present. Paper medical records are used and
were thinned to a reasonable size. The problem lists were still incomplete and filled with



May 21-24, 2018                   Menard Correctional Center                                Page 18
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 19 of 108 PageID #:11828



unnecessary, redundant information. Hospital and consultant reports are still not consistently
obtained and sick call requests are still not filed in the medical record.

MCC does not have a medical records director position in their budget, but a health information
technologist is a licensed medical records professional and serves in that capacity. The medical
records room is insufficiently sized to accommodate all volumes of records and only the most
current volume of a record is kept in the medical records room. Additional warehouse storage
spaces are used for additional volumes of the current records and for death records. During
record reviews, when we wanted a particular consultant report or other document, we had to
ask for the additional volume, which took some time to obtain. The delay would be significant for
clinical interactions with active patients. The inability to easily obtain all volumes of a record
during every clinical encounter was a problem and is a reason why an electronic medical record
should be installed statewide.

We confirmed the First Court Expert’s finding that medical record volumes are thinned.
Whenever a volume reaches two inches in depth, medical record staff thin the volume, and for
all charts we reviewed, volumes were thinned to two inches or less. Charts we used for medical
record reviews came apart much less frequently than occurred at other sites, but this still
occurred.

There was minimal filing backlog. For most record documents there was only approximately a
half inch of back filing. For medication administration records (MAR), there was two to three
inches. This is not a significant volume of backlog filing.

With respect to access to the record, medical records staff pulls medical records for provider
scheduled appointments. Nursing sick call evaluations occur without the availability of a medical
record, which is inappropriate and subjects the patient to risk. When nurses perform health
request evaluations in remote sites, they need to know the conditions of the patient, recent
problems, and medications. For health request evaluations, nurses write notes on a single
progress note and bring these at a later time to the medical records office. Some nurses will file
the progress note in the patient’s chart and some nurses will give the documents to records staff
to file. Any staff is authorized to pull or re-file a medical record. This violates medical record
confidentiality and promotes loss of medical information. All clinical encounters should occur
with the availability of the medical record.

The First Court Expert found that the facility rarely received consultation or hospital reports.
Obtaining these is the responsibility of the scheduling clerk, who indicated that approximately
50% of reports were obtained. In our record reviews, consultation and hospital reports were not
consistently present and providers did not consistently document the status of the patient after
consultation. Based on record reviews, the lack of consultation and hospital reports appeared to
significantly and adversely affect clinical care.




May 21-24, 2018                  Menard Correctional Center                               Page 19
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 20 of 108 PageID #:11829



Sick call requests are not filed in the medical record. In our opinion, the patient requests for care
have clinical information and are therefore a medical record document and need to be filed in
the medical record.

The lack of timely access to medical record documents for clinical encounters and lack of timely
access to a complete medical record support the need for an electronic medical record. Lack of
timely and accurate documentation in the MAR, which will be described in the medication section
of this report, also supports use of an electronic medical record with an eMAR function.


Medical Reception and Intrasystem Transfer
Methodology: To assess medical evaluation of newly arriving inmates we toured the medical
reception area, interviewed health care staff, reviewed IDOC health record forms, and reviewed
15 health records. Records were selected from a log documenting referral from the reception
nurse to the provider due to a history of chronic disease, since October 2017.

First Court Expert Findings
The previous Court Appointed Expert found problems with the quality of the intake process,
particularly the recognition and work up of abnormal findings.5

Current Findings
Our review showed that the quality of the intake process is still hampered by omissions in
screening and failure to follow up on the information obtained. We also found that intake
physical examinations were not completed timely. Finally, IDOC has adopted a policy of opt-out
HIV testing, but the procedure still requires written consent for testing.

MCC receives an average of 86 inmates a month.6 Intakes arrive generally Monday through Friday
from county jails or directly from the community as parole violators. According to staff
interviewed, usually they have several hours’ notice of inmates who will arrive as new
admissions. Parole violators may arrive without notice.

Intake screening takes place in three rooms on a corridor adjacent to the booking and holding
cells. There is a dental examination room, a medical examination room, and a room to complete
the mental health evaluation. Other offices in the corridor include classification, and alcohol and
drug screening. The medical examination room is used by nurses to conduct receiving screening
and collect lab samples. It is also used by a provider to complete physical examinations. This room
was clean, well-lighted, properly equipped, and maintained.

Intake screening includes a medical history, tuberculosis symptom screen, height and weight,
vital signs, visual acuity, and planting a tuberculin skin test (TST). According to a recent nursing
schedule provided to the Court Appointed Expert, about half the time this responsibility is

5
    Lippert Report Menard pp. 8-9.
6   Data provided in advance of the site visit to Menard for the time period April 2017 through April 2018.



May 21-24, 2018                               Menard Correctional Center                                      Page 20
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 21 of 108 PageID #:11830



assigned to an LPN and half the time it is assigned to an RN.7 Nurses consistently contacted a
provider to obtain telephone or verbal orders in order to continue medications inmates reported
taking or those which were listed on the transfer summary from jail. Medication was provided as
ordered the next time medications were due.8 Patients were not always followed up to have the
tuberculin skin test read, and in one case, the skin test was not administered.9 These omissions
were identified a few days later by the nurse completing the review of record prior to the physical
exam; the test was administered again, and results obtained timely.

Lab tests performed as part of intake screening at MCC routinely include serum chemistry,
syphilis, and opt-out HIV testing. Although HIV is supposed to be opt-out, the administrative
directive (AD) requires that consent be obtained before drawing blood for HIV.10,11 Opt-out
testing is recommended by the Centers for Disease Control because it supports early
identification and treatment. The AD should be revised to eliminate explicit written consent to
be consistent with an opt-out policy.12 Data reported to the CQI committee shows that on
average only half the incoming inmates are tested for HIV, which is consistent with an opt-in
rather than opt-out testing policy.

A medical history and physical examination are to be completed within seven working days of
intake.13 The medical history and physical examination by a physician, nurse practitioner, or
physician’s assistant took place within the first seven working days after admission in only 60%
of the charts reviewed. Untimely physical exams were between nine to as many as 18 days after
admission. As noted in the previous Court Expert report, the recognition and work up of abnormal
findings was sometimes problematic. Providers did not consistently elaborate on positive
findings noted by the nurse, and the history and physical examination were cursory and lacking
in quality.14 Enrollment of patients in the chronic care program has improved since the previous
Court Expert’s review. Inmates with chronic diseases were usually seen for their first chronic care
appointment at the time of the intake physical exam. This initial visit includes a review of relevant
lab results, amplification of the disease history, assessment of disease control, and initiation of a
treatment plan.

There are no mechanisms in place to monitor timeliness of the intake process or to evaluate the
quality of intake screening, the health history, or physical examination. There were no CQI studies
provided that indicate intake screening is monitored for quality or timeliness. This is a high

7 Nursing schedule 4-16-2018 through 4-28-2018.
8 Medical Reception Patients #5, 6, 10, 11, 13.
9 Medical Reception Patients #3 & 4.
10 Opt-out testing means that testing will be performed unless the patient refuses the test. Opt-in testing means that the

patient is offered testing and is performed only upon patient consent.
11 Administrative Directive 04.03.11 Section5 II. F. 5. d.
12
   Centers for Disease Control and Prevention. HIV Testing Implementation Guidance for Correctional Settings. 2009: p. 8.


cdc-hiv-correctional
-settings-guidelines.p
13   Administrative Directive 04.03.101, Section II. G. 2. a.
14   Medical Reception Patients #12, 13 & 14.



May 21-24, 2018                                 Menard Correctional Center                                             Page 21
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 22 of 108 PageID #:11831



volume, high-risk area of health care delivery in the correctional setting and should be regularly
reviewed as part of the CQI program.15

We found errors in tuberculosis screening, and the intake physical examinations are not timely
or sufficiently thorough to ensure continuity of care. The procedural direction to obtain consent
or HIV testing in IDOC Administrative Directive 04.03.11 conflicts with the policy of opt-out HIV
testing and needs to be corrected.


Nursing Sick Call
Methodology: Nursing sick call was evaluated by:
  • Reviewing Menard Institutional Directive 04.03.103 Offender Health Care Services, Health
     Services Policy and Procedure-Health Care Screening (Sick Call), and IDOC Treatment
     Protocols.
  • Interviewing nursing and supervisory staff.
  • Observing the boxes in each building where inmates put their health care requests.
  • Inspecting the rooms used for sick call in each of the buildings, except MSU.
  • Reviewing tracking logs, which were used to select records for chart review.
  • Reviewing documentation of 15 sick call encounters. These were selected from Sick Call
     Logs from February 25, 2018 through May 9, 2018, with complaints of potentially serious
     conditions (chest pain, acute infection, shortness of breath, seizures etc.) and their charts
     reviewed.
  • Reviewing the triage of 16 sick call requests that were picked up Thursday morning May
     24, 2018 from the sick call box in North 1.

First Court Expert Findings
The previous Court Expert described the sick call system as one that relies on the inmate to
submit a written request. These requests are picked up each morning and triaged by nursing
staff. Each inmate was scheduled to be seen either that day if the problem was urgent or within
the next 24 to 72 hours if the problem was routine. Inmates were seen by either LPNs or RNs who
had been trained initially by a physician. Each month the charting of nursing sick call was
reviewed by the facility Medical Director and the results discussed with individual nurses. The
chart review results were also reported in the monthly CQI meeting. Most of the rooms used to
conduct nursing sick call were inadequate, lacking privacy and appropriate equipment. Notable
exceptions were North 2 and the renovations in East Cell House. The medical record was available
to nursing staff conducting sick call, but the original requests were discarded after the sick call
encounter had taken place. Chart review indicated that there were omissions in data collected
during the assessment (incomplete vital signs, failure to indicate duration of the complaint, not
documenting the precise location of injury).16

Current Findings

15   National Commission on Correctional Health Care. 2014. Standards for Health Services in Prisons pp. 13-14.
16   Lippert Report Menard pp. 10-11.



May 21-24, 2018                               Menard Correctional Center                                          Page 22
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 23 of 108 PageID #:11832



Our review found that some of the problems with sick call described in the previous Court
Expert’s report have been resolved. Most notably, the rooms used by nursing staff to conduct
sick call are uniformly equipped with accurate weight scales, an otoscope, blood pressure cuff
and stethoscope, peak flow monitor, pulse oximeter, and exam table with paper. Most have sinks
to wash hands and those that do not had hand sanitizer available (in two rooms the hand sanitizer
was empty). Each exam room had a flyer mounted on the wall reminding nurses to change paper
between patients. Wall mounted oto-ophthalmoscopes did not work in most rooms but there
were hand-held ophthalmoscopes in all the rooms. Many of the rooms have a plexiglass door
which ensures auditory privacy during the sick call encounter.

Sick call requests may be written on any piece of paper and put into the designated sick call boxes
in each building. Inmates may also give their request directly to nursing staff whenever they are
on the gallery. The nurse then triages each request and determines whether the inmate needs
to be seen at all, and if so, whether they should be seen that day because it is a problem of urgent
nature or should be scheduled and seen the following day. Documentation of timeliness in
responding to sick call requests was evident from review of the sick call logs. Of 15 medical sick
call requests, all were triaged within 24 hours and all were seen within 48 hours of receipt. Eight
urgent requests were seen the same day the request was received.17 We also interviewed several
inmates in the North and South buildings about access to care. They consistently reported that
they were seen for sick call within two days after putting in a written request and saw a provider
in about a week, if referred by the nurse. The Health Care Unit studied timeliness in responding
to sick call requests, which demonstrated compliance with the Administrative Directive in 2016.
There have been no more recent studies of timeliness in responding to sick call requests.
Timeliness of nursing sick call should be monitored at least annually.18

We interviewed an LPN who had picked up 16 sick call requests from inmates in the North 1
building Thursday morning May 24, 2018. Of these, 15 were requests to refill keep-on-person
(KOP) medications. There was one request for attention to a problem of blood in the urine with
clots. The nurse was not familiar with the inmate and had not reviewed the inmate’s medical file.
The nurse’s triage decision was that the complaint was not urgent, and he would be scheduled
to be seen the next day. We disagree with the nurse’s triage decision and would have seen the
inmate that day.

IDOC Nursing Treatment Protocols guide the nurse’s assessment of inmates’ sick call complaints.
Nurses appropriately assessed and examined the inmate in 12 of 15 sick call encounters reviewed
(80%).19 In one encounter, the nurse did not follow up on an inmate’s elevated blood pressure
and did not complete an opiate withdrawal screening (COWS).20 In another encounter, the
inmate complained of diverticulitis and gave a recent history of treatment for this disease. The
nurse did not use the nursing treatment protocol for abdominal pain, choosing instead to use the


17 Sick Call Patients #1-8.
18 National Commission on Correctional Health Care. 2014. Standards for Health Services in Prisons. P. 14.
19 Sick Call Patients #3, 6-11, 13-15.
20 Sick Call Patient #12.




May 21-24, 2018                             Menard Correctional Center                                       Page 23
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 24 of 108 PageID #:11833



one for non-specific complaints.21 In another encounter, there is no nursing assessment of the
patient’s urgent complaint, but only an outbound note that he was sent to the ED.22

LPNs are assigned to perform triage and sick call approximately half of the time.23 Sick call is
conducted in the housing unit and thus each sick call nurse acts independently and autonomously
from any other health care staff. This assignment is outside the Illinois scope of practice for LPNs.
LPNs are to practice “under the guidance of a registered professional nurse, or an advanced
practice registered nurse, or as directed by a physician assistant, physician…to include conducting
a focused nursing assessment and contributing to the ongoing assessment of the patient
performed by the registered professional nurse.” 24 The Illinois nurse practice act does not permit
LPN’s to perform assessments independent of a registered professional nurse or higher level
professional, as is currently being done at MCC. Neither does the scope of practice permit LPNs
to perform independent assessments according to protocols. We agree with the First Court
Expert’s finding that LPNs do not have the educational preparation or scope of practice to
examine patients, make an assessment, and formulate a treatment plan.25 Thus, some patients
at MCC do not receive evaluations by health care staff licensed to perform independent
assessments. This increases the risk of harm to patients.

Nursing sick call documentation is monitored by the facility Medical Director monthly. The results
of these reviews are documented in the CQI minutes. The April 2018 CQI minutes include a table
with results of these chart reviews for 11 months. This internal review appears to monitor
important aspects of nursing sick call (complete vital signs taken, documentation of subjective
complaint, observation of signs and symptoms, appropriateness and thoroughness of the
assessment, appropriateness of referral, etc.). The results suggest that issues are seldom
identified, especially the observation of signs and symptoms or appropriateness and
thoroughness of the assessment. These findings differ from our chart review and suggest that
the internal review is not objective or self-critical. This is an audit function that would be more
appropriately done by expert clinical nurses employed by IDOC.

Two nurses, responsible for completing nursing sick call in the housing units, were interviewed.
Neither reported having the patient’s medical record with them when seeing patients. One said
that it would be too cumbersome to carry the records to the nursing sick call room. However,
there were several examples among the charts reviewed where the patient’s previous medical
history was relevant to the current sick call complaint.26 The IDOC Nursing Treatment Protocols
state that “sick call evaluation using these protocols should be performed with a medical
record.”27 MCC’s Health Services Policy and Procedure also states that the patient’s medical
record will be pulled the day prior and taken to medical area in the unit to document the findings


21 Sick Call Patient #3.
22 Sick Call Patient #4.
23 Scheduled nursing assignments 4/16/2018 – 4/28/2018.
24 Illinois LPN Scope of Practice. Section 55-30.
25 Lippert Report Menard p. 43.
26 Sick Call Patients #3, 4, 8, 12, 13.
27 IDOC Nursing Treatment Protocols p. 6; emphasis added.




May 21-24, 2018                           Menard Correctional Center                         Page 24
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 25 of 108 PageID #:11834



and treatment provided during the sick call encounter.28 Practices at MCC do not comply with
IDOC guidelines or their own policy and procedure for sick call. We discussed with the HCUA
various ways it would be possible for nurses to have the record when seeing the patient.

An improvement since the First Court Appointed Expert’s report is that the sick call request
written by the inmate is filed chronologically in the Miscellaneous section of the Medical Record.
Apparently other HCUAs have complained about this practice but the HCUA at MCC has persisted.
The previous Court Expert recommended that the inmate’s written request be filed in the health
care record and we agree. The practice at MCC should be adopted at all the IDOC facility health
care units.

Inmates who were referred from nurse sick call were not seen timely by providers. Referrals to
providers were appropriately generated for each of the 15 sick call encounters reviewed, but only
three were seen within 48 hours.29 One patient was referred after being seen for smoke
inhalation; he was not seen by a provider for 11 days.30 Another was seen by the nurse for
epigastric pain. The provider was called and ordered medication and follow up in the chronic care
clinic. His next chronic care appointment was five months in the future.31 Another patient was
seen by a nurse after having a seizure. The nurse practitioner was contacted and directed that
the patient be seen the next day. The expected appointment did not take place and was never
re-scheduled.32 One patient complained of a possible ankle fracture. The nurse contacted a
provider by telephone, who ordered x-rays of the ankle, a splint, and a lay-in. The patient had a
severe sprain and was not seen by a provider for two weeks.33 Patients such as these are at risk
of deterioration when medical attention is untimely, and the result can cause harm.

In summary, some of the problems with sick call identified in the previous Court Expert’s reports
have been corrected. Problems with sick call currently include:
    • LPNs are assigned responsibility to perform sick call, which is outside the scope of practice
       in Illinois.
    • Nursing assessments and examinations are inadequate.
    • Nurses do not use the patient’s medical record during the sick call encounter.
    • Patients referred to providers from sick call are not seen timely.


Chronic Disease Management
Methodology: The HCUA was interviewed about the chronic care scheduling processes. The
current chronic care schedule, the chronic care patient lists, and the chronic illness medication
lists were reviewed. The telemedicine nurse manager, the Wexford hepatitis C physician
coordinator, and the UIC Telehealth (HIV and hepatitis) lead physician were interviewed. A

28 V3-9 Health Care Screening (Sick Call).
29 Sick Call Patients #5, 13, 14.
30 Sick Call Patient #2.
31 Sick Call Patient #3.
32 Sick Call Patient #6.
33 Sick Call Patient #7.




May 21-24, 2018                              Menard Correctional Center                    Page 25
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 26 of 108 PageID #:11835



chronic care provider was briefly interviewed. The records of 17 patients with chronic care
illnesses were reviewed. The Office of Health Services Chronic Illness Treatment Guidelines dated
March 2016 and the IDOC Hepatitis C Guidelines December 2015 and 2017 were reviewed as
needed.

First Court Expert Findings
The First Court Expert noted that there wasn’t a scheduling backlog of chronic care patients.
Combination clinics had been started in which all conditions can be addressed at the same visit.
One of the two current providers assigned to the chronic care clinics was providing a high quality
of care although overall care was not good. The report stated that the providers were not
consistently assessing the degree of control accurately. Thirty-four percent of the 66 patients in
the hypertension clinic who were not in good control had no change in their plan of care. Only
59% of 70 patients in less than adequate diabetes control had a change in their plan of care.
Regardless of the type of insulin patients used as civilians they were all changed to NPH and
regular insulin upon arriving at Menard which was described as inappropriate. Three of four
patients on anticoagulation had therapeutic anticoagulation levels. Even though 15% of patients
in pulmonary clinic had persistent symptoms, all were noted to be in good control which is
contradictory as persistent symptoms is inconsistent with good asthma control. Five records of
patients in asthma clinic had a degree of control that was overestimated or medications were
not adjusted appropriately. Of six patients in seizure clinic who reported seizures since the last
clinic only two had a change in therapy. There were delays in care of four of six seizure cases
reviewed. Four of eight patients on latent tuberculosis treatment had converted their
tuberculosis skin test while at Menard.34 The HCUA presumed that this was a result of inaccurate
tuberculosis skin testing and not conversions. This is inappropriate infection control. It was also
noted that MCC was using a database that could be used to generate a variety of reports.

Current Findings
We had similar findings to the First Court Expert’s findings. However, we identified current and
additional findings as follows:
   • Patients assigned to chronic care clinics are regularly seen in these clinics.
   • MCC continues to utilize combination chronic care clinics, which allows some but not all
       chronic illnesses to be managed in a single clinic session.
   • Problem lists occasionally are incomplete or inaccurate.
   • Some providers’ chronic care notes were illegible or partially legible; these difficult-to-
       interpret notes created barriers to the delivery of continuous, comprehensive care.
   • Providers at MCC inconsistently document the rationale for clinical decisions and
       diagnoses in the chronic care progress notes.
   • The MCC chronic care providers and nurses do not have access to current, comprehensive
       electronic medical references, such as UpToDate, in all clinical exam rooms. A few



34This implies that the patients acquired the disease while at Menard and that there was someone at Menard with active
tuberculosis or that the skin tests were inappropriately done. While it may be true that the skin tests were inappropriately
done, an tuberculosis outbreak investigation should have been done.



May 21-24, 2018                             Menard Correctional Center                                                  Page 26
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 27 of 108 PageID #:11836



       administrative offices distant from the chronic care clinical locations have access to the
       internet.
   •   Uncontrolled chronic illnesses with problems that appear to be beyond the expertise of
       the MCC providers are not referred for specialty consultation.
   •   There was no documentation that the providers reviewed the MARs at the time of chronic
       care visits for important data about medication compliance and capillary blood glucoses
       (CBG).
   •   A hospitalized patient returned with a prescription for a direct factor Xa inhibitor anti-
       coagulation medication; the MCC providers immediately stopped this medication and
       started warfarin. MCC providers were unable to obtain therapeutic anticoagulation in
       patients we reviewed. This places patients at risk of harm. Newer direct factor Xa inhibitor
       drugs should be used.
   •   The practice of treating diabetics on 70/30 insulin (70% long acting and 30% short acting
       insulin) concomitantly with a sliding scale administration of another short acting insulin
       puts patients at risk for hypoglycemia.
   •   The MAR is still completed manually by the nursing staff. Blank months for KOP
       medication delivery were noted on some patients’ MARs. The lack of accuracy of the
       MARs is a barrier to verifying a patient’s compliance with medications and determining
       the efficacy of the treatment.
   •   MCC did not screen patients over 50 years of age or individuals with certain high risk
       clinical conditions for colon cancer as is recommended by all national guidelines. Not one
       of the 14 MCC patients 50 years of age or older whose records were reviewed had been
       screened for colon cancer.
   •   MCC did not calculate 10-year cardiovascular risks for adult patients as directed by the
       ACC/AHA and IDOC treatment guidelines. Patients with high risk for cardiovascular events
       were not administered the statin medications and dosages recommended by IDOC
       Treatment Guidelines and by the American College of Cardiology.
   •   MCC did not administer age-based and disease-based pneumococcal 13 and 23 and
       meningococcal adult preventive vaccinations as recommended by the CDC.
   •   Two (14.3%) of 14 at-risk patients had received pneumococcal 23 vaccination, zero (0%)
       of the eight at-risk patients had received pneumococcal 13 vaccination, and zero (0%) of
       the two patients had been administered meningococcal vaccination.
   •   None (0%) of the five diabetic charts reviewed had documentation that optometry
       screening for diabetic retinopathy had been performed within the previous year.
   •   The process to determine eligibility for hepatitis C treatment is excessively lengthy and a
       barrier to the initiation of treatment. It is not consistent with processes in other
       correctional facilities and public health systems.
   •   Only 1 (0.7%) of the 134 patients at MCC with hepatitis C has been treated.




May 21-24, 2018                  Menard Correctional Center                                Page 27
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 28 of 108 PageID #:11837



MCC has 1,037 individual patients, or 34% of the prison’s population, enrolled in chronic care
clinics.35 Forty-one percent of patients at MCC are seen in chronic illness clinics for a single
disease. However, wherever possible, multiple chronic illnesses are combined into a single
session at the next available chronic care clinic. The MCC Clinic Count report dated May 21, 2018,
indicated that 59% of patients with chronic diseases have at least some of their visits in
combination clinics. The chronic conditions of a number of patients continue to be managed in
single disease chronic care sessions. As discussed in other reports, we find single disease chronic
clinic visits inefficient, wasteful, and potentially harmful. This is also consistent with the opinion
of the First Court Expert. Patients are seen based on an inflexible schedule as opposed to the
degree of control of their illness and do not have their various diseases coordinated into a unified
therapeutic plan.

During the week of the experts’ visit, the MCC census was 3,036, including 440 patients housed
in the nearby Medium Security Unit. The May 2018 Chronic Care roster was as follows:

                   Chronic Care Clinic                               Patients            Prevalence in ADC (3,036)
                   Asthma                                            275                        9.1%
                   Cardiac/Hypertension                              431                        14.3%
                   Diabetes                                          136                        4.5%
                   General Medicine                                  403                        13.3%
                   Hepatitis C                                       134                        4.4%
                   High Risk/HIV                                     22                         0.7%
                   Seizure                                           68                         2.2%
                   Total non-unique patients                         1,333

During the time of the First Court Expert’s visit, the chronic care clinics were primarily conducted
in the exam rooms on the first floor of the health care building. With the creation of air-
conditioned satellite clinics in all of the cell houses, all of the chronic care clinics have been
relocated to the cell houses. The only exception are three telehealth specialty clinics: UIC
High/Risk, UIC Liver Clinic, and Renal Clinic that continue to be held in the telemedicine exam
room on the first floor of the health care building. Chronic care patients in the satellite clinics are
seen intermixed with provider sick call and walk-in patients.

Two nurse practitioners and two providers (one is part-time) staff chronic care clinics. The charts
of chronic care patients indicate that patients with chronic illnesses are seen regularly at MCC.
None of the clinical areas at MCC have access to electronic medical references, although it was
reported that a few of the administrative offices in the distant health care building have internet
access. When one provider was asked which current electronic medical references he could
access, he could not list a single online medical reference that he utilized. This partially explains



35
  MCC’s chronic care clinic schedule was listed as follows: asthma (January and July), seizure (February and August), cardiac 1
(A-L) (March and September), cardiac 2 (M-Z) ( April and October), diabetes/combo (April, August, and December), general
medicine (May and November), and hepatitis C (June and December).



May 21-24, 2018                             Menard Correctional Center                                                  Page 28
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 29 of 108 PageID #:11838



some of the clinical decisions and medications prescribed that were not in accord with current
national and community standards of care.

The chronic care nurse maintains spread sheets on patients being followed in each of the chronic
care clinics, listing the last clinic date and the most recent laboratory test date. The spread sheets
also rate the clinic status of each condition as good, fair, poor, and stable. This method of rating
degree of control is very limited; it would be more useful if objective criteria were used.

Onsite specialty consultation is limited. Optometry examinations are provided in the health care
building for 20 hours per week. UIC HIV infection, UIC liver (hepatitis B and C), and renal
consultation and management are provided to MCC patients via the telehealth program. All other
specialty consultations are provided at outside private practices and medical centers in southern
Illinois and a few in St. Louis, Missouri.

A dedicated nurse manager is assigned to assist and coordinate the telehealth clinics. This nurse
is present in the exam rooms during all the UIC High Risk/HIV clinic, UIC telemedicine liver clinic,
and the renal telehealth clinic appointments. She coordinates the appointments for these three
specialty clinics, manages the completion of hepatitis C pre-treatment database, and tracks the
clinical status and lab results of the referrals to UIC liver clinic. This telehealth nurse manager
maintains clinically useful spread sheets on patients being followed in the High Risk/HIV clinic
that tracks the status of the preliminary workup and approval process for hepatitis C patients.

We examined care of hepatitis C patients at MCC. Patients with hepatitis C are followed in a
hepatitis C chronic clinic. When a patient tests positive for hepatitis C, they are followed by facility
providers and tested every six months for an APRI level.36 When treatment of hepatitis C is
deferred and when there is active virus present, there is a risk of ongoing harm to the patient
and ongoing monitoring of liver disease is recommended.37 Yet, except for continuing to obtain
an APRI level, providers in hepatitis C clinic do not monitor for cirrhosis or its complications or
other possible complications of hepatitis C infection. When patients develop cirrhosis, it is
recommended that they receive a baseline EGD to screen for varices and every-six-month
ultrasound or CT scan screening to evaluate for hepatocellular cirrhosis. This is seldom done,
even when patients have significantly elevated APRI levels. We note that in four death reviews
of patients at various facilities who died of complications of hepatitis C, the patients were not
monitored with EGD, ultrasound or for their ascites.38 One example at MCC was a patient who
had APRI levels indicative of cirrhosis as early as 2012, but the patient failed to receive endoscopy
until August of 2015.39 The patient did not have screening for hepatocellular carcinoma until May
of 2015. At that time, a liver mass was found on a CT scan but was not timely worked up. Edema

36 An APRI test is the AST to Platelet Ratio Index. The AST is a liver enzyme and platelets are a blood element that are decreased

in advanced liver disease. The ratio between the AST and platelets yield a number that correlates with the degree of liver
fibrosis. When the APRI reaches > 0.7 there is a greater than 70% chance that there is significant fibrosis.
37 HCV Guidance: Recommendations for Testing, Managing, and Treating Hepatitis C; Last Updated May 24, 2018, American

Association for the Study of Liver Diseases and Infectious Diseases Society of America as found at
https://www.hcvguidelines.org/sites/default/files/full-guidance-pdf/HCVGuidance_May_24_2018a.pdf.
38 Patients #6, 12, 23, and 28 in Mortality Reviews.
39 Patient #23 Mortality Reviews.




May 21-24, 2018                             Menard Correctional Center                                                   Page 29
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 30 of 108 PageID #:11839



and ascites are complications of cirrhosis. The patient had edema as early as 2012 and ascites
was noted on the CT scan in May of 2015, yet the patient was not treated with a diuretic until he
had massive ascites over a year later, in June of 2016. The patient ultimately died of complications
of his cirrhosis (hepatocellular carcinoma) without ever having a diagnosis of the liver mass
known for over a year and without being appropriately treated for the complications of his
cirrhosis. It does not appear that physicians knew how to monitor for ongoing liver disease and
the hepatitis C clinic does not include monitoring for ongoing liver damage. The purpose of this
clinic appears to be to monitor the APRI until the provider refers the patient for treatment. This
is inconsistent with IDOC hepatitis C guidelines and places patients at risk of harm, and has
resulted in preventable or possibly preventable deaths.

The IDOC hepatitis C guideline states that workup of all hepatitis C positive patients, including
the decision to refer to the UIC Liver Telemedicine Clinic, will be the sole responsibility of the
IDOC providers at each individual IDOC facility.40 This does not occur, as Wexford has inserted
an additional utilization barrier into this process. When the APRI is elevated above 1.0 or above
0.7 with low platelet counts or albumin, facility physicians are to refer patients to a Wexford
corporate internist who makes the decision on whether to refer the patient to UIC.

After the facility physician refers the patient to the Wexford corporate hepatitis C internist, a pre-
approval packet is also forwarded to the Wexford corporate internist, who reviews the database
and orders pre-treatment tests. This Wexford corporate hepatitis C internist must approve all
requests for diagnostic workups including EGD, ultrasound, fibroscan, additional lab tests, and
the referral to the UIC Telemedicine Liver Clinic.41 This physician stated that she only is involved
with patients who are referred to her for approval to start the process for hepatitis C treatment;
she does not track or receive any data on patients at MCC with hepatitis C who have not been
referred to her office.

Based on mortality records and on case reviews we performed, it appears that referral to the
Wexford corporate hepatitis C internist is significantly delayed. Because these referrals are not
tracked through the normal utilization process and because facility providers do not always
document when they are referring to the Wexford corporate hepatitis C internist, it is not clear
when patients are referred based on the medical record. Because the Wexford corporate
hepatitis C internist does not write notes to the medical record, it is also unclear what her
therapeutic plan is for the patient. At MCC, a chronic care nurse maintains a spreadsheet tracking
patients who have hepatitis C, including those with referrals to the Wexford corporate hepatitis
C internist. Review of three hepatitis C referrals indicated that once the referral was received by
the Wexford corporate hepatitis C internist, the required diagnostic testing was quickly
approved. The Wexford corporate hepatitis C internist did state that she was aware that the
current IDOC policy does not prioritize patients co-infected with hepatitis C and HIV for expedited
treatment. She also stated that she was aware that co-infected patients in the community who


40 Hepatitis C Guidelines, December 2017.
41
   The Wexford corporate hepatitis C internist does not have to go through the Wexford collegial process to obtain approval but
is authorized to approve these tests directly.



May 21-24, 2018                            Menard Correctional Center                                                 Page 30
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 31 of 108 PageID #:11840



have F2 fibroscans are advanced to treatment as opposed to IDOC’s practice of treating only
those with F3 and F4.

In April 2018, 134 men were on the Hepatitis Report maintained by the chronic care nurse. Only
one (0.7%) had completed hepatitis C treatment. This is consistent with statewide data that
shows that approximately 2.9 patients are treated per facility per year.42 Another 12 (9.0%) were
in the process of being worked up. Even though IDOC guidelines43 mandate testing of HCV viral
load on all patients, 17 (12%) of the 134 hepatitis C patients have not yet had their HCV RNA viral
load tested. 87.3% of the hepatitis C patients have not yet had a fibroscan performed, even
though the IDOC Hepatitis C Guidelines mandate that all patients have fibroscans done as part of
their initial evaluation. IDOC restricts HCV treatment to patients with APRI score greater than or
equal to 1.0 or with APRI scores between 0.7 and 0.99 with additional abnormal labs and high
risk conditions, or advanced liver disease. This threshold limits the number of patients who are
eligible for treatment. The process of accessing UIC also has considerable barriers. These barriers
limit the numbers of patients treated and cause unnecessary delays in treatment that harm
patients.
                                 MCC Hepatitis C Report April 2018

 Category                                                      Number        % of MCC Population
 Total Hepatitis C Patients                                       134                 4.4%
 Total HCV Patients with HIV infection                              0                  0%
 Total HCV Patients currently on treatment                          0                  0%
 Total Completed HCV treatment                                      1                 0.7%
 Total with HCV RNA viral load                                    117                87.3%
 Total without HCV RNA viral load                                  17                12.7%
 Total with a Fibroscan                                            24                17.9%
 Total without a Fibroscan                                        110                82.1%
 Total with APRI ≥ 1.0                                             10                 7.5%
 Total with APRI ≥1.0 in workup                                     7    70% 3 release dates ≤ 12 mos.
 Total APRI ≥1.0 with Fibroscans                                    5                 50%
 Total with APRI ≥0.7 and ≤1.0                                     16                11.9%
 Total with APRI ≥0.7 and ≤1.0 in workup                            3 19% 1 F3 with release date ≤ 12 mos.
 Total APRI ≥0.7 and ≤1.0 with Fibroscans                           8                 50%
 Total in Workup                                                   10                 7.5%

A patient with new onset atrial fibrillation was started on a direct factor Xa inhibitor
anticoagulant by the hospital. The MCC providers immediately changed the anticoagulant
medication to warfarin, medication that requires frequent testing and dose modification. There
was no justification written in the provider note about this change. Over the next 150 days, 92%
of the patient’s anticoagulation tests (INR) were either above or below the therapeutic range,

42
   Data we received from UIC is that for the three years 2015 through 2017 inclusive, 227 patients were treated for hepatitis C.
This is approximately 2.9 patients per facility per year.
43 Hepatitis C Guidelines December 2017.




May 21-24, 2018                             Menard Correctional Center                                                  Page 31
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 32 of 108 PageID #:11841



resulting in nine dosage adjustments. At the time of the Experts’ site visit, five patients were
taking direct factor Xa inhibitors and 12 were prescribed warfarin. It was reported that direct
factor Xa inhibitors are non-formulary and require a collegial approval. It is in the best interest of
the patient and the institution that the preferred choice of oral anticoagulation be a medication
in the direct factor Xa inhibitor class, especially in light of the inability of MCC providers to obtain
therapeutic anticoagulation levels.

The clinical care provided to a number of patients at MCC with chronic illnesses had deficiencies
and were not in accord with national standards of care. The providers did not consistently
document the rationale for the selection of medications, changes in the dosages, and types of
medications. The MCC provider progress notes are occasionally illegible; these difficult-to-
interpret notes complicate the facility’s ability to provide safe and quality care to its patient
population. There was no documentation in any of the charts audited that the providers had
reviewed the MAR for compliance of the prescribed medications or for the results of capillary
blood glucose testing; clinical decisions were made without this important clinical data. In the
charts of the five diabetics we reviewed, not a single one of these five patients have been
screened by the facility’s optometrist on an annual basis as mandated by the IDOC’s diabetes
treatment guidelines. This is the only one of the five IDOC facilities visited by the experts that
was not meeting this IDOC diabetic retinopathy screening guidelines.

The primary and secondary prevention of arteriosclerotic cardiovascular disease (ASCVD)
provided was not in alignment with current national and IDOC standards. The providers did not
even once calculate patients’ 10-year ASCVD risk score, which would have assisted them in
determining the proper preventive medication and dosage. Patients were prescribed low
intensity HMG-CoA reductase medications (statins) when high-intensity statins at higher dosages
were indicated. Non-statin anti-hyperlipidemia (niacin, gemfibrozil) were prescribed without any
documented clinical justification; these categories of medication have limited impact on the
prevention or progression of cardiovascular disease. The providers concomitantly order 70/30
insulin and sliding scale short acting insulin before meals. The simultaneous use of these two
types of short acting insulin puts diabetic patients at risk for hypoglycemic attacks. Fifty years of
age and older patients are not regularly screened for colon cancer, putting patients at risk for the
development of preventable cancer and delayed identification of potentially treatable colon
cancer. Not one (0%) of 14 patients 50 years and older had been screened for colon cancer. The
providers do not adhere to the CDC’s recommendations for the vaccination of adults. MCC
providers do not order pneumococcal 13 vaccinations for patients 65 years of age or older and
immunocompromised individuals, or meningococcal vaccinations for HIV patients; or
consistently order pneumococcal 23 vaccination for patients with chronic illnesses, patients 65
years of age or older, and those with immunocompromised conditions.

Many of the records of patients with chronic illnesses were found to have concerns about the
clinical care provided. The following patient summaries highlight the concerns and the findings
noted above.




May 21-24, 2018                    Menard Correctional Center                                   Page 32
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 33 of 108 PageID #:11842



       •    This patient is 73-year-old male whose diagnoses included hypertension, dyslipidemia,
            hepatitis C, and schizophrenia. 44 Due to the system’s failure to order a HCV RNA viral load,
            which was found to be negative in 2018, he was erroneously diagnosed with ongoing
            hepatitis C infection for many years, resulting in multiple unnecessary lab tests and
            provider visits. His hypertension was adequately controlled but he inexplicably was not
            seen in the hypertension chronic care clinic for an 11 month period from September 2016
            until August 2017. Based on his medication, it is likely that this patient was being treated
            for coronary artery disease and angina. He has had four episodes of chest pain in the last
            four months and he was prescribed nitroglycerin tabs. However, there was not a single
            mention of the etiology of his chest pain in the medical chart nor is angina listed on the
            patient’s problem list. The progress notes about the chest pain were brief and did not
            adequately assess the clinical characteristics of the chest pain. His 10-year ASCVD risk
            score was not calculated by the MCC providers. (The score was determined to be an
            extremely high 21%). The providers have failed to prescribe a high-intensity statin as
            clearly indicated by his extremely high cardiac risk score and the presumptive diagnosis
            of angina. This patient is not receiving the same standard of care as would be received in
            the community. This 73-year-old has not been screened for colon cancer and has not been
            offered or administered nationally recommended adult immunizations (pneumococcal 13
            and 23 vaccines). The failure of the providers to follow national preventive, treatment,
            and screening standards puts the health of this patient at risk.

       •    This 23-year-old with a history of seizure disorder had not initially provided IDOC
            providers with a complete history of his medical problems.45 Once the patient told the
            MCC providers that he had previously taken anti-epileptic medications, even though he
            had not had a seizure in six to eight months; his seizure medications were restarted.
            Although drug levels were in the therapeutic range, the patient reported at the 2/3/18
            chronic care visit that he was having one to two unverified seizures per month. This
            patient’s history was complicated; additional past clinical history and treatment was
            needed to assure that this patient needs to be taking seizure medications and that the
            currently prescribed medication is appropriate. The MCC provider did not document that
            clinical records of the patient’s care in the community were requested. The provider did
            not request consultation with a neurologist. The MARs document that the patient is
            taking only 30-50% of his seizure medication; yet the provider did not comment on this
            lack of compliance and likely did not even review this important clinical information
            during the chronic care clinic visits, nor comment on the presence of therapeutic
            carbamazepine drug levels in a non-compliant patient. The failure to monitor this
            patient’s compliance with medication and seek neurology consultation jeopardizes the
            health of this complex individual.




44   Chronic Care Patient #1.
45   Chronic Care Patient #2.



May 21-24, 2018                       Menard Correctional Center                                 Page 33
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 34 of 108 PageID #:11843



     •    This patient is a 52-year-old male with a history of HIV infection, seizure disorder, and
          intravenous drug use.46 HIs problem list also noted hypertension, but he was not on anti-
          hypertensive medications and his blood pressures were within acceptable range. MCC
          consulted with a neurologist when the patient’s seizures were uncontrolled. The reports
          from two return visits to the neurologist in 2017 were not in the medical record. The latest
          visit to the clinic suggested the seizures were not fully controlled. The provider should
          have, but did not, order immediate drug levels of the anti-seizure medications. The
          patient’s HIV was moderately well controlled; however, he has not been administered the
          nationally recommended pneumococcal 13 and 23, and meningococcal vaccinations. This
          50-year-old patient has not been screened for colon cancer; this is not in accord with
          national standards of care. This patient has had lacunar infarcts of his brain, a sign of
          arteriosclerotic cerebrovascular disease. He should have been prescribed a high-intensity
          statin.

     •    This 69-year-old male with hypertension also had a Left Bundle Branch Block (LBBB) that
          was not noted on his problem list.47 He had a number of biannual physicals but has never
          been screened for colon cancer, had never had his 10-year ASCVD risk calculated (it was
          extremely high 21.6%), and he had never been administered pneumococcal vaccinations.
          In spite of his elevated cardiac risk and LBBB, he has not been started on a high-intensity
          statin. This patient has not received a level of care that approaches that available in the
          community.

     •    This patient is a 43-year-old male with diabetes type II, hypertension, hyperlipidemia, and
          asthma.48 He has been seen regularly in a combined chronic care clinic. His diabetes was
          not optimally controlled but the providers have appropriately initiated and increased the
          dosage of an additional medication (glipizide). There was no documentation that the
          patient’s feet had been examined for sensory neuropathy. This diabetic patient has been
          housed at MCC for six months and has not yet been seen by an optometrist. This is an
          unacceptable delay for a patient at risk for diabetic retinopathy. Although recommended
          by the IDOC Treatment Guidelines, the providers did not calculate this patient’s 10-year
          ASCVD risk score (it was determined to be 12.6 %). As recommended for diabetics with a
          high 10-year risk of a cardiovascular event, this patient should have been started on a
          high-intensity statin. The patient has not been administered the pneumococcal 23
          vaccine, which is nationally recommended for all diabetics and asthmatics.

     •    This 33-year-old asthmatic who failed to tell IDOC that he had asthma was appropriately
          treated until he presented with an acute asthma attack.49 The type of nebulization
          administered (two drugs) is generally used for COPD patients. A short burst course of
          prednisone and an inhaled corticosteroid inhaler in addition to albuterol should have
          been provided to this patient, who was at heightened risk for another exacerbation in the

46 Chronic Care Patient #3.
47 Chronic Care Patient #4.
48 Chronic Care Patient #5.
49 Chronic Care Patient #6.




May 21-24, 2018                     Menard Correctional Center                                Page 34
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 35 of 108 PageID #:11844



         near future. Montelukast is not recommended to be used in a patient whose asthma is
         not stabilized. The patient was not administered the pneumococcal 23 vaccine that is
         nationally recommended for all asthmatics.

     •   This 43-year-old patient had diabetes type II and two gunshot wounds (GSW).50 The GSWs
         were not noted on his problem list. He had a HbA1C of 6.8% in June of 2015. Patients with
         HbA1C ≥6.5% are diagnosed as having diabetes. The providers failed to acknowledge this
         abnormal test and did not counsel the patient about lifestyle changes that might impact
         on the progression of diabetes, and did not initiate medication to address this newly
         diagnosed type II diabetes. Two year later, the HbA1C was repeated, again was found to
         elevated, and a diabetic oral agent was prescribed. The two-year delay was unacceptable
         and put the patient at risk for diabetic morbidity. The patient had an optometry visit on
         6/15/17, but funduscopic exam of the retina for signs of diabetic retinopathy was not
         performed. National adult immunization guidelines recommend that all diabetics receive
         a pneumococcal 23 vaccine; this has not been done. The patient’s 10-year ASCVD risk
         score should have been assessed, but it was not calculated. The 2018 MARs revealed that
         the patient was taking only one half of his KOP diabetic medication. The misunderstanding
         or non-compliance with this prescribed diabetic medication should have been noted in
         the February and April 2018 diabetes clinic. The chronic care providers are not routinely
         reviewing the MARs.

     •   This patient is a 48-year-old with diabetes and hypertension.51 Diabetic medications were
         incrementally increased until an acceptable level of control was reached. However, there
         was a period of nine months (3/23/17 to 12/21/17) when his HbA1C’s were 9.2% and
         8.3% before the indicated increase in medications was ordered. Control would have been
         reached more quickly if medication adjustment had been made more expeditiously.
         Diabetics are to be screened annually for the diabetic retinopathy; inexplicably, this
         diabetic has not been screened for the last four years. In February 2018, the MAR
         indicated that the patient had not received his KOP diabetic and hypertensive
         medications; however, there was no comment on this potential lack of compliance or
         failure to deliver his medications in the progress notes. The failure to review this
         important clinical information in the MAR put the patient’s health at risk. The MCC
         providers are not following national recommendations to administer a second
         pneumococcal 23 vaccine five years after the first vaccination.52 The providers are not
         adhering to IDOC treatment guidelines and national recommendations to calculate the
         10-year risk of ASCVD for adult patients with diabetes and, if the risk is greater than or
         equal to 7.5%, to initiate a high-intensity statin. His risk was determined to be greater
         than 20%, yet a high-intensity statin was not prescribed.53 This patient’s health care is not
         being properly protected.


50 Chronic Care Patient #7.
51 Chronic Care Patient #8.
52 CDC Recommended immunization Schedule for Adults 2018.
53 IDOC Office of Health Services Treatment Guidelines Hyperlipidemia March 2016.




May 21-24, 2018                           Menard Correctional Center                          Page 35
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 36 of 108 PageID #:11845



     •   This patient is a 60-year-old with insulin-requiring diabetes and coronary artery disease
         who had only been at MCC for a few weeks.54 The intake HbBA1C of 6.7% suggests that
         the patient’s diabetes had been adequately treated prior to his incarceration. The
         decision to add additional short acting regular insulin (on a sliding scale) to this patient
         who was already receiving short acting insulin 19.5 units before breakfast and 18 units
         before dinner (30% of his 70/30 insulin, 65U/am and 60U pm, is short acting regular
         insulin) put the patient at increased risk of hypoglycemic episodes. The providers did not
         adhere to IDOC treatment guidelines by failing to prescribe a high-intensity statin in this
         diabetic with a documented history of coronary artery disease. They also failed to
         calculate his 10-year ASCVD risk (determined to be 19.1%), which should have led them
         to prescribe a high-intensity statin.55 The providers missed an opportunity to administer
         the pneumococcal 23 vaccine to this diabetic as is recommended by both national adult
         immunization guidelines56 and by IDOC treatment guidelines.57

     •   This patient is a 59-year-old with hypertension, hyperlipidemia, HIV infection, and a
         history of tobacco abuse.58 His hypertension was only moderated controlled, but his
         medication had been increased. His HIV infection was well controlled; his medications
         have been thoughtfully modified. The patient was not given pneumococcal 13 and 23 and
         meningococcal immunizations. This is contrary to national guidelines.59 The MCC
         providers did not calculate the patient’s 10-year ASCVD risk score (determined to be
         14.4%); this is not in accord with IDOC treatment guidelines.60 There was no documented
         justification for the use of gemfibrozil; this patient should have been prescribed a high-
         intensity statin. The patient has received four biannual physicals since he was 50 years
         old yet he was not offered screening for colon-rectal cancer. National guidelines
         recommend that individuals aged 50 to 75 years should be screened for colon cancer.61

     •   This patient is a 57-year-old male with a history of coronary artery disease (CAD) with
         stent placements, paroxysmal atrial fibrillation on chronic oral anticoagulation,
         degenerative joint disease, fatty liver, and tobacco use.62 The placement of coronary
         artery stents, fatty liver, and chronic anticoagulation were not noted on the problem list.
         Upon return from the hospital where he been prescribed apixaban anticoagulant on
         11/6/17, the Graham providers switched the anticoagulation to warfarin 5mg/day. On
         11/21/17, the patient was transferred to MCC. His anticoagulation treatment was poorly
         controlled on warfarin: 92% of his 13 INRs over the last five months (11/10/17 to 4/23/18)
         were non-therapeutic. On nine occasions, the warfarin medication was stopped or the
         dose changed. The providers’ notes did not always document the reason for the dosage

54 Chronic Care patient #9.
55 IDOC Office of Health Services Treatment Guidelines Hyperlipidemia March 2016.
56 CDC Recommended immunization Schedule for Adults 2018.
57 IDOC Office of Health Services Treatment Guidelines Diabetes March 2016.
58 Chronic Care Patient #10.
59 CDC Recommended immunization Schedule for Adults 2018.
60 IDOC Office of Health Services Treatment Guidelines Hyperlipidemia March 2016.
61 USPSTF Colorectal Cancer Screening June 2016.
62 Chronic Care Patient #11.




May 21-24, 2018                           Menard Correctional Center                         Page 36
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 37 of 108 PageID #:11846



         adjustments or why/when anticoagulation was temporarily stopped or held. The lack of
         comprehensive progress notes made it extremely difficult to track the care that was being
         provided to this patient. It is risky to continue to treat this patient with warfarin. It would
         be in the best interest of the patient and the institution if he was prescribed a direct factor
         Xa inhibitor that does not require frequent testing and dose adjustment, especially since
         providers at MCC were unable to obtain therapeutic control. This patient should have
         been administered pneumococcal 23 vaccine63 and should have been screened for colon
         cancer;64 neither one of these were performed. The provider notes were rarely
         adequately informative and were occasionally illegible. This jeopardizes MCC’s ability to
         provide continuity of care to this complex patient. There was no rationale in the progress
         notes documenting the clinical reason that this patient was receiving fenofibrate. He was
         also prescribed a high-intensity statin, but at a dose that is less than recommended for a
         patient with arteriosclerotic coronary health disease.65

     •   This is a 54-year-old patient with hypertension, diabetes-type II, hyperlipidemia, and an
         EKG suggestive of a previous myocardial infarction. 66 His diabetes and hypertension were
         adequately controlled. This was the only patient that we reviewed at five IDOC facilities
         that was appropriately administered two pneumococcal 23 vaccines. The MCC staff failed
         to calculate the patient’s 10-year ASCVD risk score (determined to be 19.6%) or take into
         account his past history of a previous inferior wall MI when they prescribed a moderate-
         intensity rather than a high-intensity statin, as was recommended in the IDOC treatment
         guidelines.67 The patient was prescribed niacin, presumably as part of the treatment of
         his hyperlipidemia, but there was no justification documented in the chart for the usage
         of this medication. The patient did not have an eye exam in the last two and a half years;
         diabetics are recommended to have annual exams for diabetic retinopathy.68 This over
         50-year-old patient was not screened for colorectal cancer.69

     •   This patient is a 55-year-old with a complicated to treat and difficult to control seizure
         disorder.70 His medications were changed a number of times, with the phenytoin dose
         changing from 400mg/day to 500mg/day to 200mg BID, and his levetiracetam starting at
         500mg BID and then increasing to 1000mg BID, then back to 500mg BID. His phenytoin
         levels were tested nine separate times; five exceeded the therapeutic range, one was
         below the therapeutic level, and three were at the recommended levels. Providers had
         difficulty in maintaining the phenytoin level in the therapeutic range. Consultation with a
         neurologist was clearly needed but was never requested. The provider and chronic care
         progress notes did not document or justify the reason for the medication adjustments.
         The lack of comprehensive provider notes made it difficult to understand the course of

63 CDC Recommended immunization Schedule for Adults 2018.
64 USPSTF Colorectal Cancer Screening June 2016.
65 IDOC Office of Health Services Treatment Guidelines Hyperlipidemia March 2016.
66 Chronic Care Patient #12.
67 IDOC Office of Health Services Treatment Guidelines Hyperlipidemia March 2016.
68 IDOC Office of Health Services Treatment Guidelines Diabetes March 2016.
69 USPSTF Colorectal Cancer Screening June 2016.
70 Chronic Care Patient #13.




May 21-24, 2018                           Menard Correctional Center                            Page 37
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 38 of 108 PageID #:11847



         care. A new provider would struggle to comprehend the care being provided to this
         patient. The MCC providers must request specialty consultation for patients with
         conditions that do not readily respond to initial treatment. National standards
         recommend that all patients over 50 years of age be screened for colon cancer using a
         validated screening methodology,71 but this patient has never been screened. His 10-year
         ASCVD risk score has not been calculated by the MCC providers.72

     •   This patient is a 65-year-old with diabetes, hypertension, hyperlipidemia, obesity, and
         hypothyroidism.73 His problem list did not note obesity and hypothyroidism. This recently
         incarcerated (1/28/18 admission) patient’s diabetes and hypertension were moderately
         well controlled. To date, the patient was not evaluated for diabetic retinopathy. His statin
         was changed from atorvastatin 10mg/d to simvastatin 10mg/d, a low-intensity statin. The
         providers, in violation of the IDOC treatment guidelines, failed to calculate his 10-year
         ASCVD risk score (determined to be extremely high, 28.4%).74 If they had done this,
         perhaps they would have prescribed a high-intensity statin to minimize his risk of stroke
         and heart attack. Contrary to national standards, this patient has not been administered
         pneumococcal 13 and 23 immunizations.75 The patient has not been screened for
         colorectal cancer; this is not in accord with national guidelines that recommend that
         screening begin at 50 years of age.76

     •   This patient is a 58-year-old with hepatitis C who was unsuccessfully treated with
         interferon and ribavirin in 2009-2010.77 Liver biopsy in 2009 revealed extensive peri-
         portal fibrosis and moderate bridging (stage 2). On 9/19/16, the hepatitis C clinic deemed
         this patient eligible for treatment; 20 months later, treatment had not yet been initiated.
         On 3/29/18, a fibroscan was read as F4 (advanced liver scarring, cirrhosis). Eighteen of
         the months of delay appear to have been due to internal delays at MCC. At least two
         months of the delay were due to the workup that is required by the UIC Hepatitis C clinic,
         which includes psychiatric evaluation and EGD. Psychiatric evaluation and EGD are not
         recommended evaluations prior to treatment with the newer anti-hepatitis C
         medications.78 The HCV RNA viral load was not located in the medical record but was
         eventually located on the Hepatitis Report that is maintained by the telemedicine nurse
         manager. The lengthy wait to retreat this patient with advanced hepatitis C is
         unacceptable and puts the patient’s health at risk. There is no documentation in the



71 USPSTF Colorectal Cancer Screening June 2016.
72 ACC/AHA ASCVD Risk Score.
73 Chronic Care Patient #14.
74 IDOC Office of Health Services Treatment Guidelines Hyperlipidemia March 2016.
75 CDC Recommended immunization Schedule for Adults 2018.
76 USPSTF Colorectal Cancer Screening June 2016.
77 Chronic Care Patient #14.
78
   Recommended Assessments Prior to Starting Antiviral Therapy as found in HCV Guidance: Recommendations for Testing,
Managing, and Treating Hepatitis C, last updated May 24, 2018: The American Association for the Study of Liver Diseases and
the Infectious Diseases Society of America as found at: https://www.hcvguidelines.org/sites/default/files/full-guidance-
pdf/HCVGuidance_May_24_2018a.pdf.



May 21-24, 2018                            Menard Correctional Center                                               Page 38
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 39 of 108 PageID #:11848



         medical record that this patient was administered the pneumococcal 23 vaccination.79
         The patient was over 50 years old but had not been screened for colon cancer.80

     •   This patient is a 66-year-old with hepatitis C infection.81 Sixteen months after having been
         deemed eligible for hepatitis C treatment, the patient’s workup was still not completed.
         Twelve months of this delay was due to the internal processes at MCC. His liver fibroscan
         on 2/19/18 was read as F4 (advanced liver scarring, cirrhosis). The UIC Telemedicine Liver
         Clinic requested additional labs, EGD, liver ultrasound, and dermatology consultation,
         which also contributed to the long processing time. The EGD and liver US was pending
         collegial approval by Wexford, although the experts were informed that Wexford’s
         Hepatitis C coordinator could directly approve these tests. Most institutions do not
         require such extensive pre-treatment diagnostic testing prior to treatment with the
         newer anti-hepatitis C medications. The lengthy wait to initiate treatment for hepatitis C
         puts this patient’s health at risk. Colon cancer screening was not provided to this patient,
         who is over 50 years old.82

     •   This patient is a 50-year-old male with hepatitis C.83 Twelve months after having been
         deemed eligible for hepatitis C treatment, the patient’s workup was still not completed.
         His liver fibroscan on 3/29/18 was reported as F4 (advanced liver scarring, cirrhosis). The
         UIC Telemedicine Liver Clinic’s request for a psychiatric consultation has prolonged the
         waiting time. Most institutions do not require such extensive pre-treatment diagnostic
         testing including psychiatric consultation prior to treatment with the newer anti-hepatitis
         C medications. Colon cancer screening has not been performed on this patient, who is
         over 50 years old.84



Urgent/Emergent Care
Methodology: We interviewed the Nursing Supervisor (IDOC), toured the medical clinic, and
assessed the availability and functionality of emergency equipment and supplies. We also
reviewed emergency drills, CQI reports, written directives, and medical records. Medical records
were selected from the list provided by MCC of emergency room visits beginning in January 2017.
This list includes the reason for the ED visit. Records selected for review were those conditions
sensitive to ambulatory care, such as seizure, withdrawal, infection, diabetic complications,
abdominal pain, chest pain, etc. These were used to evaluate nursing response to emergencies.
A total of five records were reviewed. We also reviewed records of five patients who were
hospitalized for ambulatory sensitive conditions to assess whether their pre and post hospital
physician care was adequate.

79 CDC Recommended immunization Schedule for Adults 2018.
80 USPSTF Colorectal Cancer Screening June 2016.
81 Chronic Care Patient #16.
82 USPSTF Colorectal Cancer Screening June 2016.
83 Chronic Care Patient #17.
84 USPSTF Colorectal Cancer Screening June 2016.




May 21-24, 2018                         Menard Correctional Center                           Page 39
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 40 of 108 PageID #:11849



First Court Expert Findings
The records of nine patients were reviewed, and more than half demonstrated significant
deficiencies in patient care. These deficiencies included absence of important information from
the hospital, inadequate assessments by nursing staff, untimely physician follow up, and failure
to monitor or intervene.85

Current Findings
MCC provides basic CPR and first aid. Emergency response bags are kept in the first aid room in
the main clinic, the armory between north and south buildings, and at the medium security unit.
These bags can be transported by responding nursing staff to the site. This equipment and
supplies are used to conduct an initial triage, provide first aid, and CPR. The first aid room, North
II Medical Clinic, and MSU are equipped to provide space and equipment to treat medical
emergencies. The nursing staff must make a clinical decision to transport a patient in a medical
emergency to the first aid room in the main clinic, which has the most extensive emergency
equipment, or to the use an outlying room.

The emergency bags contain first aid supplies, personal protective equipment, stethoscope,
blood pressure cuff, cervical collar, equipment and supplies to start an IV, and a few medications
(i.e., glucagon, an epi pen, aspirin). The contents of the bags are standardized but not sealed. We
checked the contents of several of these bags and found them to be adequately supplied. We
discussed with the nursing supervisor who accompanied us the advantages of using plastic
numbered locks to indicate a bag that was fully stocked and ready for use. The first aid room has,
in addition to the emergency bags, two transport chairs, an automatic external defibrillator
(AED), crash cart, stretcher with backboard, portable ambu-bag, portable oxygen, EKG machine,
suction, nebulizer, and oto-ophthalmoscopes. A mobile crash cart with AED is also available in
the infirmary and in the MSU clinic. Disaster trunks which contain triage tags and more first aid
supplies are located in the first aid room, the armory between north and south housing units, in
the MSU clinic, and in the North II clinic area.

The presence and functionality of the emergency response equipment is checked each shift and
documented on a daily equipment log. No outdated supplies were found in the emergency bags
we checked, but we did find outdated material in the disaster trunk in the armory. We checked
the AED and other emergency equipment and found all were functional. Menard Health Services
Policy V1-25 lists the contents and location of first aid kits available in housing units, program
areas, and vehicles, but we did not evaluate the accuracy of this information.

The Menard ID #04.03.108 and Menard Health Services Policy and Procedure V1-26 P-112 are
consistent with one another. Both require emergency response drills twice a year on each shift.
In addition, one mass casualty or disaster drill must be conducted annually. Actual practice
appears to conform to these directives. The mass casualty drill for 2017 was reviewed and found
to be thorough, with good multidisciplinary participation and candid critique of strengths and
weaknesses. The results were presented to the CQI committee; however, there was no specific

85   Lippert Report Menard pp. 23-24.



May 21-24, 2018                         Menard Correctional Center                           Page 40
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 41 of 108 PageID #:11850



plan to improve areas that were considered weaknesses. We also reviewed the emergency
response drills for 2017 and 2018. They are sufficient in number and there is some critique,
although not very thorough. These are also presented to the CQI committee. The minutes of the
CQI meetings do not reflect any presentation of trends, discussion, analysis of issues, or plans for
improvement in emergency response.

Emergency responses are documented in a log that includes the date, time, inmate name and
number, location, and diagnosis. Only two emergencies were listed for 2017. When we inquired
about this, the HCUA said that the nurses had stopped documenting in the log. She discovered
this when she asked for the urgent care log in February. Entries since then are much more
numerous than those recorded for 2017. We selected five patient charts to review from the list
provided by MCC of emergency room visits beginning in January 2017.

Incomplete or inadequate nursing assessments were discussed in the earlier section on Nursing
Sick Call. Two of these patients were seen by nurses for urgent complaints. One was seen for
abdominal pain and the nurse assessed the patient using the protocol for non-specific
complaints.86 The assessment of his condition would have been more thorough if the protocol
for abdominal pain were used. This patient had been seen in the ED three days earlier and
diagnosed with diverticulitis. The nurse contacted the provider and was given a verbal order for
a liquid diet. The provider did not see the patient for six days after his return from the ED. The
other patient was seen urgently for priapism and the only documentation is the outbound note
that he was sent to the ED.87 The nurse conducted no assessment and did not even take the
patient’s vital signs.

     •   The first patient was seen in nursing sick call on 4/16/2018 for a boil on his buttocks that
         had been present for one and a half weeks.88 The nursing assessment was incomplete. He
         was referred to see the provider the next day. However, he was not seen for five days, at
         which point an antibiotic was ordered. No labs or wound care was ordered. The provider
         did order a follow-up appointment in four to five days. The patient was not seen for eight
         days and at this encounter was sent to the ED because he was having lower abdominal
         pain. There is an outbound note, but it contains minimal information. Upon his return,
         the inbound note documents the medications and dressing change recommendations
         that were on the patient discharge summary from the ED visit. He did not see a provider
         for another two days. The nursing assessment of this patient’s condition was incomplete,
         access to definitive care was delayed, and he was treated symptomatically with antibiotics
         without a thorough work up. Documentation of the ED visit was not obtained from the
         hospital and he was not seen promptly upon his return to MCC. This is a patient whose
         condition deteriorated because it was not managed in a timely and clinically appropriate
         manner by providers at MCC.



86 Sick Call Patient #4.
87 Sick Call Patient #5.
88 Urgent/Emergent Care Patient #1.




May 21-24, 2018                       Menard Correctional Center                             Page 41
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 42 of 108 PageID #:11851



       •    Another patient whose ED visit could have been avoided on 4/23/2018 had been seen in
            the emergency room on 11/1/2017 because of acute urinary retention.89 He was
            diagnosed with septicemia resulting from bladder infection. He returned to MCC three
            days later with an indwelling catheter and a recommendation to see a urologist in two to
            three weeks. The provider tried to remove the catheter twice only to have another one
            reinserted because the patient could not urinate. He was discharged to general
            population and returned three weeks later because the catheter was not draining and
            had clots of blood in the tubing. A new catheter was inserted. He saw the urologist the
            next day, or five weeks after it was recommended, rather than two to three weeks later.
            The urologist recommended cystography, dilatation, and bladder biopsy for a chronic
            urinary tract infection. None of these procedures were completed and he continued with
            an indwelling urinary catheter until 1/18/2018, when it was removed at his request. On
            4/23/2018, he was unable to urinate and was sent to the ED. He was hospitalized, and a
            prostatectomy was done. His discharge diagnosis was sepsis secondary to urinary tract
            infection with underlying severe BPH and possible nephritis. A cardiology consult was
            recommended four weeks post discharge, but has not been done per direction from the
            facility Medical Director. There is no note documenting the rationale for not having a
            cardiology consult on the patient. This patient would have benefited from prostate
            surgery that was worked up and done as a planned procedure. The delay in scheduling
            urology consults and diagnostic procedures resulted in an avoidable emergency and
            unplanned surgery. The prolonged reliance on an indwelling catheter to relieve urinary
            retention harmed the patient because of the increased risk of infection.90

We also reviewed five patients who were hospitalized, in order to assess whether the
hospitalization might have been prevented and whether follow-up care was appropriate. We,
indeed, found preventable hospitalization and poor care in general. We found problems with all
records reviewed.

       •    One patient had hypertension and elevated cholesterol as early as 2008.91 However, due
            to his age (46), his 10-year heart disease risk did not warrant use of a statin in 2008. In
            2008, the patient did have EKG findings (T wave abnormalities suggesting lateral
            ischemia), but these abnormal findings did not appear to result in follow-up investigation.
            On 10/21/17, the patient sustained a myocardial infarction with cardiac arrest, for which
            he was hospitalized. He was resuscitated and was found to have stenosis of his left main
            coronary artery, for which he received a stent. The patient was discharged on a high-
            intensity statin, Brilinta, a beta blocker, Lisinopril, and aspirin, all of which he received
            upon return to the facility. The Brilinta was changed to a formulary medication (Plavix),

89   Urgent/Emergent Care Patient #5.
90




 Managing Urinary cauti-guidelines.pdf
Retention in Men - Pr
91   Patient #1 Specialty Consultation and Hospitalization.



May 21-24, 2018                                Menard Correctional Center                        Page 42
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 43 of 108 PageID #:11852



          which is a reasonable substitution. A cardiologist saw the patient on 11/14/17 after the
          hospitalization. The cardiologist recommended follow up in three months, which did not
          occur. The specialty care tracking log documented the 11/14/17 visit, but no other
          referrals were documented. We could not find any documentation that the patient’s
          heart condition was being monitored in chronic care visits. We could not locate the
          patient on the chronic illness roster provided to us by IDOC in preparation for our visit. A
          doctor did see the patient in follow up of the cardiology visit, but there were no further
          provider visits until 3/30/18. On that day, the doctor noted that the patient had a prior
          myocardial infarction. The doctor ordered no laboratory tests and did not enroll the
          patient in chronic care clinic. His coronary artery disease was not being monitored. We
          brought this to the attention of the HCUA, so he could be enrolled.

     •    Another inmate had problems listed as diabetes, hypertension, and asthma.92 However,
          the patient actually had chronic obstructive lung disease (COPD). Asthma and COPD are
          different diseases and not managed in the same manner. The patient was described in
          multiple chronic care visits as having various stages of asthma (mild persistent, moderate
          persistent, etc.) when he actually had COPD based on radiologic examinations. These
          descriptions for asthma were not pertinent to his actual diagnosis. There was no evidence
          in the medical record that the patient had a pulmonary function test, the cornerstone of
          diagnosis and management for COPD and asthma.

          We reviewed the record for this patient for a two-year period. Over those two years the
          patient was seen on seven occasions for chronic care. The patient was diagnosed on all
          those occasions as having asthma, even though a chest x-ray on 10/26/17 showed
          hyperinflation and fibrotic changes consistent with COPD, and even though a CT scan of
          the abdomen incidentally showed fibrosis of the lung with emphysema consistent with
          COPD. The patient had wheezing on several occasions that were treated with steroids.
          Pulmonary function testing should have been ordered to clarify his diagnosis. Also, the
          wheezing may have been due to other conditions, including heart failure. Additional
          testing was indicated, specifically an echocardiogram. The patient should have been
          referred to a pulmonologist for clarification of his diagnosis so appropriate therapy could
          be provided, or MCC providers should have ordered a pulmonary function test. The
          patient was not on an anti-cholinergic inhaler, never had a pulmonary function test, had
          no assessment of exercise capacity, did not have an evaluation for the need for oxygen
          therapy (even though having an oxygen saturation of 85% on 1/9/17), and had no
          consideration for pulmonary rehabilitation.93 This patient should also have been
          considered for evaluation of heart failure.

          The patient was 82 years old in 2015. In 2015, he had a 43% 10-year risk of heart disease
          and should have been on a moderate or high-intensity statin and aspirin. Additionally, the

92Patient #6 Specialty Consultation and Hospitalizations.
93 Generally, persons with a room air oxygen saturation of less than 88% should be started on oxygen therapy. This person should
at least have been tested to determine if oxygen supplementation was necessary. If the facility physicians were untrained in how
to do this, referral to a pulmonologist was indicated.



May 21-24, 2018                            Menard Correctional Center                                                 Page 43
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 44 of 108 PageID #:11853



       patient had an EKG in 2013 that showed T wave abnormalities consistent with possible
       ischemia. Despite this, the patient was not on a statin or aspirin until 11/17/17, when he
       was started on a low-intensity statin. This placed the patient at risk of harm.

       The patient weighed 208 pounds in a chronic clinic visit on 5/5/15. On 12/14/15 in chronic
       clinic, the patient weighed 182 pounds. This 26-pound weight loss was unrecognized. On
       1/4/16, a doctor documented a 40-pound weight loss. The patient complained of
       abdominal pain, loss of appetite, diarrhea, and emesis. The doctor’s only diagnostic
       evaluation was to order a blood count and abdominal x-ray. Despite having diabetes, the
       doctor did not check blood sugar values. The CBC showed anemia (hemoglobin 12.2) but
       no action was taken. GI symptoms with anemia and weight loss need to result in
       colonoscopy and other testing to determine if a serious medical condition is present. On
       1/21/16, a doctor referred the patient for an abdominal CT scan. A plain abdominal CT
       scan is not adequate screening for colorectal cancer, but may be useful for other
       purposes. Specialized CT scanning for colorectal screening is called CT colonography.
       However, CT colonography was not ordered. This patient’s CT scan showed emphysema,
       aortic atherosclerosis, hepatic cysts, renal cysts, infra-renal ectasia (abdominal aortic
       aneurysm), bilateral common iliac aneurysms, and compression fracture of the L1
       vertebra. None of these problems were added to the problem list or monitored. The
       identification of aneurysms was of concern and should be monitored and referred, if
       indicated. The identification of aortic atherosclerosis in combination with diabetes,
       hypertension, and a greater than 40% risk of cardiovascular events should have prompted
       use of a statin drug, but this was not done at this time. There was no follow up of the CT
       scan or the problems identified on the CT scan. There was no follow up of the weight loss
       or anemia. The patient did not have a follow-up blood count until two years later on
       1/19/18, and the hemoglobin was 9.9, a significant deterioration. At that time, the doctor
       ordered iron studies and gave the patient cards for fecal occult blood testing.
       Colonoscopy was not done.

       On 11/4/16, the creatinine was 1.66, indicating chronic kidney disease. This was not
       added to the problem list and was not followed as a problem. Specifically, on 12/19/16,
       the patient was evaluated in diabetic and hypertension chronic clinics. The blood pressure
       was 142/84. For persons with chronic kidney disease and diabetes, the blood pressure
       should be controlled to less than 130/80, yet this was not done, and the chronic kidney
       disease was unrecognized as a problem. On several other occasions (9/10/15, 12/14/15,
       5/3/16, 12/19/16, 11/17/17, 1/8/18), providers saw the patient with either a systolic
       pressure above 130 or a diastolic pressure above 80 without intervention or comment on
       why intervention was unnecessary.

       On 1/9/17, a nurse evaluated the patient for shortness of breath and obtained an oxygen
       saturation of 85%, which improved with treatment with a beta agonist inhaler. Because
       of the patient’s myriad problems, a physician examination was indicated; instead, a
       doctor presumed the etiology was asthma and ordered prednisone by phone. If the
       diagnosis was asthma, an oxygen saturation at this level would have been life-threatening


May 21-24, 2018                 Menard Correctional Center                                Page 44
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 45 of 108 PageID #:11854



       and the patient should have been admitted to a hospital. Even if COPD was the presumed
       diagnosis, an oxygen saturation of 85% should have prompted consideration of
       hospitalization for diagnostic evaluation. Treatment over the phone with prednisone
       without knowing the diagnosis or reason for the new hypoxemia was inappropriate.

       HbA1C levels from 2015 through 2017 indicated good diabetic control. However, capillary
       blood glucose checks being done every other week started to show a rise in blood sugar
       values. These were not monitored. On 11/14/17, the blood sugar was 256. On 11/22/17,
       the blood sugar was 446. On 11/28/17, the blood sugar was 414. On 12/5/17, the blood
       sugar was 423. On 12/12/17, the blood sugar was 411. On 12/18/17, the blood sugar was
       471. There were no interventions after any of these blood sugars which indicated out of
       control diabetes. On 12/19/17, a doctor saw the patient and noted that the most recent
       HbA1C value was 6.1, but that a recent blood sugar value was 460. The blood sugar had
       been significantly out of control for over a month. The doctor did not adjust medications;
       instead, they ordered that the patient be seen in the diabetic clinic in two weeks with an
       HbA1C test. On 12/23/17, a nurse practitioner saw the patient and documented that the
       patient had vomiting, agitation, and was not feeling well. The nurse practitioner did not
       check a blood sugar even though vomiting in an out of control diabetic can be caused by
       ketoacidosis. The nurse practitioner ordered a month follow up despite this being an
       acute problem. This patient should have had emergent blood testing and evaluation to
       determine if an acute medical problem was present. Instead, the patient was not seen
       again until the patient was sent to a local emergency room on 1/2/18, presumably for
       evaluation for possible diabetic ketoacidosis. There were no progress notes from MCC
       before the hospitalization, so it could not be determined why the patient was
       hospitalized. There was no hospital report, so it could not be determined what occurred
       at the hospital. When the patient returned to the prison, a nurse documented that the
       patient was to follow up with a provider in five days. The hospital patient instructions
       listed diabetes, vomiting, hyperglycemia, and abdominal aortic aneurysm as problems,
       but the patient instruction sheet had little information. If the admission was for diabetes,
       it was preventable. Poor management of the patient’s out of control diabetes resulted in
       harm (hospitalization) to the patient. The problem of aneurysm was never addressed
       despite potentially being life threatening.

       The patient was not seen in five days as ordered. On 1/8/18, a nurse saw the patient for
       chest pain. The pulse was 110 and blood pressure 140/88. A doctor did not write an
       independent note but wrote an annotation to the nursing note stating that the patient
       had numbness of his fingers for 10 years and had no chest pain. He documented that the
       EKG showed no acute changes. He diagnosed COPD and chronic numbness and took no
       action. He did not check a blood sugar or review the hospital record. The EKG showed
       non-specific STT changes with V2-6 T wave inversions that can be associated with
       ischemia.

       On 1/9/18, a nurse notified a doctor about a blood sugar over 500. The doctor ordered
       regular insulin and increased metformin to 1-gram BID and ordered blood tests. The


May 21-24, 2018                  Menard Correctional Center                                Page 45
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 46 of 108 PageID #:11855



            doctor did not examine the patient. The patient was not evaluated after hospitalization
            until 1/13/18, 11 days after hospitalization. The doctor noted that the blood sugar control
            was poor but did not review the hospitalization or findings during hospitalization. A
            HbA1C on 1/19/18 was 11.4, indicating very poor diabetic control.

            On 2/13/18, the patient was seen for his diabetes, hypertension and “asthma.” The doctor
            took little history but did note that the patient was short of breath. The patient was
            started on an antibiotic without explanation of why. The patient was noted to be on
            Lantus insulin, but the recent hospitalization was not discussed. Many of the patient’s
            problems were not addressed or even listed as medical problems, including anemia, prior
            weight loss, prior abdominal pain with vomiting, recent chest pain, abdominal aortic
            aneurysm, chronic kidney disease, renal and hepatic cysts, and atherosclerosis. The
            patient’s COPD was still being managed as if it were asthma.

            In summary, this patient had multiple chronic medical conditions, many of which were
            not being managed at all and some of which were managed inappropriately. It did not
            appear that clinicians knew how to manage this patient’s medical problems. He was
            hospitalized, and it was not even clear, based on the medical record, that providers
            understood why he was hospitalized. Follow up of serious medical conditions (abdominal
            aortic aneurysm, anemia, renal and hepatic cysts, chronic kidney disease, atherosclerosis,
            and COPD) was non-existent. For most of these problems physicians appeared unaware
            that the patient even had the problem. This placed this patient at significant risk of harm.

       •    Another patient had a problem list that documented hypertension and asthma.94
            However, the patient also had hepatitis C, chronic kidney disease, and first-degree heart
            block, which were not being monitored.

            Although the patient’s chronic kidney disease was not listed as a problem and was not
            being followed in chronic clinic visits, the patient saw a nephrologist for this on 6/1/17.
            The specialty care tracking log documented that the patient was again seen in nephrology
            clinic on 10/5/17, but there was no report of the 10/5/17 visit or documentation in the
            medical record that this appointment occurred, or what occurred at that appointment.
            On the 6/1/17 visit, the nephrologist had recommended a vitamin D level, PTH level, urine
            protein/creatinine ratio, and a four-month follow up.

            Based on a 12/23/17 chronic clinic visit, the patient had a 14% risk of heart disease and
            should have been on a moderate to high-intensity statin, but was not. He also should have
            been considered for aspirin therapy as primary prevention of cardiovascular disease.
            These were not provided to the patient and were not discussed with the patient.

            On 12/25/17, the patient was admitted to a local emergency room for fever and diarrhea.
            He was diagnosed with acute kidney injury secondary to dehydration and diarrhea. There

94   Patient #7 Specialty Consultation and Hospitalizations.



May 21-24, 2018                                Menard Correctional Center                       Page 46
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 47 of 108 PageID #:11856



          was no documentation of a follow up of this hospitalization and it was not entirely clear
          what occurred at the hospital, due to a lack of a complete report. The next physician visit
          was not until 2/24/18, when the patient was seen in asthma and hypertension chronic
          clinics. The blood pressure was documented as 120/18, but this clearly was a data entry
          error and was unnoticed and uncorrected.

          A doctor saw the patient in chronic clinic on 3/6/18, and noted that the patient was
          recently hospitalized, but did not document what occurred at the hospital. The doctor did
          note that the patient for hospitalized for fever, dehydration, and chronic kidney injury,
          but there was no other history.

          Several of this patient’s problems were not even identified or monitored as problems.
          The patient did not have reports of a consultation visit and a hospitalization. Doctors did
          not acknowledge what had occurred at the hospitalization and at one of the nephrology
          visits. Lack of review of consultation and hospital reports meant that the patient’s clinical
          status was unknown to medical staff. The patient should have been on a statin and
          possibly aspirin, but doctors appeared unaware of this need.

     •    Another 28-year-old patient had a medical reception screening at MCC on 8/18/17.95 The
          nurse took a history of congenital heart disease, but the specific details were not
          documented. The patient’s actual condition was not identified. A doctor did note that the
          patient had a venous stasis ulcer on his right leg, but the type of heart disease was not
          identified. On the day following medical reception, 8/19/17, a CMT evaluated the patient
          for chest pain, shortness of breath, oxygen saturation of 82%, and atrial flutter. The
          patient was sent to a local hospital.

          The hospitalization log provided to us by Defendants in preparation for our visit showed
          that the patient went to Chester Memorial Hospital on 8/19/17, and from there was
          transferred to Carbondale Memorial Hospital on 8/22/17. A discharge summary from
          Carbondale was not available, but an echocardiogram showed tricuspid atresia with a
          possible small clot in the right ventricle. The patient was started on Lovenox, an
          anticoagulant. A report from the local hospital noted that the patient had atrial
          fibrillation, a stage II stasis ulcer, prior ablation procedures for atrial fibrillation, and had
          tricuspid atresia96 with surgical correction at age five. The lack of the hospital record was
          significant, as it was not clear from the medical record what the opinion of the cardiologist
          was regarding the patient’s serious heart condition.


95Patient #8 Specialty Consultations and Hospitalizations.
96 Tricuspid atresiais a congenital absence of the heart valve between the right atrium and right ventricle, impairing flow of blood
to the lungs and preventing oxygenation of blood. This is typically corrected by a Fontan procedure which diverts blood
appropriately to the lungs from the inferior vena cava. When this procedure is done, patients require lifelong follow-up with a
cardiologist experienced with complex congenital heart disease. Annual evaluation is recommended at a minimum, as additional
interventions may be needed. These patients can acquire a number of complications which require intervention, including venous
stasis ulcers and venous insufficiency, protein losing enteropathy, cirrhosis, thromboembolic events, arrhythmias, heart failure,
and restrictive lung disease.



May 21-24, 2018                              Menard Correctional Center                                                   Page 47
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 48 of 108 PageID #:11857



       The patient was sent to Barnes Jewish Hospital in St. Louis the following day on 8/25/17,
       but there was no discharge summary and it was not clear what the therapeutic plan was
       for the patient, except that the patient was on metoprolol, diltiazem, and Lovenox. Barnes
       Jewish Hospital recommended a two to three week follow up.

       On return from the hospital, the patient was admitted to the infirmary. The admitting
       physician did not document a therapeutic plan or acknowledge what had been
       recommended at Barnes Hospital. The doctor noted problems as atrial fibrillation,
       tricuspid atresia, and hypoplastic right ventricle. The doctor prescribed metoprolol,
       diltiazem, and Lovenox, but it was not clear what the therapeutic plan was.

       Between 8/25/17 and 9/27/17, the patient was evaluated by providers six times. On none
       of those occasions was an accurate description of the patient’s problems documented.
       None of these notes documented a therapeutic plan for the patient’s serious medical
       conditions. At several clinic appointments, the only assessment was “cardiac.” When we
       asked the physician who wrote this assessment what he meant, he stated that the patient
       had some type of cardiac issue. On one note, a doctor ordered a benzodiazepine and
       referred to mental health for palpitations, when the patient actually had atrial fibrillation
       which was possibly the cause of the palpitations.

       According to the hospital log provided to us, the patient was sent to Memorial Hospital
       of Carbondale on 9/27/17. It was not clear why the patient was sent to a hospital based
       on progress notes before the admission. There was no hospital report, so it was not clear
       what occurred. On 9/28/17, the patient developed abdominal pain with an oxygen
       saturation of 79%, and the patient was sent to Barnes Jewish Hospital. There was no
       hospital report for this admission. On 9/29/17, a nurse practitioner documented that the
       patient “apparently had scan of G bladder, CT of chest, labs, EKG, US of abd [with] a note
       ‘fit for confinement.’” The therapeutic plan was not documented. This uninformed note
       failed to document the results of any of these tests.

       On 10/4/17, a cardiologist at Barnes Jewish Hospital saw the patient on a consultation
       and documented that the patient had pulmonary and tricuspid atresia with atrial septal
       defect and had multiple complications of his surgery, including atrial arrhythmia with
       prior cardioversion and ablation, iliac vein obstruction with venous stasis ulcers, and atrial
       thrombus. The cardiologist recommended stopping Lovenox, starting Eliquis, a liver
       ultrasound, and referral to an electrophysiologist for possible ablation therapy.

       On return from the cardiologist, the patient was seen twice by a doctor. On both
       occasions, the doctor did not document review of the report. The recommendations for
       referral for ultrasound and for electrophysiology were not documented as recognized and
       do not appear to have occurred.

       Progress notes document that the patient went offsite for a medical furlough on 11/4/17,
       but the specialty consultation log documents this as occurring on 12/4/17. Progress notes


May 21-24, 2018                   Menard Correctional Center                                 Page 48
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 49 of 108 PageID #:11858



       do not document what the patient went offsite for. There was no report. On 12/4/17, a
       scheduling clerk documented that the patient was discussed in collegial review and
       approved for follow up. The clerk did not specify what the referral was for. On 12/15/17,
       Wexford utilization approved a six-month follow up with cardiology. Progress notes
       document that on 12/22/17 the patient went to Prairie Cardiology, but the reason for this
       appointment was not clear. The specialty care tracking log does not have this
       appointment in the log. The medical record remarkably did not detail the ongoing care of
       the patient.

       On 1/10/18, a doctor documented that the patient had been to a cardiologist but did not
       document what occurred. The only diagnosis was “cardiac.” There was no therapeutic
       plan.

       Between 1/10/18 and 5/11/18, the patient was evaluated on three occasions. One of
       these was a chronic clinic visit. On none of these visits did physicians document review of
       prior consultations. On 2/9/18, a doctor wrote, “He is planned to have a procedure? At
       SLUH.” The doctor did not appear to know what the therapeutic plan was or what
       procedure the patient was scheduled for. The other notes, including the chronic clinic
       visit, do not document understanding of what occurred at consultation visits or what the
       therapeutic plan was.

       On 5/11/18, the patient went offsite for a medical furlough. There was no report. The
       specialty care tracking log did not document a visit for this patient on this date. A nurse
       practitioner saw the patient on 5/17/18 and documented that the patient had been
       offsite but that there was no report and no action was taken.

       Care for this patient was grossly and flagrantly unacceptable as providers at MCC, despite
       three consultations, did not identify all of the patient’s conditions, did not document a
       therapeutic plan for the patient, and were not monitoring all of the patient’s medical
       conditions in chronic care clinics. No one documented what had occurred at the
       consultations, including status of the patient or recommendations for further care. One
       doctor diagnosed the patient repeatedly as “cardiac,” and did not appear to understand
       what the patient’s conditions were. It appeared that at least two recommendations of the
       cardiologist (ultrasound of the liver and referral to an electrophysiologist) did not occur.
       Two of the consultations had no report and it was not clear what the patient was seen
       for. The patient had multiple abnormalities that were not documented as being
       monitored including:
       o Transformation of the EKG to first degree AV block with left atrial enlargement and
           STT wave changes
       o Thrombocytopenia of 79,000 and white count of 3.8 on 9/11/17
       o Bilirubin 1.3 on 2/5/18
       o The venous stasis ulcer




May 21-24, 2018                  Menard Correctional Center                                Page 49
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 50 of 108 PageID #:11859



            The tracking log failed to accurately document specialty care appointments. Post
            consultation visits failed to include documentation of understanding of what occurred at
            the consultation or hospitalization. Three of five hospitalizations did not include a report.
            Two offsite consultations did not include a report. It was not possible, reading the medical
            record of this patient, to understand what the patient’s status was or what the
            therapeutic plan of the cardiologist was. The patient’s serious medical condition was so
            poorly managed that he is placed at serious risk of ongoing harm.

       •    Another patient was 66 years old with a history of hypertension.97 This patient’s medical
            conditions were mismanaged over a two-year period. The patient had wheezing on 10
            separate occasions from late 2016 until April of 2018 without a diagnosis being made.
            Although presumably treated for asthma, the patient was not diagnosed with asthma and
            was not in chronic clinic for this condition. The patient’s wheezing occurred with
            cardiomegaly and a chest x-ray showing an enlarged heart. These are consistent with
            heart failure, yet when providers referred the patient to a pulmonologist and cardiologist,
            the Wexford utilization doctor denied the referrals without recommending an adequate
            plan of action. Echocardiogram and pulmonary function tests should have been done. The
            referrals to cardiology and pulmonary were appropriate but not permitted. A second
            cardiology referral was again denied without an adequate alternative treatment plan. A
            nurse practitioner again referred the patient for CT scan and a pulmonary consult, but the
            CT scan was denied, and although the pulmonary consult was approved, there was no
            evidence it ever occurred.

            In early 2018, the patient developed shortness of breath, wheezing, and tachycardia, and
            was seen on three occasions (4/21/18 and twice on 4/22/18) by nurses who did not even
            refer the patient to a doctor. The patient should have been immediately referred and this
            placed the patient at life-threatening risk, as there was no diagnosis yet. When a nurse
            practitioner finally saw the patient on 4/23/18, the nurse practitioner treated the patient
            for an infection and apparently for asthma, even though this diagnosis had never been
            made and was not made at this evaluation. A chest x-ray was ordered and was consistent
            with heart failure. But when a nurse practitioner saw the patient on 4/27/18, the chest x-
            ray was not documented as being evaluated. On 5/4/18, the patient was admitted to the
            hospital for a supraventricular arrhythmia and was diagnosed with atrial fibrillation. An
            echocardiogram was consistent with heart failure. When the patient returned to the
            facility on 5/8/18, the patient did not receive two ordered medications (Lopressor and
            diltiazem) for two days. The patient was never documented as having heart failure and
            his wheezing remained undiagnosed, although it appears he was treated as having
            asthma.

            Also, we noted that this patient had elevated alkaline phosphatase as high as 217 on
            12/15/17 and had an elevation of this test dating from 12/18/15, yet it was never
            evaluated. He may have undiagnosed serious liver or bone disease. Also, the patient had

97   Patient #9 Specialty Consultations and Hospitalization.



May 21-24, 2018                                Menard Correctional Center                        Page 50
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 51 of 108 PageID #:11860



       an elevated 10-year risk of heart disease dating from at least 2/24/16, yet was not treated
       with a moderate or high-intensity statin, which is recommended; or considered for aspirin
       treatment, which is also recommended, but was not done. The care placed the patient at
       continual risk of ongoing harm. The care of this patient was grossly and flagrantly
       unacceptable, particularly the denial for cardiology and pulmonary referral when the
       patient had undiagnosed symptoms of pulmonary disease or heart failure that were not
       diagnosed or monitored.

In summary, the deficiencies in Urgent/Emergent Care were similar in frequency and type to
those reported by the First Court Appointed Expert. These include absence of important
information from the hospital, inadequate assessments by nursing staff, untimely physician
follow up, and failure to monitor or intervene. We found many additional deficiencies, including
inappropriate denials of care by the Wexford utilization physician, failure to review or complete
recommendations of consultants, ignorance of the status or therapeutic plan recommended by
consultants, and failure to follow up on abnormal test results. Several episodes of care were
grossly and flagrantly unacceptable, sufficient to typically result in peer review of the clinician
caring for the patient. We agree with the First Court Appointed Expert’s recommendations and
make additional recommendations found at the end of this report.


Specialty Consultations
Methodology: We reviewed 12 specialty consultations in four patients and reviewed other
records. We spoke with the clerk who schedules specialty care. We reviewed the specialty care
log and other documents.

First Court Expert Findings
Providers do not explain alternate treatment plans to patients. Follow up was inconsistent and
problematic. Consultant reports were frequently unavailable, making follow up difficult.

Current Findings
We found that all of the First Court Expert’s findings were still present. There was no
documentation of a discussion by the primary care provider with the patient following
consultation visits of the consultant’s recommendations or after an alternative treatment plan
was initiated. We found that the alternative treatment plans were occasionally described by the
scheduling clerk in progress notes. However, alternative treatment plans were not being
documented by the primary care provider. According to the scheduling clerk, consultation
reports are present for only about half of the consultations. We also found that follow up of
recommendations was inconsistent.

The process of obtaining specialty care was similar to all other facilities. The expectation is that
there is to be a written referral for specialty care, an approval of the referral in a collegial
conference call, a scheduled appointment, and a follow up of the appointment with the primary
care provider. All of these events are to be documented in the medical record.



May 21-24, 2018                   Menard Correctional Center                                Page 51
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 52 of 108 PageID #:11861



Specialty care referrals at MCC are not tracked on a log in a manner that accurately documents
all steps of the referral process. Three hundred ninety-nine (44%) of 892 referrals in 2017 did not
have a referral date documented in the specialty clinic tracking log. Of the 892 appointments,
877 (98%) had an approval date documented on the log, but only 469 (53%) had the date of the
completed appointment documented on the log.

It was not possible, using the specialty care tracking log, to determine whether patients were
timely receiving care. In chart reviews, the referral, approval, appointment, and follow up were
not consistently documented in the medical record. This made it impossible to verify the
timeliness or completeness of specialty care benchmarks using either the tracking log or the
medical record. As with other facilities, the approval date was the most frequently documented
item on the specialty care log, making it appear that approval of care is the most important
tracked item.

There were a low number of referrals for specialty care and an extraordinary number of denials
of care at MCC. The 2018 annual CQI report lists 994 referrals for care in fiscal year 2018.98 This
is the second lowest number of referrals per 1000 population of all five sites we have visited.99
Despite having a very low rate of referrals, MCC also has the highest number and rate of denials
of care of the five facilities we have visited.100 The CQI report documents 237 (24%) denials of
care. The five facilities we visited averaged 9.5% denials of referred cases. The CQI report did not
analyze the reason for the high number of denials. We were told that the Medical Director was
asked by patients for certain services which the Medical Director did not feel comfortable telling
the patients were unnecessary. So, the Medical Director would refer the patient for a service
knowing that the utilization physician would deny it. If this is accurate, this is a cynical misuse of
a referral process, disrespectful of patients, and violates effective communication of the treating
physician and the patient. We were told that this practice is no longer occurring. This practice
does not explain the very low rate of referral. We were told that the Medical Director is also now
taking referrals more seriously and preparing a rationale prior to the collegial reviews so that a
greater number of referrals are approved. It is our opinion that, based on record reviews in this
report, many persons who need specialty services are not referred. The lack of primary care
physicians and the Wexford utilization process itself are likely the cause of this phenomena.

The program had a concern about the number of denials and initiated a CQI study on denials. The
title of this study was Re-education in Amount of Medical Specialty Service Denials. The plan of
the study was to decrease denials of specialty care by 30%. The hypothesis of the CQI study was
that if a doctor reviewed documents being sent to the utilization physician prior to the collegial
review conference call to ensure that all treatments and steps that should have been taken
before referral were done and that all clinical information was available to the utilization
physician, that the number of denials would decrease. The CQI study compared the usual referral
process to a process with additional Medical Director preparation of referral documents. The

98 The fiscal year in Illinois is July 1 through June 30.
99 NRC was the lowest, at 144 referrals per 1000 population. MCC had 994 referrals a year or 328 referrals per 1000 inmates.
100 We include a table of referrals and denials in the Specialty Care section of our Summary Report. Please refer to that section

to review these data.



May 21-24, 2018                             Menard Correctional Center                                                 Page 52
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 53 of 108 PageID #:11862



number of referrals for consultations was 578 in a six-month period prior to the Medical Director
review of referral documentation material and 189 over a three-month period of study when the
Medical Director reviewed documents in advance. There were 153 denials over the six-month
period prior to the study and 55 denials in the three-month study period. This revised practice
resulted in a decrease in both referrals and in denials.

Although the intention was to reduce denials, the most important result, in our opinion, was to
reduce referral. Given that MCC has one of the lowest rates of referral for specialty care, we were
concerned that this process will place inmates at greater risk of harm by further reduction of
necessary referral.101 Based on record reviews, including mortality reviews, we found that far
fewer patients were referred for consultations than should have been. It is our opinion that under
referral is a more important problem than over referral. It is also our opinion that if the collegial
review process worked as designed, unnecessary denials should be eliminated in the collegial
discussion. What can the Medical Director prepare the day in advance that could not be discussed
the day of the “collegial” review discussion? We view the collegial review process as a barrier to
specialty care and believe it should be eliminated as it currently exists.

The program does not track whether clinical staff document benchmark events of specialty care
(referral, collegial review, appointment date, and five-day follow up) in the medical record. The
tracking log is so poorly maintained that it was not possible to use it for this purpose. As discussed
above, 44% of referrals and 53% of appointments listed on the log did not have a date associated
with them. Based on record review, we found that these specialty care benchmarks are not
consistently documented in the medical record. There was therefore no means to verify whether
care was timely or was being followed up.

The attorney for Wexford communicated by email to us that we would need to review individual
records to obtain the alternative treatment plan information, as it was not centrally maintained.
On chart reviews we performed we were unable to locate alternative treatment plans for all
denials. The scheduling clerk, but not the doctor, would sometimes document the alternate
treatment plan, based presumably on information obtained on the collegial review calls.

For specialty consultations that were completed, we noted multiple problems. These included:
    • Delayed specialty care due to the collegial process
    • Lack of follow up of recommendations of the consultant
    • Failure to timely schedule follow-up appointments
    • Failure to obtain reports of consultation care
    • Failure to appreciate the status of the patient as reported by the consultant
    • Failure to monitor the clinical care of the patient as recommended by the consultant and
    • Failure to refer patients for specialty care when it was clinically indicated.



101 Referrals per 1000 inmates was 328 at MCC  ,which was the second lowest number of the five sites we visited. This information
is available in a table in the Summary Report section of the overall report.



May 21-24, 2018                             Menard Correctional Center                                                 Page 53
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 54 of 108 PageID #:11863



We reviewed four records of patients who had multiple specialty visits. All four had significant
problems. The following record reviews illustrate these problems.

       •    The first patient had hypertension, epilepsy, and asthma.102 On three occasions in 2016,
            EKGs had T wave tracings consistent with possible ischemia. In April of 2016, he had over
            a 10% risk of heart disease but was not on a statin or on aspirin, both of which the patient
            should have been on. Eventually, in August of 2016 the patient was hospitalized for chest
            pain, and a cardiac catheterization showed 60% stenosis of the circumflex coronary artery
            and 15-20% stenosis of the left main coronary artery. It was recommended that he be
            aggressively medically managed, including with a high-intensity statin, and Brilinta, an
            anticoagulant.

            On return to the facility from the hospital, medication was started as recommended. In
            November of 2017, the patient experienced chest pain and was again hospitalized. He
            had a myocardial infarction. A stent was inserted. The patient was documented as
            receiving two doses of medication at MCC during the times when he was hospitalized,
            indicating problems with documentation and medication administration. When
            discharged from the hospital, a cardiology consultation was recommended. This
            appointment occurred in December of 2017. The cardiologist recommended a follow-up
            cardiology consultation, but that referral never took place and there was no explanation
            in the record as to why the patient was not sent back to the cardiologist. The patient was
            on Brilinta, likely because of the myocardial infarction and because he had a stent. Some
            stents require use of a medication like Brilinta to prevent clotting in the stent. Yet in
            February of 2018, a doctor at MCC stopped the Brilinta without explanation and without
            substitution with a similar drug. This placed the patient at significant risk of stent clotting
            and further myocardial infarction. Based on documentation, it did not appear that the
            physician evaluating the patient reviewed the cardiology consult or understood the
            reason for being on Brilinta.

            Problems with this patient’s care included not being started on a statin drug or aspirin
            early in his disease, which placed the patient at higher risk for myocardial infarction. The
            patient was documented as receiving medication at MCC when he was hospitalized,
            which is a problem with documentation of medication administration. A recommended
            follow-up cardiology appointment never occurred and there was no explanation why. The
            post-cardiology physician visit at MCC was two months after the consultation and the
            doctor did not review the cardiology consultation report. Effectively, there was no follow-
            up medical appointment to determine the status of the patient’s condition after the
            cardiology consultation. The doctor stopped the anticoagulant despite the patient having
            had a cardiac event and a recent stent. There was no explanation given for
            discontinuation of the medication. This placed the patient at significant risk of stent
            clotting and myocardial infarction.


102   Patient #2 Specialty Consultations and Hospitalization.



May 21-24, 2018                                Menard Correctional Center                          Page 54
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 55 of 108 PageID #:11864



       •    Another patient initially complained to a nurse of neck pain in March of 2016, and the
            nurse did not refer to a provider, but gave the patient ibuprofen by protocol.103 In
            December of 2016, the patient again complained of a sore throat and swelling on the left
            side of his neck. The nurse evaluating the patient used an upper respiratory protocol,
            which was not an appropriate protocol to use. The nurse noted an enlarged lymph node
            on the left which was tender. No referral was made. This was inappropriate; the nurse
            should have referred to a provider.

            A CMT evaluated the patient again for sore throat on 1/6/17. The CMT noted an “enlarged
            lymph node” and gave the patient acetaminophen by protocol. A nurse practitioner saw
            the patient on 1/11/17 and noted that the left neck was swollen and “hard.” The nurse
            practitioner diagnosed pharyngitis and ordered an x-ray and an antibiotic. No follow up
            was ordered. A hard neck swelling is not consistent with pharyngitis. Other work up (CT
            scan and lab tests) were indicated but not done.
            An LPN evaluated the patient on 2/7/17 for neck pain, which the patient described as
            having since December. The LPN noted a “large swollen lump under L side jaw.”
            Presumably, the LPN referred the patient to a physician. On 2/15/17, a clerk documented
            that a doctor presented the patient at collegial review for a CT scan, which was denied by
            a Wexford utilization physician. The CT scan was appropriate and should have been
            approved, in our opinion.

            On 3/3/17, a CMT evaluated the patient again for neck pain and noted a large lump on
            the left side of the neck. The CMT described the lump as getting bigger and harder. On
            3/8/17, a doctor again referred the patient for a CT scan, which was discussed in collegial
            review on 3/8/17 and again denied. The Wexford UM physician recommended a neck
            ultrasound as an alternative plan. Ultrasounds are useful tests to evaluate thyroid
            conditions, but hard neck masses are best evaluated with CT scan. Getting an ultrasound
            would only serve to delay the diagnostic effort.

            An ultrasound was done on 4/4/17 and showed a mass. The radiologist recommended a
            CT scan. The doctor at MCC referred the patient for CT scan on 4/12/17 and it was
            approved on 4/17/17. The CT scan was not done until 5/22/17 and showed a complex
            mass suspicious for malignancy.

            On 6/8/17, a doctor referred the patient to a general surgeon for biopsy, but in collegial
            review on 6/22/17, the Wexford utilization physician changed the referral to an Ear Nose
            and Throat (ENT) surgeon. The consultation with the ENT occurred on 7/31/17 and the
            surgeon recommended a biopsy. The biopsy was approved on 8/4/17 and done on
            8/18/17. The biopsy showed squamous cell carcinoma of the tongue. This significant delay
            (eight months) in diagnosis of a head and neck cancer appeared to be caused by the
            collegial review process and inability of primary care doctors to timely evaluate a hard
            neck mass.

103   Patient #3 Specialty Consultations and Hospitalization.



May 21-24, 2018                                Menard Correctional Center                      Page 55
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 56 of 108 PageID #:11865



            On 9/13/17, a doctor at MCC saw the patient but there was no report yet of the biopsy.
            A doctor saw the patient again on 9/27/17 and again there was no report. Apparently,
            the ENT surgeon working through the scheduler had multiple pre-operative appointments
            made at Barnes Jewish Hospital in St. Louis. The patient ultimately had surgery on 10/4/17
            to remove an advanced disease tumor with metastases to lymph nodes. The patient was
            discharged with recommendation for speech therapy, a swallow study, and ENT and
            oncology follow up.

            On 10/17/17, the patient went for an offsite appointment, but it was not clear what the
            patient was seen for. On 10/18/17, a doctor at MCC documented that the patient had a
            swallow study, but did not document what the therapeutic plan was for the patient
            regarding eating or follow up. A report of the swallow study noted that the patient could
            start eating with nutritional supplements and could upgrade the diet. Swallowing
            exercises were recommended during radiation therapy. These recommendations were
            not documented by MCC physicians as incorporated into the patient’s therapeutic plan
            and it was not clear that they occurred. On 10/26/17, the patient was discharged from
            the infirmary without a documented therapeutic plan except that the patient was to start
            radiation therapy. Documentation was poor, and it was not clear whether the patient
            kept the ENT, oncology, or initial radiation therapy appointments.

            Problems with this patient’s care included a delay of eight months from the time the
            patient complained of a lump in his neck until the squamous cell carcinoma was
            definitively diagnosed and an additional two months until resection of the tumor
            occurred. The patient had advanced cancer and the delay may have contributed to its
            spread. The Wexford utilization physician made an improper decision in twice denying a
            CT scan for a hard neck mass. Consultant reports after surgery were not available in the
            medical record and doctors did not document understanding of the therapeutic plan
            except that the patient was to receive radiation therapy. There is no evidence in the
            records that some of the recommendations for follow up with consultants occurred or
            whether a recommendation for swallowing exercises was discussed with the patient.
            Also, there was no evidence we could find of a comprehensive dental examination,
            including of the oral cavity, that may have identified the oral cancer earlier. This speaks
            to the lack of comprehensive dental evaluations.

       •    Another patient had long standing hip pain.104 On 8/22/08, an x-ray showed marked
            reduction of the left hip joint with sclerosis of the joint. The impression was severe
            osteoarthritis with no change since the last study. X-rays were taken again in 2009, 2011,
            2013, and 2014, all showing continued deterioration. A 2015 x-ray showed “near
            obliteration of the joint space with prominent juxta-articular bone spurs and subcondylar
            cysts.” Indications for hip replacement are failure of conservative management,
            debilitating pain, and significant decrease in activities of daily living. This patient appeared
            to have indications for hip replacement surgery as early as 2008.

104   Patient #4 Specialty Consultations and Hospitalization.



May 21-24, 2018                                Menard Correctional Center                           Page 56
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 57 of 108 PageID #:11866



       On 3/8/16, a nurse saw the patient. Indications for hip replacement were present. The
       nurse documented that a physician requested a collegial review because the hip “comes
       out of joint when walking. Painful movements noted, appearance of possible foot drop.”
       We could not find the collegial review for this patient around March of 2016 in the record.
       So, it is not clear if the collegial review happened or if it was denied or just not
       documented.

       On 6/5/16, a nurse saw the patient and noted pain in the hip, unsteady gait, and difficulty
       in standing up, and requested a low bunk for that reason. There were a lack of physician
       evaluations documenting a thorough history and physical examination during this time
       period. However, the nurse sent the patient to a nurse practitioner, who saw the patient
       on 6/8/16 and referred the patient to the Medical Director for a consultation referral for
       the hip.

       On 6/10/16, a doctor referred the patient to an orthopedic surgeon. On 6/15/16, a clerk
       documented that the patient was discussed in collegial review, but a final decision was
       pending. On 6/29/16, a clerk documented that the referral was denied. The clerk did not
       document the alternative treatment plan. There were no physician notes documenting
       the plan of care for the patient. However, it appears that the alternate treatment plan
       was to refer to a physical therapist.

       On 7/22/16, the patient went to a physical therapist in Carbondale. The therapist noted
       that the patient had a hard time walking and was unstable when standing and had
       crepitance of the left hip. The therapist gave the patient exercises but noted that the
       patient probably needed hip replacement.

       No action was taken based on the 7/22/16 therapy consultation until 11/11/16, when an
       MCC physician referred the patient to an orthopedic surgeon again. This referral was an
       appeal of the prior decision. Because it was an appeal, the IDOC was involved. The referral
       was approved on 11/22/16.

       An orthopedic consultant saw the patient on 12/20/16. The consultant noted that the
       patient could not put weight on the joint and struggled to walk, and pain medication was
       no longer effective in relieving pain. The consultant recommended total hip replacement.
       The patient was now on tramadol for pain relief. Tramadol is an opioid pain medication.

       The MCC doctor referred the patient for total hip replacement on 12/23/16. The
       procedure was approved by Wexford on 1/6/17. Despite the approval for hip
       replacement, the pre-operative evaluation was not approved until 2/20/17. The hip
       replacement was not performed until 3/20/17. The hospital’s procedure for hip
       replacement was to start an anticoagulant and perform a Doppler study of the legs to rule
       out DVT in four weeks. During the entire post-operative period when the patient was on
       anticoagulation, the INR was not checked once even though it is standard practice to do
       so.


May 21-24, 2018                  Menard Correctional Center                               Page 57
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 58 of 108 PageID #:11867



            On 4/4/17, an orthopedic surgeon saw the patient and again recommended obtaining a
            venous Doppler study and, if negative, to stop the anticoagulation. However, when a
            doctor at MCC saw the patient on 4/13/17, about nine days after the consultation, the
            doctor ignored the recommendation for a Doppler study and just stopped the
            anticoagulant. The doctor did not document review of the orthopedic consultant note.
            The patient was not referred for physical therapy until July 2017.

            Problems with this patient’s care included a significant delay in hip replacement surgery.
            There was x-ray evidence of severe degeneration of the joint since 2008. Physician notes
            failed to document a thorough history or physical examination in any notes of the current
            volume. However, a nurse noted that the patient could not walk due to the joint problem.
            Even after a doctor referred the patient to an orthopedic consultant, it was initially
            denied. Referral to a physical therapist resulted in an opinion that hip replacement was
            needed. The patient ultimately went to an orthopedic consultant. But after a
            recommendation for hip replacement, the surgery was delayed for another three months.
            A recommendation by the orthopedic consultant to obtain a Doppler study to assess for
            thrombosis was ignored by MCC staff. It was not even clear that they reviewed the
            consultant report. Physical therapy was not initiated for four months after the surgery.
            While hip replacement is an elective procedure, the surgery was delayed apparently for
            years, resulting in pain and disability endured by the patient for an extended period of
            time.

       •    Another patient did not have appropriate management of his goiter or appropriate follow
            up of his rheumatoid arthritis.105 On 10/23/15, a dentist told a CMT to refer the patient
            to a doctor for a goiter first noticed by the dentist. The goiter had been unrecognized
            previously by medical staff. The dentist ordered a thyroid panel and an antinuclear
            antibody test. The antinuclear antibody test is a test for autoimmune disease and is not a
            test typically ordered to evaluate a goiter. A doctor, not a dentist, should have been
            initiating care for the patient. A doctor did not initially evaluate the patient’s goiter by
            taking a history or performing a physical examination of the goiter. Goiters should be
            evaluated to assess whether they are so large that they are obstructive and impinge on
            the trachea. The reason for the goiter should also be determined; some multi-nodular
            goiters are cancerous. The TSH ordered by the dentist was reviewed by a doctor and was
            elevated, indicating hypothyroidism. A doctor ordered Synthroid but did not document a
            discussion of this medication with the patient, did not perform an evaluation of the
            etiology of the goiter, did not evaluate for obstruction, and did not appear to see the
            patient.

            About two months after the dentist referred the patient, a doctor apparently saw the
            patient on 12/15/15. The doctor did not take a history of the patient’s condition or
            perform a physical examination, so it was not clear from the note whether the doctor
            evaluated the patient in person. Goiters may be caused by a variety of conditions or may

105   Patient #5 Specialty Consultations and Hospitalization.



May 21-24, 2018                                Menard Correctional Center                       Page 58
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 59 of 108 PageID #:11868



       be large and cause obstruction of the trachea. The doctor failed to evaluate for the cause
       of the goiter, did not evaluate for obstruction, and merely noted that the patient was not
       taking the Synthroid. The doctor did not document a discussion with the patient about
       why the Synthroid was necessary. The doctor did not document a diagnosis. The doctor
       was treating the elevated TSH without establishing a diagnosis. The doctor was a surgeon
       and may not have understood how to properly evaluate a goiter. The patient, therefore,
       should have been referred to an endocrinologist.

       The TSH remained elevated. On 1/21/16, a physician saw the patient. Again, there was no
       history or physical examination. The doctor noted that the rheumatoid factor test was
       elevated (348) and that the Synthroid was recently increased. No action was taken with
       respect to the elevated rheumatoid factor. A year earlier the patient had complained to
       a nurse about multiple joint pains, but this had not resulted in a physician evaluation of
       the joint pains. Also, no evaluation was initiated to evaluate the cause of the goiter. It
       appeared that the doctor did not know how to evaluate the patient’s conditions and the
       patient should have been referred to someone who knew how to manage these
       problems.

       Two months later, on 3/15/16, without explanation, the doctor referred the patient for
       an ultrasound of the thyroid gland. This test was an appropriate test for the goiter but
       should have been ordered four months earlier, when the goiter was first identified. The
       doctor’s only history was that the patient still had polyarticular pain. The doctor, knowing
       that the rheumatoid factor was significantly elevated, took no other history of the joint
       pains and performed no examination of the patient’s joints. The doctor took no history of
       symptoms of obstruction of the trachea and performed no examination of the goiter. The
       only actions taken were to refer for an ultrasound, to order a TSH, and to increase the
       Synthroid. The doctor did not appear to know how to manage this patient’s polyarticular
       arthritis or goiter.

       On 5/20/16, an ultrasound of the goiter showed an enlarged thyroid gland with multiple
       nodules. Multinodular goiter can be caused by multiple different conditions, which had
       yet to be determined.

       On 5/25/16, a doctor saw the patient for joint pains and ordered x-rays of the elbows and
       wrists. Another rheumatoid factor test was ordered and was again elevated.

       On 6/13/16, a different doctor noted the positive rheumatoid factor and that the patient
       had an enlarged thyroid gland with multiple nodules. This doctor, who was an internist,
       referred the patient back to the primary doctor, who was a surgeon, to consider referral
       for a thyroid nuclear scan. A thyroid nuclear scan would be indicated if the patient was
       hyperthyroid, but this patient was hypothyroid. A thyroid scan would not typically be
       recommended. What was necessary was to determine the cause of the multinodular
       goiter and to determine if the goiter was causing obstruction.



May 21-24, 2018                  Menard Correctional Center                                Page 59
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 60 of 108 PageID #:11869



       On 6/16/16, a doctor saw the patient and noted painful wrists, but did not document a
       thorough examination of the joints.

       On 7/7/16, a doctor saw the patient and noted that the patient had multinodular goiter
       and that the TSH was still elevated, and increased the Synthroid. The doctor initiated no
       further evaluation to determine the cause of the multinodular goiter. The doctor did not
       evaluate the size of the goiter and did not determine if it was causing obstructive
       symptoms. The doctor did finally refer the patient to a rheumatologist.

       A rheumatologist saw the patient on 12/16/16. The rheumatologist diagnosed likely
       rheumatoid arthritis and recommended a tapering steroid dose. He requested hepatitis
       tests and, if negative, would start methotrexate. A six to eight week follow up was
       recommended.

       A nurse practitioner saw the patient on 12/16/16, the day of the rheumatology
       consultation. The patient had not been evaluated at MCC for his arthritis or goiter since
       July. Apparently, he was not enrolled in chronic clinics for these conditions. The nurse
       practitioner noted that the rheumatologist had recommended a tapering steroid dose for
       the arthritis and that a surgery consultation was also recommended. The reason for the
       surgery consultation was not stated. The nurse practitioner did not document review of
       the rheumatology note; apparently this had not yet been provided. A doctor saw the
       patient post-rheumatology visit on 12/22/16, but did not document review of the
       consultation except to note that the patient was on a tapering steroid dose. The doctor
       took no history, performed no physical examination, and did not make any assessment of
       any of the patient’s conditions.

       Although the rheumatologist recommended a six to eight week follow up, the patient did
       not return to the rheumatologist until 3/28/17, over three months later. A report of this
       visit was in the medical record. The rheumatologist diagnosed seropositive erosive
       rheumatoid arthritis and recommended methotrexate titrated up to a dose of 20 mg
       weekly. He recommended monthly CBC and CMP to monitor for methotrexate toxicity
       and a six to eight week follow up.

       There was no follow up by an MCC physician after the rheumatology visit. Rheumatoid
       arthritis was not added as a problem and was not being followed in chronic illness clinic.
       A CBC and CMP were done on 4/6/17, but monthly follow-up tests were not documented
       as reviewed by physicians.

       The follow up with the rheumatologist occurred in about three months, on 6/16/17, later
       than recommended. The rheumatologist noted that the requested CBC and CMP tests
       were unavailable and that requested x-rays of the hands and a TB skin test result were
       also not sent as requested. The rheumatologist tried to contact the MCC Medical Director
       but could not contact him. The rheumatologist added sulfasalazine and was considering
       adding hydroxychloroquine for the arthritis, but wanted an ophthalmology evaluation


May 21-24, 2018                 Menard Correctional Center                                Page 60
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 61 of 108 PageID #:11870



       before adding hydroxychloroquine. The consultant recommended a CBC, CMP every 30
       days along with ESR and CRP tests, an ophthalmology evaluation, and return in six to eight
       weeks.

       The patient was not evaluated by a physician post-rheumatology consultation. On
       8/24/17, more than two months after the rheumatology visit, a doctor documented that
       the patient was recently seen by a rheumatologist and that the patient was on
       methotrexate and folate. There was no history, physical examination, or update on the
       patient’s status. The doctor did not document review of the rheumatology note and
       appeared unaware that the rheumatologist had recommended sulfasalazine. There was
       no evidence in the medical record or on the specialty tracking log that an ophthalmology
       referral was made. The doctor did not document review of the CBC and CMP for
       methotrexate toxicity.

       On 9/22/17, a doctor documented that the patient had seen a rheumatologist but that
       there was no report. The tracking log documented that the patient was seen by a
       rheumatologist on 9/22/17, but there was no report in the medical record and no
       evidence in the medical record that an appointment had occurred. The doctor at MCC did
       document prescribing sulfasalazine on 9/22/17. There was no history, physical
       examination, or updates on the status of the patient’s conditions. The multinodular goiter
       was not addressed. The patient was not monitored with CBC or CMP for methotrexate
       toxicity and neither the multinodular goiter nor rheumatoid arthritis were not being
       followed in chronic clinics. Since there was no report, it was not clear if a follow up
       rheumatology consultation was recommended.

       The patient was not seen again for these problems by a physician until 12/30/17, when a
       coverage doctor saw the patient. There was no history or physical examination. The
       rheumatology note was still not present. The doctor wrote, “Pt wants [treatment] for
       Crohn’s prescribed by consultant.” The doctor prescribed sulfasalazine. The sulfasalazine
       had expired without notice. Also, the doctor presumed that the patient was taking the
       sulfasalazine for Crohn’s disease, when he was taking it for rheumatoid arthritis. The
       doctor took no history, performed no physical examination, did not review the
       rheumatology report, did not monitor the patient for methotrexate toxicity, did not
       document or understand the therapeutic plan for the patient, and did not even know
       what conditions the patient had. There was a complete absence of management or
       monitoring of this patient’s serious medical conditions.

       There were multiple problems with the care of this patient. The goiter was not
       appropriately evaluated, and a diagnosis was not made as to the etiology of the goiter.
       There was no evidence of a history or physical examination determining whether or not
       there were obstructive symptoms. Physicians did not document whether the ultrasound
       indicated that a biopsy was needed. Because the physicians appeared unable to
       appropriately evaluate this condition, the patient should have been referred to an
       endocrinologist. Also, the patient had long-standing pain in multiple joints. The patient


May 21-24, 2018                 Menard Correctional Center                                Page 61
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 62 of 108 PageID #:11871



            never had an adequate evaluation for this condition at MCC over two years. The patient
            was sent to a rheumatologist but return appointments were late. Recommended testing
            was not done or not provided to the rheumatologist. A recommendation by the
            rheumatologist for ophthalmology evaluation was unnoticed or ignored by MCC
            physicians. Consulting reports were not all available, and doctors and MCC did not
            document knowledge of the status of the patient’s condition. Recommended medication
            was not timely prescribed. One doctor appeared unaware of the patient’s actual
            diagnosis. Doctors appeared unaware of the treatment plan of the rheumatologist and
            were not monitoring the patient as recommended. The patient’s rheumatoid arthritis and
            goiter were not identified as problems and were not being monitored in chronic illness
            clinic. The doctors at MCC did not appear to know how to manage the rheumatoid
            arthritis. Even though the patient was sent to a rheumatologist, the follow up was non-
            existent and placed the patient at risk of harm.

       •    Another patient was incarcerated on 3/3/17 at MCC.106 The patient had a history of
            hepatitis C. The platelets were not initially done, but by 7/18/17 the platelets were 147
            and AST was 141, which yielded an APRI score of 2.4, indicating likely cirrhosis. The patient
            was released on parole and re-incarcerated on 5/4/18. Despite having likely cirrhosis on
            APRI in March of 2017, the patient did not have an evaluation for cirrhosis, did not receive
            an upper endoscopy to screen for varices, and did not receive semi-annual ultrasound
            tests to screen for hepatocellular carcinoma. Patients in IDOC are not typically screened
            for cirrhosis, do not typically receive endoscopy when they have likely cirrhosis, and do
            not consistently receive screening for hepatocellular carcinoma. We have seen this
            repeatedly in IDOC. We note that the IDOC hepatitis C guidelines require a fibroscan for
            patients with an elevated APRI. This was not done for this patient. A fibroscan would have
            provided additional information as to whether the patient had cirrhosis.

       •    Another patient had an APRI score of 1.14 from at least 5/1/17, yet a year later, as of
            5/16/18, the patient was still not referred to UIC for treatment of his hepatitis C.107 The
            patient was evaluated in hepatitis C clinic twice. Yet when seen in this clinic, there was no
            evaluation for cirrhosis, no endoscopy to screen for varices, and no ultrasound to screen
            for hepatocellular carcinoma. This is significant underutilization that places the patient at
            risk of harm. We discuss deficiencies in hepatitis C care in the Chronic Care section of this
            report.


Infirmary Care
Methodology: The clinic space and equipment in the infirmary was inspected, nursing staff were
questioned, clinical charts audited, nurse logs reviewed, porters questioned, and patient-inmates
interviewed. The infirmary physician was not interviewed.


106   Patient #11 Specialty Consultations and Hospitalizations.
107   Patient #10 Specialty Consultations and Hospitalizations.



May 21-24, 2018                                Menard Correctional Center                        Page 62
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 63 of 108 PageID #:11872



First Court Expert Findings
The First Court Expert noted that the infirmary was staffed 24 hours a day and seven days per
week with RN’s. The infirmary patient rooms were padlocked and did not have nurse call devices.
He commented that padlocked rooms created a serious barrier to the expedited evacuation of
patient-inmates in the case of fire or other emergencies. The First Court Expert reported that the
porters had not been trained about blood borne pathogens, infectious and communicable
diseases, body fluid cleanups, the proper sanitation of the patient-inmate areas, and the
confidentiality of patient information. Only four of the 26 infirmary beds were hospital beds and
only one of these four hospital beds had functional safety rails. The infirmary bed linen was torn
and ragged. The First Court Expert also noted that the infirmary linens were being cleaned in a
residential level washing machine that did not achieve the temperature required to sanitize
contaminated linen.

Current Findings
With the exception of the finding that the porters now had received documented training and
the linens were generally good condition, we agree with the findings of the First Court Expert and
we identified the following additional findings:
    • Nearly half of the patient-inmates were permanently assigned to the infirmary.
    • Two of the patients primarily require skilled nursing care that the infirmary is neither
        staffed nor equipped to provide.
    • Provider admission and progress notes met the frequency and timeliness standards
        established by the IDOC.
    • Admission RN notes are written in accord with the established timelines. Nurse notes are
        written daily and provide useful information on the clinical status of a patient.
    • The quality of provider notes was inconsistent and failed to reflect key components of the
        patients’ histories, physical findings, and the treatment plan.
    • Provider admission and progress notes were brief and contained limited clinical
        information or rationale for treatment plans.
    • The infirmary provider does not write intermittent comprehensive progress notes that
        summarize and update the patient’s current condition and treatment plan.
    • Only three of the 26 infirmary beds were hospital beds with adjustable heights and head
        and leg sections. In spite of the high level of physical and mental impairment of the
        patients housed on the infirmary, there were an insufficient number of adjustable
        hospital beds in the infirmary. The low level fixed metal beds make it difficult to examine
        and transfer patients. This is a barrier to the delivery of needed care and put the staff at
        risk for injuries.
    • There is no exam room in the infirmary.
    • None of the infirmary patient rooms have nurse call devices.
    • The padlocked patient room doors are an obvious barrier to the infirmary’s ability to
        safely evacuate patient-inmates in emergency situations.
    • The level of nursing staffing, the type and quality of the beds, and the diligence of the
        infirmary provider are not adequate to provide the level of care needed by patients who
        require skilled nursing services and monitoring of complicated conditions.


May 21-24, 2018                   Menard Correctional Center                                Page 63
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 64 of 108 PageID #:11873




The infirmary is located on the third floor of the health care unit. The infirmary has 26 beds; the
census was six on the day of the inspection. The physical plant and layout is unchanged since the
First Court Expert’s report. Nurses reported that the provider generally makes rounds once a
week and that most patients have a weekly provider note. A review of the charts revealed that
nurse admission notes and vital signs were recorded on the day of admission. This is in accord
with IDOC policy 04.03.120.108 In-depth review of four infirmary records verified that all four had
provider admission notes written within 48 hours of admission and, with one exception, there
were at least weekly provider progress notes. Nursing notes were consistently entered no less
than daily and commonly on every shift.

It was reported that an RN is assigned to the infirmary on all shifts seven days a week and that
there are generally two nursing personnel on each shift. Patients who need additional assistance
with activities of daily living (ADL) may have an inmate assistant who is assigned to a bed in the
same room as the patient. At the time of the inspection, one of the six patients had a live-in
inmate assistant. Three porters also live in a separate room in infirmary.

Three of the individuals in the infirmary were designated or soon to be designated as requiring
assistance with some activities of daily living. Included in this non-independent group were two
individuals with metastatic cancer, one of whom refused all further treatment and had signed a
Do Not Resuscitate form (DNR). Another individual has severe spinal arthritis; the risk for fall was
so high that his mattress was placed on the floor. This individual should have been assigned to
the hospital bed that had functional safety railings.

None of the infirmary rooms had nurse call devices. The HCUA is aware of this problem and is
working to purchase the same type of nurse call device that has been installed at LCC. None of
the patient rooms at MCC’s infirmary was in the direct line of sight from the nurse station or the
correctional officer desk. Since the infirmary rooms are padlocked, patients stated that they
would have to bang on their padlocked door and yell if they had an urgent condition. The
condition of at least two of the patients precludes their capability to stand up, walk to the door,
and bang for assistance. As noted during the First Court Expert’s report, the patient rooms
continue to be padlocked at all hours; this creates a significant safety risk if the floor needs to be
evacuated during a fire.

A number of concerns and deficiencies in the care provided to infirmary patients was noted. We
describe these concerns and deficiencies below.

        •    A 63-year-old patient’s problem list failed to note that this patient had a stroke, deep vein
             thrombosis on chronic anti-coagulation medication, an inferior vena cava filter, and
             urinary incontinence.109 This creates a barrier to the delivery of continuous care to this
             very complicated patient. The infirmary provider notes were generally extremely brief,

108
      Reference Offender Infirmary Services.
109   Infirmary Patient #1.



May 21-24, 2018                                Menard Correctional Center                         Page 64
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 65 of 108 PageID #:11874



          with “no change” being the entire note. Providers did not write an intermittent
          comprehensive provider note that addressed all of the patient’s clinical conditions with
          the current treatment plan. There were no formal consultant reports from the
          interventional radiologist in the medical record. There was a seven-month period of time
          during which the patient’s anticoagulation level was subtherapeutic on five of seven
          (71%) lab tests before the provider finally increased the dosage of warfarin. The patient
          had an expressive aphasia that interfered with his ability to communicate, yet there was
          no documentation in the chart that he had ever received speech therapy or if the aphasia
          had worsened or improved. This patient with documented stroke and hypertension was
          at risk for a recurrent cerebrovascular accident (stroke) and a myocardial infarction, yet
          had not been prescribed a high-intensity statin. This is not in accord with national and
          IDOC guidelines.110 The patient had a ASCVD risk of >15% which warranted therapy.

      •   Prior to his recent return from the hospital and admission to the infirmary, another
          patient, a 58-year-old with hyperlipidemia on a moderate intensity statin, was seen three
          times in nurse sick calls during the month of March 2018 for mid-abdominal and chest
          pain and pressure, neck and shoulder pain with vomiting, and for EKG review.111 An EKG
          with new ST elevation was inaccurately interpreted as having no changes from an EKG in
          2017. There is no documentation that the provider compared these two EKGs. The only
          notes were written by nurses. The patient saw the provider on 3/30/18 with exercise-
          related shortness of breath and chest discomfort; he was sent to the hospital, where he
          underwent a coronary artery bypass after being diagnosed with a heart attack. He was
          returned to MCC with a LifeVest due to increased risk of ventricular arrhythmia resulting
          from decreased LVEF (24%) and ischemic cardiomyopathy. Based on his symptoms and
          his abnormal EKG, he should have hospitalized at least 12-24 days prior to his heart attack.
          His pre-heart attack ASCVD risk score was elevated (>7.5%) but the MCC clinical team did
          not calculate this risk and did not prescribe a high-intensity statin. He was seen twice by
          the infirmary provider during the first week, but then was not seen for next 21 days. This
          high-risk patient (post-op, congestive heart failure, high-risk for ventricular arrhythmia)
          should be followed and monitored more closely by the infirmary provider. To date, MCC
          providers have failed to screen this over 50-year-old patient for colon cancer112 and to
          vaccinate this patient against pneumococcal 23 as indicated by national adult
          immunization standards.113

      •   A 48-year-old patient with an abdominal cancer that has progressed while on treatment
          is being followed by medical oncology, radiation oncology, and urology specialists.114 He
          had been in the infirmary for over a year. Although the chart had weekly provider notes,
          these notes are extremely brief and contain very little clinical information about the

110 Office of Health Services, Treatment Guidelines, Hyperlipidemia, March 2016, and ACC/AHA Arteriosclerosis Cardiovascular
Risk Estimator.
111 Infirmary Patient #2.
112 USPSTF Colon Cancer Screening 2016.
113 CDC 2018 Vaccines for Adults.
114 Infirmary Patient #3.




May 21-24, 2018                           Menard Correctional Center                                               Page 65
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 66 of 108 PageID #:11875



          patient’s status and treatment. There were no intermittent comprehensive progress
          notes that summarize the current status and treatment plan for this complicated patient.
          Reading only the provider notes, it was difficult to follow the care that is being provided
          to this complicated cancer patient. If another provider had to assume responsibility for
          the care of the infirmary patients, it would extremely difficult to comprehend the status
          of this patient’s cancer and the plan of treatment. This puts the health of the patient at
          risk for errors. There is also no documentation that the patient has received
          pneumococcal 13 and 23 vaccinations.115

      •   The next patient is a 79-year-old with metastatic prostate cancer on heavy analgesia who
          was intermittently confused and had difficulty ambulating, who suffered a torn urethral
          meatus that was reported to have occurred when the patient (or another person) stepped
          on the tubing of the catheter that was dangling and laid on the floor.116 This could have
          been prevented with proper nursing management of the tube and bag. This patient is
          dying; there is no documentation that he has been considered for compassionate release
          from the IDOC. There is no documentation that this patient had ever been previously
          screened for colon cancer117 during times prior to his metastatic cancer or administered
          the age recommended pneumococcal vaccines.118 The patient has never been treated for
          hepatitis C, but based on his current condition, he is not a candidate for treatment.

With the exception of the previous recommendations that have been addressed, we agree with
the recommendations of the First Court Expert and have additional recommendations that are
found at the end of the report.


Pharmacy/Medication Administration
Methodology: We reviewed medication services by touring the medication room with the
Nursing Supervisor (IDOC) and interviewed four of five nurses preparing medication for delivery
the afternoon of Wednesday, May 23, 2018. They were documenting medication as having been
given as it was prepared and put into envelopes or pill cups to be administered later. We
observed the count of controlled substances in the trauma area between shifts on Monday May
21, 2018. We also observed a nurse count out controlled substances to administer that evening.
We also toured the medication storage area and interviewed one of the pharmacy assistants.
Medication administration was not observed. We reviewed medication administration records
and corresponding medical records of 11 patients selected from lists of patients on medications
that cannot be missed.

First Court Expert Findings
The system used, and policies and practices described in the previous Court Expert’s report, are
mostly unchanged today. Medications are provided by BosWell, a subcontractor to Wexford,

115 CDC 2018 Vaccines for Adults.
116 Infirmary Patient #4.
117 USPSTF Colon Cancer Screening 2016.
118 CDC 2018 Vaccines for Adults.




May 21-24, 2018                           Menard Correctional Center                         Page 66
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 67 of 108 PageID #:11876



using a “fax and fill” system. Pharmacy assistants are responsible for sending orders and
requisitions for stock medication to be dispensed by BosWell. These same personnel receive
shipments and verify medications received against those ordered. Once this is completed, the
medications are moved to the medication room where they are prepared by nurses for
administration. Medications are administered by nursing staff at the cell door. Documentation of
medication administered, refused, or not available is done on a paper Medication Administration
Record (MAR) that is kept in binders in the medication room for the current month and filed in
the medical record the month after.119

Current Findings
Medication administration at MCC is problematic and relies on outdated practices that are no
longer considered safe from patient harm. These problem areas include:
   • Handwritten orders and transcription of orders to the MAR
   • Late transcription of orders
   • Pre-pouring medication, including medications that are crushed and floated
   • Use of unsanitary envelopes to administer medications
   • Not having the MAR available during medication administration
   • Not documenting administration of medication at the time it is given.

Chronic disease patients are not monitored to ensure continuity in treatment nor is their
compliance with prescribed treatment assessed. Prescription end dates do not coincide with
chronic clinic appointments and require patients to request renewals via sick call.120

In addition, we found that medication errors are not identified and/or not reported. One of the
charts reviewed was a patient who had been hospitalized for several days and yet the MAR
documents that nurses at MCC administered medication to him.121 This is a significant
documentation error that was not recognized or reported. Also, there is no accountability for the
medications that were prepared but not administered to this patient.

In 23 months of CQI minutes provided for review, medication errors were reported only in four
of those months.122 Only once was there an attempt to categorize the types of errors reported.
Pharmacy inspection reports are also not discussed at CQI meetings. There was no discussion or
analysis to determine root causes of medication errors or trending to identify problems with the
system to provide medications, or improve patient safety. Persistent problems with medication
practices are not subject to corrective action or systematic quality improvement.

Medication errors have long been recognized as a substantial area of focus in improving the
safety of patient care.123 Handwritten orders and transcription have been eliminated in many
correctional health care programs because of error and inefficiency. An obvious solution is to

119 Lippert Report Menard pp. 21-22.
120 Pharmacy/Medication Administration Patients #8-11.
121 Patient #2 Specialty Consultation and Hospitalization
122 MCC CQI agenda and minutes June 2016 – April 2018.
123 Institute of Medicine (2000), To Err is Human: Building a Safer Health System. Washington DC: The Academies Press.




May 21-24, 2018                            Menard Correctional Center                                                Page 67
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 68 of 108 PageID #:11877



install computerized provider order entry (CPOE). This eliminates transcription by hand. Labels
generated from the computerized order after it has been reviewed by a pharmacist are affixed
to the MAR.124 Automated dispensing cabinets are also being used more often now to record the
withdrawal of controlled substances and eliminate manual inventory control systems like that
implemented at DCC because of non-compliance on the audit at DCC. Upgrading pharmacy
services in this way requires capital expenditure and would only likely happen as a statewide
decision made by IDOC. But if these pervasive problems are not identified, discussed, studied, or
reported at the facility level, IDOC is without notice that there is a systemic issue that must be
addressed statewide.

Orders and Delivery of Medication
Medications are obtained from BosWell Pharmacy Services, via subcontract with Wexford.
Prescriptions are faxed to BosWell and filled in 30-day “blister packs,” and then delivered to MCC.
A pharmacy assistant receives and inventories the medications in the medication storage area
and then puts them into the room nurses use to prepare medication to give to patients. The
pharmacy assistant we interviewed reported that prescriptions faxed to BosWell generally are
received the next day. Delays in receiving medications were because the order needed
clarification, a drug-drug interaction had to be addressed, or they required higher level approval
(nonformulary). If medications are urgently needed, they can be obtained from a local pharmacy.
The pharmacy technician stated that there is communication with the hospital before patients
are discharged and if they are on medications that are not on formulary or will require time to
obtain, the Medical Director will ask the hospital to keep the patient until the medication can be
obtained from BosWell. Rarely is the back-up community pharmacy used.

We toured the medication storage room where the pharmacy assistants send and receive
medication supply and the medication room where the nurses prepare medication for
administration. These rooms were clean, uncluttered, well lighted, and kept secure. There is a
refrigerator with a thermometer and temperature log that was up to date. All other refrigerators
used to store medications had thermometers and documentation of daily temperature checks.
Of the logs inspected, temperatures were within the correct range. No outdated medication was
found in the medication storage or preparation rooms. On Monday May 21, 2018, we observed
the count of controlled substances and instruments between day and evening shift, and verified
that it was accurate.

Medication orders in the charts reviewed were complete and there was an accompanying
progress note that indicated the reason for the order. Transcription of the order by a nurse to
the MAR was delayed in two of the charts reviewed (82%); therefore, the delivery of either
antiviral or anticoagulation medication to the patient was delayed. We also noted that one of the
charts reviewed for sick call had an order that was not transcribed for five days after the patient
was seen by the provider for constipation.125 We also found an instance of a nurse who wrote


124  Patient Safety Network. (2017) Medication Errors, Agency for Healthcare Research and Quality available at
https://psnet.ahrq.gov/primers/primer/23/medication-errors.
125 Pharmacy/Medication Administration Patient #1, 4 and Sick Call Patient #14.




May 21-24, 2018                      Menard Correctional Center                                       Page 68
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 69 of 108 PageID #:11878



the date of the new order over the old order, rather than writing the new order on a new line on
the MAR.126 This is an alteration of the record and should be prohibited.

When the medication arrives from BosWell, a pharmacy assistant verifies the medication
received against the order, which serves to identify dispensing errors. Once verified, the
medication is put in the nurses’ medication work room into boxes designated by the housing
location of the inmate.

Medication Administration
The morning medication pass is scheduled to take place between 3:00 a.m. and 5:00 a.m. and
the evening medications are administered between 6:00 p.m. and 8:00 p.m.127 Nurses pre-pour
all medications administered to patients at MCC. We observed the preparation of medications,
which is done in a large room in the health care unit that contains shelves with boxes for patients
in each housing unit and three ring binders of MARs for the current month. Pre-pouring entails
looking at the MAR, selecting the right medication for the patient, popping the pill out of the
blister pack, and putting it into an envelope labeled with the patient’s name and medication. The
envelopes are re-used for the same patient.

We also observed a nurse prepare controlled substances for administration. Controlled
substances are stored in a double locked cabinet in the trauma room. A list of inmates with orders
for controlled substances is used to guide the nurse in removing individual doses for each inmate
on the list. Once removed from the blister card and signed out on the controlled substances log,
the medication is put into a collective cup. The nurse takes the cup to the medication room. The
nurse then selects the correct medication for each patient from the collective medications in the
cup and puts it into the envelope for the individual patient.

Once all the medications the patient is scheduled to receive are in the envelope, it is placed in a
tray and into a bag that the nurse transports to the housing unit. If it is a medication that must
be crushed, the nurse will crush it in advance as part of the pre-pour. We also observed a nurse
prepare a medication that was crushed and then floated in liquid. This is kept in a medicine cup
with a lid until it is delivered to the patient sometime in the next several hours.

We interviewed a nurse preparing medications in the medication room. She requests that the
patient provide identification only when she does not recognize or know the inmate. We also
asked what happened when a pill fell onto the floor when being given to a patient. She said that
the patient can choose to pick it up and take it or give it to her and she will waste it. She did not
offer to obtain another pill to replace the one that was wasted. This is consistent with what one
of the chronic care patients complained about during our visit.128




126 Pharmacy/Medication Administration Patient #3.
127 Email communication dated May 17, 2018 from Nicholas Staley, AAG to Michael Puisis.
128 Pharmacy/Medication Administration Patient #11.




May 21-24, 2018                           Menard Correctional Center                         Page 69
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 70 of 108 PageID #:11879



Documentation that medication was given takes place at the time it is prepared rather than at
the time it is given to the patient. If a patient refuses the medication or is not on the unit, the
nurse will circle their initial on the MAR to indicate that the medication was not given after
returning to the medication room in the clinic. Only 9% of the MARs selected for review were
complete.129 Documentation of doses given, refused, or not available was missing from 10 of 11
charts reviewed. This is extremely poor performance and calls into question the accuracy of the
MARs.

Contemporaneous charting on the MAR at the time of administration is considered the nursing
standard of practice. MCC does not meet this standard of professional practice.

None of the MARs reviewed contained the signatures and initials of nurses who administered
medication. This practice violates MCC’s own policy and procedure and demonstrates lack of
supervision and oversight failure.130 We asked the HCUA if a signature sheet was maintained and
were told that at one time a signature sheet was kept but that it was not up to date. Therefore,
it was not possible to identify any of the nurses who administered medication in the health record
of a patient.

Problems with medication administration practices at MCC are:
   • Pre-pouring defeats the purpose of patient specific packaging. As soon as the medication
      is taken out of the blister pack, verification that it is the correct medication, for the right
      patient, at the right time and the right dose is not possible. This is a patient safety risk and
      unnecessarily exposes the patient to errors in administration (receiving the wrong drug).
      It is also a wasteful use of the cost of blister packaging.
   • Reuse of individual envelopes to hold medication is unsanitary.
   • Use of a list rather than the MAR to select controlled substances for administration
      increases risk of medication error.
   • Combining controlled substances for multiple patients into a single container and then
      selecting the right medication, in the right dose for the right patient by sight is an
      extremely risky practice and exposes patients to unnecessary harm from medication
      error.
   • Crushing and floating medication in advance of administration is time consuming, but also
      dangerous because it changes the nature of the drug and can cause problems with
      absorption or irritation of the GI tract. The medication should instead be provided in
      another form (liquid or injectable).
   • Two-part identification is not used to identify inmates before administration, greatly
      increasing the risk of giving the wrong medication to the wrong patient.
   • When medication is dropped during administration, patients are not given replacement
      medication. It is cruel for nurses to make a patient choose between missing a dose or
      ingesting medication that has been dropped and unsanitary.


129   The only MAR that was complete was Pharmacy/Medication Administration Patient #3.
130   V4-1. Pharmacy Services p. 5.



May 21-24, 2018                            Menard Correctional Center                         Page 70
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 71 of 108 PageID #:11880



      •   Nurses do not have a way to verify medication that is not taken. Visual identification of
          medication remaining after administration is not accurate.
      •   Medication is not documented at the time it is given. This practice is a source of errors
          and numerous omissions in documentation of patient care.

Renewal of Chronic Disease Medications
Chronic disease medications are provided to patients monthly either as “Keep on Person” (KOP)
or each dose is administered by a nurse. The scheduled appointments for chronic disease clinic
do not coincide with the end date on medications ordered for chronic disease.131 Providers often
order medications for patients with chronic conditions without seeing the patient.132

MCC’s policy on provider visits is that the MAR is available with the medical record at the time of
a provider visit.133 We saw no evidence that current MARs were available at the time a patient
saw a provider. If filing is up to date, the MAR from the previous month will be in the chart for
the provider to review. However, MCC’s policy and procedure on care of patients with chronic
conditions makes no suggestion that the MAR be reviewed to evaluate patient adherence to
prescribed treatment.134 Further, MCC’s policy is that if an inmate refuses medication twice in
two days they are referred to a provider for evaluation and possible change in treatment.135
There were multiple examples of patients not taking medication as prescribed in the charts we
reviewed which were not referred for provider evaluation. The record review also identified
several patients prescribed medication that required continuity who had lapses in their care.136
Chronic disease patients are not monitored to ensure continuity in treatment nor is their
compliance with prescribed treatment assessed.

In summary, medication services at MCC do not meet the standard of practice, they employ
outdated methods that compromise patient safety, and are not reviewed and analyzed to make
improvements that prevent human error and harm to patients.


Infection Control
Methodology: We interviewed the nursing supervisor responsible for infection control, reviewed
the infection control procedures, CQI Minutes, tracking logs, and other documents related to
communicable diseases and infection control. Infirmary porter training agenda and training
materials were reviewed. We also reviewed the charts of patients treated for tuberculosis
infection (two), HIV disease (three), and skin infection (two).

First Court Expert Findings


131 Pharmacy/Medication Administration Patients #1,9.
132 Pharmacy/ Medication Administration Patients #9, Sick Call Patients #1, 3, 8, 12.
133 V3-11 Assisting Physician Call Lines page 1.
134 V3-12 Medical Management of Offenders with Chronic Conditions.
135 V4-1. Pharmacy Services p. 5.
136 Pharmacy/Medication Administration Patients #6, #9; Sick Call Patient #1.




May 21-24, 2018                             Menard Correctional Center                      Page 71
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 72 of 108 PageID #:11881



The First Court Appointed Expert Report found that MCC had a named infection control nurse
(IC-RN). This individual was responsible for reporting infection to the Illinois Department of Public
Health. The facility also had an aggressive program to monitor and treat skin infections. Monthly
safety and sanitation infections were conducted by the IC-RN, as well as food handler screening,
tuberculosis monitoring, and hepatitis vaccination for staff and inmate workers. The IC-RN also
supervised the inmate peer education program.

Tours of the health care areas at the prison verified the availability of personal protective
equipment (PPE). Puncture proof containers were available for disposal of needles, syringes, and
other sharps in all areas where patient care took place. Problems identified with the infection
control program were that there were no alarms on the negative air pressure rooms to indicate
loss of pressure, porters had received no training and the water temperature used in the washing
machine in the infirmary was too low to sanitize soiled linens, impervious vinyl on exam stools,
tables and infirmary mattresses was torn or cracked, a paper barrier was not used between
patients on the exam table, and there was no policy to clean the table between patients. Finally,
one of the sick call rooms did not have a sink for handwashing.137

Current Findings
MCC continues to dedicate one FTE to infection control. One of the Nursing Supervisors is
responsible for infection control. Her responsibilities include all those described by the First Court
Appointed Expert. In addition, she manages the HIV and HCV clinics. She was very knowledgeable
of the facility’s policies and procedures for infection control.

The IC-RN also tabulates the monthly infection control report that is reviewed at the CQI meeting.
This report lists the number of patients placed in isolation, status of the negative pressure room,
occupational exposures to blood borne pathogens, cases reportable to Public Health, skin
infections treated, patients screened for, monitored, and treated for HIV and HCV, and results of
tuberculosis skin testing. Review of CQI minutes from June 2016 through April 2018 reflect
minimal analysis of the data reported. We also found an instance of incorrect data reporting on
the monthly infection control report. This was a patient we reviewed who was positive on the
annual tuberculin skin test (PPD) given in October 2017.138 He should have been reported as a
converter, since there were three prior PPDs that were documented as 0 millimeters, which is
considered negative.139 Neither the October 2017 or November 2017 infection control reports
identify any TB converters.

The IDOC Infection Control Manual was reviewed. It was last updated in 2012. While the material
in the manual is thoughtful and many resources are provided, some of them are out of date. The
manual should be updated at least every two years. The IDOC Nursing Treatment Protocols,
revised March 2017, were reviewed and provide guidance to nurses in the care of common

137 Lippert Report Menard pp. 28-29.
138 Infection Control Patient #4.
139
     Persons who have a previous negative skin test that becomes positive are labeled TB convertors. These are red-flag type
infection control issues as they mean that the incarcerated person has acquired TB within the prison. These need to be tracked
and investigated.



May 21-24, 2018                            Menard Correctional Center                                                Page 72
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 73 of 108 PageID #:11882



infectious diseases and infections such as scabies, urinary infection, rash, pediculosis, chicken
pox, and skin infections. In addition, the Menard Health Services Policies and Procedures provide
detailed instructions for infection control, sanitation, and patient education material for several
common communicable diseases (syphilis, herpes, HIV, tuberculosis infection, etc.). The Health
Services Policies and Procedures were last reviewed in 2015 and need to be brought up to date.

Puncture proof containers were available for disposal of needles, syringes, and other sharps in
all areas where patient care took place. Menard Health Services Policies and Procedures include
detailed instructions for sanitation in the health care areas.140 Paper was present on all the exam
tables and there were sinks in all but one exam room. Hand sanitizer containers were in all patient
care areas, but two were empty.141 Two of the infirmary porters were interviewed and the
records of these two and one other infirmary porter were reviewed.142 The porters were
knowledgeable about their duties and stated that they had received formal training about their
duties. Their records revealed that all three had received training in 2017 or 2018. All three had
completed or initiated hepatitis B (and A for two) vaccination series. The infection control nurse
manager provided copies of their training curriculum.

As noted by the First Court Expert, the infirmary washing machine does not attain a high enough
temperature to adequately sanitize body fluid-contaminated linens. The infirmary has attempted
to address this deficiency by directing the porters to place bleach in all loads of linens being
washed and having a practice to separately bag and send obviously contaminated patient linen
to the facility’s industrial level laundry. This does not fully address the sanitation level required
to fully sanitize all patient linen for this high-risk patient population, who have bladder catheters
and issues with fecal and urine continence. We did not find among the Menard Health Services
any policy and procedure for laundering patient linens in the infirmary. There are policies and
procedures to clean, but nothing was found on laundry. We recommended to the HCUA that
testing the water temperature be done periodically and that a booster on the hot water inlet
could be used to increase temperature.

The IC-RN conducts Safety and Sanitation rounds monthly. The results of these inspections are
reported to the CQI committee monthly. We reviewed these reports and note that action taken
to correct identified problems is slow.143 We suggested revisions to the items looked for during
Safety and Sanitation rounds to incorporate items we were looking for during our site visit (vents,
chipped paint, paper posted on walls, torn upholstery, working examination equipment,
availability of hand wash, etc.).



140 V4-64 through V4-69.
141 North 1 Lower, South Lower.
142 Infirmary patients #5, 6, 7.
143




 Menard Safety and
Sanitation Inspection



May 21-24, 2018                    Menard Correctional Center                                Page 73
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 74 of 108 PageID #:11883



Tuberculosis screening is completed annually. We did not evaluate actual performance of TB
screening. We reviewed the charts of two patients who completed prophylaxis.

      •   In one case, at intake at NRC on 3/25/2018, the patient had a PPD of 10 millimeters, which
          is considered positive for tuberculosis infection.144 The chest radiograph done on
          3/26/2018 was normal. The health appraisal done at NRC on 4/6/2018 does not comment
          or elaborate on the patient’s tuberculosis screening results and it is not noted on transfer
          screening. The screening results should have been documented on both the health
          appraisal and transfer summary. When the patient was received at MCC on 4/11/2018,
          tuberculosis screening was done again with a 12-millimeter induration and a second chest
          radiograph was done. He was seen promptly by the IC-RN and started on prophylaxis. He
          was also screened for HIV and syphilis. He had baseline labs done and has received
          medication as ordered. The secondary screening done when he transferred to MCC was
          unnecessary and could have been avoided if the results of screening at NRC had been
          apparent at the time of transfer.

      •   The other chart reviewed was the patient who was a tuberculosis test converter which
          was discussed earlier.145 We suggested that the IC-RN consider calculating the rate of new
          conversions at MCC to assess risk on an annual or biannual basis per the CDC
          recommendations for prevention and control of tuberculosis in correctional facilities.146

Inmates may request HIV testing at any time and it is also offered to inmates just before release
from incarceration. See the comments and suggestion regarding HIV opt-out testing made in the
earlier section of this report on Medical Reception and Intrasystem Transfer. Inmates who are
infected with HIV are managed by UIC. Three charts of patients seen by the UIC HIV clinic were
reviewed. In all three records reviewed, medication was initiated timely and each patient was
seen at scheduled intervals with labs done in advance. One patient did not receive medication
daily as prescribed and there is no documentation on the MAR as to the reason.147 See comments
about incomplete charting of medication administration in the section of this report on Pharmacy
and Medication Administration.

      •   Another patient was seen in the HIV clinic on 11/17/2017 and the specialist
          recommended that his dose of Metformin be reduced below 500 mg. because of an
          interaction with one of the HIV medications.148 His primary care providers at MCC did not
          act on this recommendation. When the patient was next seen by the HIV specialist on
          4/10/2018, he was still on the same dose of Metformin. This time the HIV provider noted
          the drug interaction and wrote the order to reduce the dose of Metformin. The patient
          went for five months taking Metformin at a dose that was contraindicated. The HIV
          specialist reduced the dose when his primary care provider failed to act on the

144 Infection Control Patient #5.
145 Infection Control Patient #4.
146 https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm.
147 Infection Control Patient #1.
148 Infection Control Patient #3.




May 21-24, 2018                      Menard Correctional Center                               Page 74
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 75 of 108 PageID #:11884



            recommendation. This is an example of uncoordinated and contradictory care of a patient
            with multiple chronic conditions.

We also reviewed the charts of two patients with skin infection.

       •    The first was seen in nurse sick call for a complaint of having a boil for about a week.149
            The nursing documentation does not indicate what the nurse’s action were to treat the
            complaint, but there is documentation by a nurse practitioner later that day. The nurse
            practitioner ordered an antibiotic (Bactrim) for 10 days. He saw the nurse practitioner 15
            days later, who documented that the patient did not take the Bactrim because he did not
            know what it was. This patient’s treatment was delayed because he misunderstood the
            treatment plan and none of the nurse’s explained it to him.

       •    The second patient had surgery to repair a hernia on 4/4/2018.150 Upon his return, he was
            cleared for general population, with a follow up with a provider in five days. On
            4/10/2018, the provider saw the patient for follow up. He ordered daily dressing changes
            and an antibiotic (Levaquin) for 10 days. There is no documentation about the surgical
            site and whether it is infected. We suggested to the IC-RN that a review of post-surgical
            infections might result in a suggestion to use infirmary placement for a day or two after
            return to the institution to ensure the patient was capable of their own wound care.

Hepatitis C (HCV) disease is also managed via the chronic care clinic, with the work up and
treatment of these patients directed by UIC.

The infection control program at MCC is managed by a dedicated nursing supervisor. Important
improvements have been made in the sanitation and safety of health care delivery at MCC since
the report of the First Court Appointed Expert. However, there are still areas that need attention,
including the analysis of clinical information to prevent infection and improve patient care,
updating of written directives, and the repair and maintenance of patient care areas and
equipment. We also found examples of patient care that were delayed, unneeded repetition of
screening and testing, and incomplete documentation that are consistent with systemic
problems in the delivery of health care at MCC that are discussed earlier in this report.


Dental Program
Dental: Staffing and Credentialing
Methodology: Reviewed staffing documents, interviewed dental and other staff, reviewed the
Dental Sick Call Log and other documents.

First Court Expert Findings


149   Infection Control Patient #6.
150   Infection Control Patient #7.



May 21-24, 2018                       Menard Correctional Center                               Page 75
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 76 of 108 PageID #:11885



       •    MCC has a dental staff of three full-time dentists, one dental hygienist, and three full-time
            dental assistants. All are Wexford employees except one of the dentists. In addition, one
            PRN dentist and three PRN assistants are available if needed. This meets the
            Administrative Directive staffing guidelines and is adequate for MCC’s 3700 inmates.
       •    All providers have current credentials on file and all the staff are current with their CPR
            certification.

Current Findings
While we agree with the First Court Expert that the number of authorized dental personnel
positions is adequate, staffing has deteriorated materially since the First Expert’s Report. When
all positions are filled, the clinic is staffed by three dentists, three dental assistants, one dental
hygienist, and one clerk. Currently, two dentist positions are unfilled151 and wait times for routine
care are approximately 15 months (see Figure 1 infra).

State positions are filled by a dental hygienist, a dental assistant, and a dental office associate.
Per the HCUA, the state dentist position had been open for more than two years. It had been
advertised several times, and there were applicants; however, the position expired (and had to
be reposted). Due to the inability of IDOC to fill the position, it asked Wexford to fill it.

Dental: Facility and Equipment
Methodology: Toured the dental clinic to assess cleanliness, infection control procedures, and
equipment functionality. Observed intake screening and evaluated the quality of x-rays taken at
intake. Reviewed compliance with radiologic health regulations.

First Court Expert Findings
    • There are three clinics: a single chair clinic at North 2 that serves the segregation inmates
        and a general population housed in that unit. A single chair unit is in the Receiving and
        Classification clinic and is used for reception screening examinations. It contains a
        Panorex x-ray and developer. The third is a four-chair clinic located in the HSU and serves
        the rest of the institution. There is a 400-bed medium security satellite institution that
        does not have a dental clinic. This population is served by the clinic in the Health Service
        Unit. Both North 2 and R&C clinics have old and worn equipment.
    • The chairs/units in the HSU clinic are only two years old and in excellent repair. There is a
        single x-ray unit for this entire clinic and it is very old, faded, and worn. There is a Panorex
        unit on the second floor of this building, above the dental clinic. The metal cabinetry is
        old, rusting, and has several areas of chipping paint. Proper disinfection is difficult.
    • The x-ray developers in the North 2 clinic and the R & C clinic do not work and radiographs
        must be brought to the HSU clinic for developing. This is unacceptable, in that x-rays are
        often needed immediately, especially as a diagnostic tool in urgent care situations.
    • The four chairs/units in the HSU are in small individual spaces. This space is barely
        adequate. The single chair clinics at North 2 and R&C are small but adequate. The lab and


151   A Wexford dentist recently retired, leaving a vacancy.



May 21-24, 2018                                Menard Correctional Center                        Page 76
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 77 of 108 PageID #:11886



          sterilization area are large. The existing facility is adequate to meet the needs of the
          institution. The x-ray developers need to be replaced or repaired immediately.

Current Findings
We concur with the First Court Expert’s findings with respect to the inadequacy of the dental
facilities and equipment. Moreover, they have not improved materially. We identified current
and additional findings as follows.

The panoramic x-ray unit in the R&C clinic does not have shielding between the unit and the door.
Before an x-ray is taken, people in the corridor are asked to move away from the door. There is
no x-ray processor in the North clinic because an inoperative unit was not replaced. Exposed film
is processed in the radiology clinic. There is an area in the MSU health clinic designated for a
dental clinic.

Dental: Sanitation, Safety, and Sterilization
Methodology: Reviewed Administrative Directive 04.03.102. Toured the dental clinics and
observed dental treatment room disinfection. Interviewed dental staff and observed patient
treatment.

First Court Expert Findings
    • Surface disinfection was performed between each patient and was thorough and
        adequate, and protective covers were utilized on most unit surfaces. Instruments were
        properly bagged and sterilized. All handpieces were sterilized and in bags.
    • The sterilization procedures themselves at the Health Service Unit clinic were improper.
        Flow did not proceed from dirty to clean. The ultrasonic was on the wrong side of the sink,
        and a dental lathe and protective covers were situated between the sink and the
        autoclave.
    • The R&C clinic used disposable instruments.
    • The clinic at North 2 had a proper flow of sterilization from dirty to clean. Surface
        disinfection was adequate. Protective covers were used appropriately. No biohazard
        warning signs were posted in the sterilization areas. 152
    • Safety glasses were not always worn by patients. Eye protection is always necessary, for
        patient and provider. No warning signs were posted where x-rays were taken to warn of
        radiation hazard.

Current Findings
Sanitation, safety, and sterilization have deteriorated since the First Court Expert’s Report. We
concur with the findings and we observed inadequate hand sanitation by the dentist between
initial examination patients (see Initial Examination section infra). We observed initial exams at
the R&C clinic, and treatment at the North 2 and HSU clinics. Surfaces were disinfected

152 CFR1901.145(e)(4). “The biological hazard warning shall be used to signify the actual or potential presence of a biohazard and
to identify equipment, containers, rooms, materials, experimental animals, or combinations thereof, which contain, or are
contaminated with, viable hazardous agents.”)



May 21-24, 2018                             Menard Correctional Center                                                  Page 77
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 78 of 108 PageID #:11887



appropriately between patients and instruments were disinfected, bagged, and stored
appropriately. The HSU and North 2 clinics have protective glasses for patients; however, we did
not see them worn when we observed treatment at the HSU clinic153.

Dental: Review Autoclave Log
Methodology: Reviewed the last two years of entries in autoclave log, interviewed dental staff,
and toured the sterilization area.

First Court Expert Findings
    • Spore testing of the steam autoclaves was being accomplished only once a month. This is
        highly irregular and violates OSHA guidelines calling for weekly spore testing of
        autoclaves. The dry heat sterilizer is tested on an irregular, somewhat quarterly basis.
        These are egregious deficiencies that should be corrected immediately. Steam autoclaves
        and dry heat sterilizers should be tested weekly.

Current Findings
Autoclave log management has improved since the First Court Expert’s Report and is adequate.
We identified current and additional findings as follows.

The dry heat sterilizer in the HSU clinic has not been used for two years and is not subject to
spore tests. Weekly spore tests for the steam sterilizers were documented, and the deficiencies
noted by the First Experts have been remedied.

Dental: Comprehensive Care
Comprehensive, or routine care154 is non-urgent treatment that should be based on a health
history, a thorough intraoral and extraoral examination, a periodontal examination, and a visual
and radiographic examination.155 A sequenced plan (treatment plan) should be generated that
maps out the patient’s treatment.

Methodology: Interviewed dental staff, reviewed dental charts of an inmates who received non-
urgent care that were randomly selected from the Daily Dental Reports. Reviewed Daily and
Monthly Dental Reports.

First Court Expert Findings
    • A review of 10 records revealed that a comprehensive examination was not performed,
        and sequenced treatment plans were not developed. Examination of soft tissues for oral
        cancer was rarely documented and periodontal assessments employing probing was not
        part of the treatment process.

153 Why We Take Infection Control Seriously. UIC College of Dentistry. Viewed at https://dentistry.uic.edu/patients/dental-
infection-control, viewed February 2, 2018. “We use personal protective equipment […] as well as provide eye protection to
patients for all dental procedures.”. Emphasis added.
154 Category III as defined in Administrative Directive 04.03.102.
155 Stefanac SJ. Information Gathering and Diagnosis Development. In Treatment Planning in Dentistry [electronic resource].

Stefanac SJ and Nesbit SP, eds. Edinburgh; Elsevier Mosby, 2nd Ed. 2007, pp. 12-15, passim.



May 21-24, 2018                           Menard Correctional Center                                              Page 78
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 79 of 108 PageID #:11888



     •       Hygiene care and prophylaxis were never part of comprehensive care. Restorations were,
             in five of the charts, provided without appropriate diagnostic x-rays for caries. No hygiene
             treatment was part of any of the routine care provided.
     •       Oral hygiene instructions were never documented in the dental record as part of
             treatment.

Current Findings
We concur with the First Court Expert’s finding that comprehensive care is inadequate.
Moreover, it has not improved materially. We identified current and additional findings as
follows.

Routine care is provided without adequate x-rays and periodontal assessment. Rather than
relying on intraoral x-rays, the accepted professional standard, the dentist bases his charting for
caries on the panoramic x-ray in conjunction with a visual exam.156 Not only is this insufficient to
diagnose interproximal (between the teeth) decay but it ignores periodontal disease. In fact, even
when periodontal disease is occasionally categorized per Administrative Directive 04.03.102
(Dental Care for Offenders), there is no documented periodontal probing157,158 and the location
of the disease is not noted.159 Dr. Assemeier stated that he occasionally does periodontal probing
but does not record PSR; however, none of the records reviewed had documented probing. He
said that he routinely did PSR on his military patients when he was in private practice and
occasionally on his other patients, but not at MCC.160

Of 16 inmates who received comprehensive (routine) care, none had documented periodontal
probing or a sequenced treatment plan. While 10 (56%) had a recent Treatment Needed form




156 Dental  Radiographic Examinations: Recommendations for Patient Selection and Limiting Radiation Exposure. American Dental
Association and U.S. Food and Drug Administration, 2012. Table 1, pp. 5-6. (Dentate or partially dentate adults who are new
patients receive an “[i]ndividualized radiographic exam consisting of posterior bitewings with panoramic exam or posterior
bitewings and selected periapical images. ” Furthermore, recall patients [i.e., biennial exam patients] should receive posterior
bite wing x-rays every 12 to 36 months based on individualized risk for dental caries. With respect to periodontal disease,
“[i]maging may consist of, but is not limited to, selected bitewing and/or periapical images of areas where periodontal disease
(other than nonspecific gingivitis) can be demonstrated clinically.”)
157 Stefanac SJ. Information Gathering and Diagnosis Development. In Treatment Planning in Dentistry [electronic resource].

Stefanac SJ and Nesbit SP, eds. Edinburgh; Elsevier Mosby, 2nd Ed. 2007. A panoramic radiograph has insufficient resolution for
diagnosing caries and periodontal disease. Intraoral radiographs (e.g., bite wings) and periodontal probing are necessary (p. 17).
Also, Periodontal Screening and Recording (PSR), an early detection system for periodontal disease, advocated by the American
Dental Association and the American Academy of Periodontology since 1992, is an accepted professional standard. Id., pp. 12-
14. See American Dental Hygiene Association. Standards for Clinical Dental Hygiene Practice Revised 2016. Periodontal probing
is also a standard of practice for dental hygiene.
158 Makrides, N. S., Costa, J. N., Hickey, D. J., Woods, P. D., & Bajuscak, R. (2006). Correctional dental services. In M. Puisis (Ed.),

Clinical Practice in Correctional Medicine (2nd ed., pp. 556-564). Philadelphia, PA: Mosby Elsevier, p.560 (Early diagnosis of
periodontal disease is important since the disease is often painless and the prevalence of moderate to severe periodontal disease
in correctional populations is high and often not associated with pain).
159 The only categories related to specifically periodontal disease are Ib “(acute periodontal abscess”), Ic (“acute periodontitis”),

Ie (“acute gingivitis”), IIIb (“localized gingival involvement”), and Vb (“lack of visible gingival irritation”). Id. Attachment A.
160 None of the dental charts reviewed at MCC documented periodontal probing.




May 21-24, 2018                               Menard Correctional Center                                                      Page 79
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 80 of 108 PageID #:11889



completed,161 five (31%) had the Treatment Needed assessment informed by bite wing x-rays,162
and (38%)163 had a cleaning (prophy or oral prophylaxis) that preceded treatment.164

Biennial exams are scanty and of minimal clinical value. Of eight patients who received biennial
exams, none of the exams were informed by bite wing x-rays or documented periodontal
probing, none had a sequenced treatment plan, and two had no documented oral cancer
screening.165

While the dental examinations performed by the dentist did not document a periodontal
assessment, the dental hygienist documented a periodontal assessment when she saw a patient.
However, she did not document periodontal probing, a standard of care for dentistry and dental
hygiene.

Absent a sequenced treatment plan informed by intraoral x-rays and periodontal probing, the
dentist does not have enough information to make an informed decision. In the community, what
is called a biennial exam is analogous to a periodic exam.166, To summarize, what is called a
biennial exam is cursory, and not substantially different from the inadequate “complete”
examination performed at intake.

Not only is periodontal disease underdiagnosed but it is undertreated. In none of the MCC dental
charts reviewed was there a treatment plan that identified specific non-surgical periodontal
procedures such as scaling and root planing. Moreover, the Daily Treatment Report that lists the
treatment provided to each patient has no section for periodontal treatment.167 Both the dentist
and dental hygienist stated that they were in private practice and were familiar with the standard
procedure codes which are required for billing third parties and are industry standard. However,
there is no column for SRP and no way of knowing if it is performed.168, 169 The hygienist said that
the she classifies SRP as “periodontal;” however, she does not record the number of quadrants,
nor are there details of the treatment (e.g., that a SRP procedure was performed, and which


161 Comprehensive Care Patients #2, 6, 8, 9, 10, 11, 12, 13, 14, and 16.
162 Comprehensive Care Patients #7, 10, 12, 14, and 15.
163 Comprehensive Care Patient #1, 4, 11, 12, 14, and 16.
164 Dr. Assemeier said that while he does not do a sequenced treatment plan, he often includes a treatment plan in his clinical

progress notes.
165 Biennial Exam Patients #1 and 8.
166 The profession standard code for a periodic exam is D0120. It is defined as “[a]n evaluation performed on a patient of record

to determine any changes dental and medical health status since a previous comprehensive or periodic examination. This includes
an oral cancer evaluation, and periodontal screening where indicated, […]].” Dental Procedure Codes. American Dental
Association, 2015.
167 The categories on the form are “scale and prophylaxis,” “gingivitis”, and “periodontal.” While the procedure “scale and

prophylaxis” corresponds to American Dental Association treatment code D1110 that has a profession-wide definition and
treatment, “gingivitis” and “periodontal” do not have a standard treatment. ADA Treatment Codes, 2015.
168 The ‘uniform record system’ sponsored by the American Dental Association is the Code on Dental Procedures and

Nomenclature. “In August 2000 the CDT Code was designated by the federal government as the national terminology for
reporting dental services on claims submitted to third-party payers.” American Dental Association Dental Procedure Codes, 2015,
p. 1.
169 ADA Treatment Codes D4341 and D4342.




May 21-24, 2018                             Menard Correctional Center                                                 Page 80
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 81 of 108 PageID #:11890



teeth were treated). The hygienist also said that she does not document PSR, although she did
so in some of the private practices where she worked.

Dental: Intake (Initial) Examination170
Methodology: Observed intake examination process. Reviewed dental records of inmates that
have been examined recently. Reviewed Administrative Directive 04.03.102.

First Court Expert Findings
    • All records reviewed revealed that the exam was performed timely, a panoramic x-ray
        was taken, and the APHA categorization was completed.
    • Screening was not observed; however, based on its description, it appeared to be
        procedurally adequate.
    • Four panoramic x-rays were processed improperly and presented as an opaque negative.
        These radiographs are not acceptable for diagnostic use. This problem did not occur in
        later record reviews. I was told the developer in the reception clinic was not functioning
        properly. The radiographs were being developed in the main clinic.

Current Findings
The “Initial Examination” is governed by Administrative Directive 04.03.102 (¶II F 2), which states
(inter alia) that
        Within ten working days after admission to a reception and classification center
        or to a facility designated by the Director to accept offenders with disabilities for
        a reception and classification center, each offender shall receive a complete
        dental examination by a dentist.171

The initial examination process has not changed materially since the First Court Expert’s Report
and remains inadequate. While we agree that the initial examination was performed timely and
the APHA categorization was completed, we find it to be inadequate nonetheless. We cannot
compare our findings to those of the First Court Expert since the First Court Expert did not
observe the exam.

MCC receives approximately 100 prisoners each month. The dentist (standing) examined a
patient seated in a dental chair with a dental light. He performed a cursory oral exam using a
mouth mirror, which lasted approximately five minutes, with a dental assistant acting as
recorder. He used a mouth mirror to illuminate the lateral border, and the tongue and floor of
the mouth. The dentist wore gloves and changed them between patients; however, he did not
wash his hands (or disinfect them using alcohol wipes) between donning new gloves. This is a
breach of infection control protocol.

170 The First Expert Report describes  the examination performed at intake as a “Screening Examination;” however, Administrative
Directive 04.03.102 describes it as a “complete dental examination.” We use the terminology of the Administrative Directive and
refer to the intake or initial dental examination as a complete dental examination.
171 Administrative Directive 04.03.102 (¶II F 2). Emphasis added. Furthermore, the exam should include, “[c]harting of the oral

cavity and categorization of status or treatment needs in accordance with the American Public Health Association's priorities
delineated in Attachment A. Id. at (¶II F 2a). Emphasis added.



May 21-24, 2018                            Menard Correctional Center                                                 Page 81
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 82 of 108 PageID #:11891



In addition to the charting of existing and needed dental treatment, the record noted that OHI
(oral hygiene instruction) was provided, and that an oral cancer screening (OCS) was performed
and the results were negative or WNL (within normal limits). The “OHI” consisted of saying,
“make sure you brush and floss” – and took no more than a minute.172 This is not adequate oral
hygiene instruction. Furthermore, while spooled dental floss is deemed contraband at MCC, he
did not mention the existence of (not to mention how to use) floss alternatives.

Of 10 charts of inmates who had recent intake examinations, nine (90%) panoramic x-rays were
clinically adequate. Since the panoramic x-rays are not available to inform the charting, the
dentist completes the charting when the x-ray is available. Oral cancer screening was
documented in all charts; however, no chart documented periodontal probing.

Dental: Extractions
Methodology: Interviewed dental personnel and reviewed 11 dental records of patients who had
teeth extracted selected from the Daily Dental Report and 14 charts of patients who were
scheduled to have extractions.

First Court Expert Findings
    • A review of 10 records of inmates who had dental extractions revealed that nine of the
        10 were in full compliance with the aspects reviewed. The radiograph was over three
        years old in one of the records and the reason for extraction was not included in another.
        This does not rise to a level of concern. A quick scan of several other records of inmates
        who had teeth extracted did not reveal a repeat of these issues.
    • In two of the records, non-restorable was provided as a diagnosis for pain. This problem
        was seen in other records reviewed in other areas.

Current Findings
Our findings diverge from those of the First Court Expert and suggest that the treatment of dental
extractions has deteriorated since the First Court Expert Report. While the First Court Expert
found documentation to be generally adequate, we found that while of 11 patients who had
extractions, all were informed by adequate preoperative x-rays and were accompanied by signed
consent forms, nine (82%) forms173 listed the tooth number but not the reason the tooth was to
be extracted, and nine (82%)174 did not document an updated health history.

Of 12 patients who were scheduled for extractions, the wait time ranged from seven to 41 days,
with a median of 26 days (see Figure 2 infra).175 Of the 11 who were prescribed antibiotics, all
but one (91%) waited more than 10 days.176 This is problematic, since the tooth should be

172 Oral Hygiene Instructions (D1330) “may include instructions for home care. Examples include tooth brushing technique,
flossing, and the use of special oral hygiene aids.” American Dental Association Codes extract.
173 Extractions Patients #1, 2, 4, 6, 7, 8, 9, 10, and 11.
174 Extractions Patients #1, 2, 3, 4, 5, 8, 9, 10, and 11.
175 The patient was seen with a complaint of pain, palliated, and scheduled for an extraction appointment. Scheduled Extractions

Patients #1, 3, 4, 5, 8, 9, 10, 11, 12, 13, 14, and 15.
176 Scheduled Extractions Patients #1, 2, 3, 6, 8, 9, 10, 11, 12, 13, 14, and 15.




May 21-24, 2018                            Menard Correctional Center                                                 Page 82
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 83 of 108 PageID #:11892



extracted within the therapeutic window of the antibiotic,177 which for these patients was 10
days.178

Dental: Removable Prosthetics
Methodology. Reviewed four charts of patients who received partial dentures (selected from the
Prosthetics List) in the past year and interviewed dental staff.

First Court Expert Findings
    • Removable partial denture prosthetics should proceed only after all other treatment
        recorded on the treatment plan is completed. The periodontal, operative, and oral
        surgery needs all should be addressed first. In none of the records reviewed was a
        comprehensive examination and treatment plan developed prior to impressions for
        removable partial dentures.
    • In none were oral hygiene care or oral hygiene instructions provided.
    • Periodontal assessment and treatment were not provided in any of the records.
    • Because there was no comprehensive examination, nor any treatment plans developed,
        it was impossible to ascertain if all necessary care, including operative and/or oral surgery
        treatment, was completed prior to fabrication of removable partial dentures.

Current Findings
We concur with the First Court Expert that removable prosthetics treatment is inadequate.
Moreover, it has deteriorated since the First Court Expert’s Report, as wait times have increased
(see Figure 1 infra). As with most of the other patients who received comprehensive care, none
had a sequenced treatment plan or a periodontal assessment that included documented probing.
Three (75%) had no documented oral hygiene instruction.

Dental: Sick Call/Treatment Provision
Methodology: Interviewed dental staff, reviewed Dental Sick Call Logs, Daily Dental Reports, and
reviewed records of 12 inmates who were seen on sick call.

First Court Expert Findings
    • Sick call is accessed via the inmate request form or from staff referral if the perceived
        need is immediate. It takes five to 10 days for urgent care complaints to be seen. This is
        unacceptable; they should be seen within 24-48 hours.
    • In all 10 records reviewed the SOAP format was used and the patient’s complaint was
        addressed.



177 Shulman JD, Sauter DT. Treatment of odontogenic pain in a correctional setting. Journal of Correctional Health Care (2012)
18:1, 58 – 69; p. 68.
178 Makrides et al.(“[d]elayed dental treatment of the original focus of the [tooth-related] infection may turn a minor problem

into a serious condition. Although infection is usually self-limiting, and spatially-confined, it may spread because of a highly
virulent organism. Complications could include Ludwig’s angina, mediastinitis, cerebral abscess, maxillary sinusitis, chronic
fistulous tracts, and infective endocarditis.” (p. 559).



May 21-24, 2018                            Menard Correctional Center                                                 Page 83
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 84 of 108 PageID #:11893



   •   The sick call appointment was not used for routine care. Treatment proceeded with a
       diagnosis in only two cases and an improper diagnosis in another. This lack of a proper
       diagnosis was seen in records reviewed in other areas that included sick call entries.
   •   An inadequate triage system is in place that prioritizes treatment needs. Inmate request
       forms are evaluated by the dental program by the following day and their treatment
       needs, based upon the request form, are prioritized. Urgent care needs are identified
       from the request form and seen ASAP, often taking five to 10 days. Others are scheduled
       accordingly or placed on the hygiene list if requested. All request forms are seen within
       14 days.
   •   Inmates seek urgent care via the inmate request form or, if they feel they need to be seen
       immediately, by contacting staff, who can then call the dental clinic with the inmate’s
       complaint. These inmates are seen at the dentists’ discretion.
   •   Inmates with urgent care complaints (pain or swelling) from the request form often take
       five to 10 days to be seen. They should be seen with 24-48 hours from the date of the
       request. Mid-level practitioners at the units do not routinely see the inmate face-to-face
       to evaluate urgent care needs as indicated on the request form. If an inmate complains
       of a toothache, swelling, or pain to the nurse making rounds, the nurse can call the dental
       clinic with this information. They can provide over-the-counter pain medication.
   •   Some inmates are seen immediately if correctional staff can get the inmate to the dental
       clinic. There is no system in place to provide a face-to-face evaluation with medical/dental
       staff or inmates that complain of pain or swelling. This should be provided within 24-48
       hours from the date of the request.
   •   Request forms from inmates seeking routine care are evaluated the next working day and
       the inmate given an appointment to be evaluated within 14 days. Inmates requesting to
       have their teeth cleaned are placed on a waiting list. Inmates for routine care are placed
       on a waiting list in sequential order. This list is approximately nine months long.

Current Findings
Dental sick call has deteriorated since the First Court Expert’s Report. We concur with the findings
of First Court Expert that dental sick call for urgent care issues is often untimely and the sick call
triage system for dental problems is inadequate. We also identified current and additional
findings as follows.

Sick Call
Prisoners access sick call by placing written requests (kites) in boxes in the cellhouses or by signing
up for nurse sick call. Of five patients who submitted kites for dental sick call, the wait time ranged
from five to 14 days, with a median of nine days. All progress notes were in the SOAP format.

Of seven entries in the nurse sick call log that suggested dental pain, all were referred to the
dental service and five (71%) received face-to-face assessments by nursing. All those assessed
received analgesics. Of six patients whose records document treatment, wait time to see a




May 21-24, 2018                    Menard Correctional Center                                  Page 84
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 85 of 108 PageID #:11894



dentist ranged from five to 14 days, with a median of six days.179 Patients who signed up for nurse
sick call were generally seen by nursing staff the next day.

Timeliness of Care
Figure 1 is a summary of patient wait times based on monthly dental reports from May 2017 to
April 2018. The wait time for fillings is more than 60 weeks (15 months),180 higher than it has
been since May 2017. Moreover, with only one dentist available, the backlog will continue to
grow. According to the April dental report, 45 extractions and 18 fillings were performed; a 2.5:1
ratio, which suggests that MCC has insufficient dentist staffing to provide needed routine care
and instead must focus on urgent care needs.

Wait time for dentures seems to have stabilized at around 15 months as well. However, since the
standard of care is to complete the needed fillings and periodontal treatment before the denture
impressions are done, there may be an additional delay of several years before denture
fabrication can begin.

Figure 1. Wait Time for Filling and Denture Appointments

                                  Wait Time (Weeks)
  90
  80
  70
  60
  50
  40
  30
  20
  10
   -




                                        Fillings    Dentures



The kite log from January through April 2018 comprises 413 entries, listed by service
requested.181 Before a prisoner may have a filling appointment, he must first have a “filling
evaluation,” to determine if a filling is an appropriate treatment. If a filling is deemed to be the




179 Nurse Sick Call Patient #6 has no documented treatment for this episode.
180 The First Court Expert reported that the routine care wait list was approximately nine months long (see supra), which shows
that the MCC dental program has deteriorated markedly since then.
181 Per memo from Colleen Runge to Gail Walls, HCUA, dated 5/21/18, the Dental Codes are O1 (written request), O2S (filling

evaluation), O3S (filling evaluation), O4S (denture adjustment), O1x1 (extraction), O2x1 (filling), O3x1 (impressions), O6 (oral
prophylaxis), O6x1 (dentist-referred prophylaxis), and O6D (Dilantin prophylaxis).



May 21-24, 2018                            Menard Correctional Center                                                 Page 85
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 86 of 108 PageID #:11895



appropriate treatment, the patient is placed on the filling list.182 Of the 39 entries for fillings on
the kite log, 28 were for filling evaluations and 11 were for fillings.

The Wexford contract specifies that “[v]endor shall provide dental checkups to offenders every
two years, or more often if clinically indicated, and evaluations must be provided within 14 days
after the offender's request for routine care treatment.”183 However, it is mute on the more
critical issue, the maximum waiting time for treatment.184 So, under current dentist staffing, a
prisoner who needs (for example) three fillings that require three appointments may wait more
than three years for the last tooth to be filled. It is more likely than not that the teeth awaiting
filling will become more difficult to fill and cause preventable pain.

While Wexford does not report periodontal treatment backlogs, dental hygienist caseload is
reported in the in the monthly CQI minutes. The April CQI minutes (based on March data)
reported a dental hygienist caseload of 1018 patients and the March 2018 Dental Report noted
that the hygienist performed 61 cleanings/prophylaxes. This equates to a more than 16-month
backlog. While a cleaning or prophy is not a periodontal procedure,185 it is often a precursor to
periodontal treatment (if periodontal treatment has been prescribed by a dentist on the
treatment plan).186 A wait of more than a year before periodontal treatment can begin, even if it
is diagnosed, is unreasonable and a such a treatment delay can result in preventable disease
progression with concomitant bone loss.

Figure 2 shows that while the wait time for extractions has decreased from its high of 12 weeks
in August 2017, it is currently at an unacceptable level for reasons explained in the extraction
section, supra.




182  X-rays may be taken then, rather than at the biennial or initial exam. However, by delaying taking x-rays until the filling
evaluation, valuable time may be wasted, and undiagnosed decay may progress to a point where the tooth becomes more difficult
(or impossible) to fill.
183 HFS# 2010-05-008, ¶ 2.2.6.1
184 If the filling evaluations occur within 14 days, Wexford is deemed to be complying with the contract even if the queue for

fillings is infinite. Similarly, if prisoners receive timely biennial examinations, Wexford is deemed to be in compliance even if the
exams are incomplete and below accepted professional standards.
185 The American Dental Association Classifies it as a preventive procedure (Code D1110).
186 Treatment plans rarely prescribe periodontal treatment.




May 21-24, 2018                              Menard Correctional Center                                                    Page 86
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 87 of 108 PageID #:11896



Figure 2. Wait Time for an Extraction187

                                    Wait Time (Weeks)
      14

      12

      10

       8

       6

       4

       2

       0




Dental: Orientation Handbook
Methodology: Reviewed orientation manual and related documents.

First Court Expert Findings
The orientation manual is minimally but adequately developed for dental services and addresses
types of care, access to care, and how treatment is scheduled.

Current Findings
We were not provided with an inmate orientation manual.

Dental: Policies and Procedures
Methodology: Reviewed Administrative Directives that deal with the dental program.
Interviewed dental staff. Reviewed dental charts. Toured dental clinical areas. Reviewed DCC
organizational chart.

First Court Expert Findings
The Dental Director was not aware of a policy and procedures manual. A review of the MCC Policy
and Procedures Manual revealed a large section devoted to the policies and procedures for
dental care. It was dated 1995, with no indication that it has been updated since then. This is not
an adequate document from which to run the dental program.

Current Findings



187   Wait time was not reported for February 2018.



May 21-24, 2018                              Menard Correctional Center                    Page 87
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 88 of 108 PageID #:11897



The First Court Expert found that MCC dental policies and procedures were outdated and should
be rewritten. This was done in 2015. However, the intake examination is still not consistent with
the plain text of Administrative Directive 04.03.102.

The dental program is governed by Administrative Directive 04.03.102, amended 1/1/2012. It
specifies that within 10 working days after admission to a reception and classification center,
offenders shall receive “a complete dental examination by a dentist” (¶F2; emphasis added).
The initial examination done at intake was not a complete examination by any reckoning and was
in violation of IDOC policy.188

We reviewed three MCC policies that relate to dental care: V1-15 (dental reporting and statistics),
V1-16 (dental radiography), and V1-17 (handling instruments). All were revised January 2015.
The policies suffer from several problems. First, the versions we were provided were unsigned.
Second, the previous Medical Director’s signature block is present and there is no evidence that
the current Medical Director is aware of (and approves of) these policies. Finally, there is no
signature block for the Dental Director – the individual directly responsible for implementing the
policies.

Dental: Failed Appointments
Methodology: Reviewed dental sick call log. Interviewed dental staff. Reviewed daily dental
reports.

First Court Expert Findings
    • The failed appointment rate of about 40% is very high. Reasons included refusals,
        lockdowns, and “other.” When asked, the dentists related that “other” usually meant
        security precedence and unavailability of escort staff.
    • The percentage was very high for the month of April, when 362 appointments were
        missed because of a lockdown.
    • When only failed appointments (inmate chose not to come to appointment) are included,
        the percentage drops to about 12%. In an older high security institution with multiple
        missions and security concerns such MCC, movement of inmates is a challenge. That does
        not excuse the problem. Every effort should be made to work with administrative and
        correctional staff to correct this issue.

Current Findings
We concur with the findings of First Court Expert that failed appointments are a problem, despite
apparent improvement. However, the April 2018 failed appointment rate (15.2%) is the lowest it
has been this year.189 On the other hand, there were 31 refusals, almost a yearly high.

Dental: Medically Compromised Patients


188   See section on Comprehensive Care, supra.
189   Source: Monthly Dental Reports.



May 21-24, 2018                             Menard Correctional Center                     Page 88
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 89 of 108 PageID #:11898



Methodology: Reviewed health history form and randomly selected records of eight patients
who were on Chronic Care Lists with diabetes or on anticoagulant therapy and had a dental
encounter within the past two years.

First Court Expert Findings
    • A review of the dental records of the four inmates on anticoagulant therapy revealed that
        two records made no mention of this in the health history section of the dental chart. It
        was indicated but not “red flagged” in the other two. No treatment was provided to any
        of these inmates.
    • When asked, the clinicians indicated that they do not routinely take blood pressures on
        patients with a history of hypertension.

Current Findings
Documentation of the health record of medically compromised prisoners has not improved
materially since the First Court Expert Report and we concur that documentation of the health
record of medically compromised patients is inadequate. However, we identified current and
additional findings as follows.

Of eight charts reviewed, five (63 %) did not document an updated health history at the last
encounter.190 There was no documented periodontal assessment and request for follow-up for
the diabetics,191 which is particularly problematic given the relationship between periodontal
disease and diabetes.192

Dental: Specialists
Methodology: Interviewed dental staff, reviewed CQI documents, and reviewed dental charts of
inmates who were seen by an oral surgeon.

First Court Expert Findings
    • A local oral surgeon, Dr. Jay Swanson, is available and used for dental conditions such as
        trauma, removal of difficult wisdom teeth, and evaluation and removal of oral pathology.
        He has offices in Effingham and Mt. Vernon, Illinois. General anesthesia cases use the
        Effingham office.
    • All records reviewed revealed proper case selection and good patient management, and
        good record documentation.


190 Medically Compromised Patients #2 (anticoagulant therapy), #3 (diabetes), #5 (diabetes), #6 (anticoagulant therapy), and #7
(anticoagulant therapy).
191 Medically Compromised Patients #3 (generalized bone loss noted but periodontal probing was not documented, and

treatment plan was not revised to include non-surgical treatment), and #5 (dental hygienist performed a prophylaxis; however,
periodontal probing was not documented).
192 See, for example, Herring ME and Shah SK. Periodontal Disease and Control of Diabetes Mellitus. J Am Osteopath Assoc. 2006;

106:416–421; Patel MH, Kumar JV, Moss ME. Diabetes and Tooth Loss. JADA 2013;144(5);478-485 (adults with diabetes are at
higher risk of experiencing tooth loss and edentulism than are adults without diabetes); and Teeuw WJ, Gerdes VE, and Loos BG.
Effect of Periodontal Treatment on Glycemic Control of Diabetic Patients. Diabetes Care 3 3 :421-427, 2010 (periodontal
treatment leads to an improvement of glycemic control in type 2 diabetic patients).



May 21-24, 2018                            Menard Correctional Center                                                Page 89
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 90 of 108 PageID #:11899



Current Findings
Oral surgery consultations have not changed materially since the First Court Expert’s Report and
remain adequate and we concur with the First Court Expert’s findings. Of five dental charts of
patients sent to an offsite oral surgeon, all patients appear to have received appropriate
treatment.

Dental: CQI
Methodology: Reviewed CQI minutes and reports. Interviewed dental staff.

First Court Expert Findings
    • The dental program contributes monthly statistics to the CQI committee. The dental
        program conducted two studies, one in 2013 and another in 2014. One involved the
        effects of the medications Dilantin and Norvasc on the incidence of gingival hyperplasia.
        The other was a study of grievances as related to the different cellhouses within the
        institution. The results of each was presented and steps taken to address the findings.
    • No studies were in place to address program weaknesses and problem areas.

Current Findings
The dental CQI program, has improved since the First Court Expert’s Report and is adequate. We
were provided with a summary of two studies.193 We concur with the First Court Expert’s findings
that there is an ongoing dental CQI program. Moreover, current and additional findings follow.

A study of 50 patients who were on the restoration (filling) list May 2015 to December 2015, with
treatment dates ranging from August 2016 until September 2016, found that 94% had successful
restorations without need of extraction. However, the actual study was not provided – just a five-
line summary, so its validity cannot be assessed.

Another study summary, “Effects of lockdowns and dental coverage on filling numbers and
backlog numbers” had no analysis – just a recitation of findings.


Internal Monitoring and Quality Improvement Activities
Methodology: We reviewed annual and monthly CQI meeting minutes. We interviewed the CQI
coordinator. We reviewed multiple death summaries and death records.

First Court Expert Findings
There was no relationship between CQI activity and improvements in the quality of services
provided.

Current Findings
We agree with the First Court Expert’s finding. We were told in interviews that a medical records
technologist is the CQI Coordinator. She has no training in CQI. Although she told us that she

193   Since we were not provided with the actual studies, we have no basis to assess their validity.



May 21-24, 2018                                Menard Correctional Center                              Page 90
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 91 of 108 PageID #:11900



spends half of her working hours on CQI work, this work is mostly paperwork and organizing data
collection and combining that into the CQI report. There is no one at the facility with any
expertise or training in CQI. No one with CQI experience or knowledge of CQI methodology is
involved in developing the CQI studies.

Three of six persons on the CQI Governing Body are custody-trained personnel (The Warden,
Assistant Warden of Programs and the Wexford Regional Manager who is an ex-warden). Our
opinion is that a Governing Body for a medical CQI program should not be directed by custody
personnel. The medical CQI program should have a majority of medical personnel. The three
persons on the Governing Body who are health personnel are the Agency Medical Director, the
HCUA who is a nurse, and the Wexford site Medical Director.

The CQI plan is a generic plan that is not specific to issues at MCC. The CQI plan lists administrative
directive requirements of the CQI program but does not indicate what the specific plan for CQI is
at MCC.

There were 10 CQI medical studies. There were six outcome studies and four process studies. The
six outcome studies were:
    • Whether medication renewal for chronic illness was renewed prior to expiration.
    • Whether a viral load was performed for persons with a positive hepatitis C antibody test.
    • The percent of x-ray appointments which actually were completed when scheduled.
    • The percent of inmates referred to the health unit for injuries who needed to be sent to
        a higher level of care.
    • Whether inmates were seen within five days of discharge from the infirmary.
    • Whether inmates with diabetes had medications renewed prior to expiration.

None of these were outcome studies. Two of these studies were poorly defined and we did not
understand what the study was meant to measure. One was a study of viral load testing for
hepatitis C. The study purpose was not defined. Another outcome study consisted of measuring
the number of persons requiring treatment outside of the facility after being evaluated for injury.
We could not figure out the purpose of this study or what clinical outcome it was meant to
measure. The remaining four studies were performance measures, not outcome studies. As with
other sites, none of these outcome studies included a clinical outcome. While some of these
performance measurement were useful, none appeared to be amongst the most serious clinical
problems at this facility.

We have comments on two of the process studies. One study had a declared intention of reducing
denials by 30%. The study did not study variables of the referral process with an intention of
improving the quality of referrals, but there was an intervention. The study resulted in a
reduction of 389 referrals and a reduction of 98 denials. The intervention resulted in a reduction
of referrals of 33 per month and a reduction of denials of 18 per month. Our concern is that it
appears that patients who need referral are not receiving it. The study did not evaluate whether
the reduced referrals were necessary or not. It’s only intent was to reduce denials. Improvement



May 21-24, 2018                    Menard Correctional Center                                  Page 91
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 92 of 108 PageID #:11901



of quality was not the intent of the study. Reduction of referrals and denials only improves quality
if the referrals and denials are unnecessary, which was not evaluated.

One study reviewed 1637 inmates with chronic illness with an intent apparently of studying
whether their chronic illness appointment was timely. This study identified every staffing
deficiency or lockdown situation with the resulting backlog in chronic illness clinic appointments.
However, the study did not map the process and did not draw conclusions, so it was not clear
what was learned or what actions could be taken to improve chronic illness appointments.

The HCUA identified staffing, scheduling appointments, and utilization management as the top
three problems at the institution. There was only one study reasonably related to these three
highest priority problems. This was a study of specialty care denials. This study was described in
the specialty care section of this report. The study was initiated as an attempt to reduce denials
without an analysis of whether denials were appropriate. The outcome of the study intervention
was a greater reduction in referrals than a reduction of denials. In our opinion, the major
problems related to specialty care referral are the lack of qualified primary care physicians who
understand when to refer patients for consultation care, and the specialty care process itself,
which we view as a barrier to care. The collegial review process and the impact of primary care
training on referrals was not evaluated. Our opinion is that patients are not referred for necessary
specialty care, but the CQI process had no mechanism to evaluate that question.

Deaths were listed in the CQI 2018 Annual Report. Death summaries were included in the report,
but the death summaries had no critical analysis of the deaths. There was no mortality review
and no problems were identified in the death summaries. Performing critical mortality review is
a way to identify systemic problems so that future deaths can be prevented. This is not currently
done. We reviewed seven deaths from MCC. Of those seven deaths, two were preventable and
two were possibly preventable. This is an extraordinary large number of preventable deaths. We
identified problems on all of the death reviews we performed. Summaries of these death reviews
are present in the mortality review appendix of this report.




May 21-24, 2018                   Menard Correctional Center                                Page 92
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 93 of 108 PageID #:11902




Recommendations
Leadership, Staffing, and Custody Functions
First Court Expert Recommendations
    1. Place a priority on filling the Director of Nursing and Supervising Nurse positions. We
        agree with this but believe that a priority should be placed on all supervisory positions and
        include physician and dental positions.

Additional Recommendations
   2. All budgeted positions should be filled.
   3. A staffing plan should be developed that ensures sufficient staff to adequately provide
       care and to ensure administrative directives are adequately accomplished. This plan
       should include appropriate relief factors and include budgeted staff for infection control
       and CQI activities.
   4. Vendor regional leadership positions should be filled with persons trained in a health care
       field.
   5. IDOC Regional Coordinator positions should be filled by full-time persons without other
       IDOC responsibilities.

Clinical Space
First Court Expert Recommendations
    1. Renovations in all the cell house sick call areas be completed.
    2. All sick call areas be appropriately equipped.
We agree with these recommendations.

Additional Recommendations
   3. Repairs (cracked walls, chipped and peeling paint, clogged vents, missing electrical outlet
       plates, etc.) and ongoing maintenance of the exam rooms in the cell houses and the
       medical building must be done to allow effective cleaning and create a safe patient care
       and professional environment.
   4. Exam rooms and exam tables are not be used as storage spaces.
   5. Replace all the non-adjustable infirmary beds with hospital beds with safety railings that
       have the capability to adjust the height, the head section, and the lower extremity
       sections. One of these beds should be an electrically adjustable bed.
   6. Nurse call devices must be installed next to all infirmary beds.
   7. Showers in the infirmary and geriatric housing units must be repaired and maintained to
       minimize the risk of falls.
   8. Each cell house and the medical building must have an automated external defibrillator.
   9. All clinical devices must have documented annual electric safety inspections.




May 21-24, 2018                   Menard Correctional Center                                 Page 93
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 94 of 108 PageID #:11903




Sanitation
First Court Expert Recommendations
    1. Critically monitor cell house sick call areas for cleanliness and the use of paper barrier
        between patients on examination tables, or assure that table tops are sanitized between
        patients and appropriate hand washing/sanitizing is occurring between patients. We
        agree with this recommendation.

Additional Recommendations
   2. Expand environmental rounds and the monthly Medical Safety and Sanitation Report to
       include the condition of the infirmary beds and exam tables, the functionality of the
       infirmary’s negative pressure rooms, the compliance with annual inspection of medical
       devices, and other clinical space and equipment findings. The findings should be
       presented to the Quality Improvement Committee.


Radiology Services
First Court Expert Recommendations
The First Court Expert did not have any recommendations regarding radiology services.

Current Recommendations
   1. IDOC needs to contact the Illinois Emergency Management Agency (IEMA) and
       Occupational Safety and Health Administration (OSHA) to review the reported decision
       that IDOC x-ray technicians do not need to wear radiation exposure devices (dosimeter
       badges) while working in IDOC radiology suites as outlined in Illinois Administrative Code
       32-340 510 and 520. This current practice is not in alignment with the radiation safety
       practices in the community.
   2. Contract with a radiation safety expert to assess the safety of the panorex (mandible
       films) unit’s current location in an unleaded exam room in the MCC Reception and
       Classification building without a shielded area for the technician to stand when panorex
       films are being taken.


Medical Records
First Court Expert Recommendations
There were no recommendations of the First Court Expert for Medical Records.

Current Recommendations
   1. An electronic medical record should be initiated statewide. This record should include
       electronic medication administration capability.
   2. When charts are thinned, carry forward documents should include critical consultation
       reports, hospital reports, and specialized test reports that have significant impact on
       patient care.



May 21-24, 2018                  Menard Correctional Center                               Page 94
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 95 of 108 PageID #:11904



      3. Only medical records staff should file documents in medical records and only medical
         records staff should refile medical records.
      4. Sick call requests by inmates should be filed in the medical record, as they are medical
         record documents.


Medical Reception and Intrasystem Transfer
First Court Expert Recommendation
    1. The quality improvement program must utilize a clinician to review the records of patients
        who have recently gone through the reception process and for whom abnormalities have
        been identified in order to ensure that appropriate follow up occurs. This should be an
        ongoing part of the quality improvement program.194 We agree with this
        recommendation.

Additional Recommendations
   2. We recommend that the steps in the intake screening and reception process be
       monitored by adding data fields to the intake logs that indicate the timeliness of each
       step, including the physical examination, tuberculosis screening, etc.
   3. The IDOC Administrative Directive 04.03.101 should be revised to eliminate obtaining
       written consent for HIV testing given the opt-out policy that has been established. HIV
       testing should be opt-out testing.


Nursing Sick Call
First Court Expert Recommendation
    1. Transition to an all Registered Nurse triage and sick call system. Licensed Practical Nursing
        (LPN) staff is triaging sick call requests and may or may not perform an examination, make
        an assessment and then formulate a plan, which could be no treatment or treatment from
        approved treatment protocols or to refer to a provider. All of these actions are beyond
        the educational preparation and scope of practice for an LPN.195 We agree with this
        recommendation.

Additional Recommendations
   2. Timeliness of nursing sick call should be monitored by CQI at least annually.196
   3. The quality of nursing assessments and the plan of care should be monitored by nursing
       service as part of the peer review or quality improvement. This should replace Medical
       Director review.
   4. Medical records must be taken to sick call and used by nurses when seeing patients. This
       is one example of the benefit of having an electronic health record.



194 Lippert Report Menard p. 43.
195 Lippert Report Menard p. 43.
196 National Commission on Correctional Health Care. 2014. Standards for Health Services in Prisons. P. 14.




May 21-24, 2018                             Menard Correctional Center                                        Page 95
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 96 of 108 PageID #:11905



      5. Providers should see patients timely according to the urgency of the referral.197


Chronic Disease Management
First Court Expert Recommendation
    1. Physicians should be trained and certified in a primary care field. Only primary care
        trained providers should be managing chronic illnesses.
    2. The chronic disease database should be used as a tool to identify areas in which the
        program is underperforming so that interventions can be targeted to improve.
    3. Providers should be implementing a change to the care plan when patients have
        suboptimal control of their disease.
    4. All providers need access to electronic references at the point of care.
    5. There were issues with the accuracy of evaluating the degree of disease control for
        patients enrolled in the pulmonary clinic. This is partly due to the language of the policy,
        which should be revised to be more consistent with the NHLBI guidelines.
    6. Providers should be familiar with alternative methods of TB testing, i.e., the interferon
        gamma assays and their appropriate use. Efforts should be made to confirm patient’s
        reports of previous treatment for LTBI prior to committing them to treatment.
    7. The cell block clinics should be adequately equipped and present a professional clinical
        environment. Safety concerns among the providers need to be addressed.
We agree with these recommendations.

Additional Recommendations
   8. Update problem lists so that they include all current and significant past clinical conditions
       and procedures. Failure to develop a complete and accurate problem list puts patients’
       continuity of care at significant risk.
   9. Monitor the providers’ documentation in the chronic care progress notes for the rationale
       for clinical decisions, diagnoses, and treatments.
   10. Expand the existing telehealth and/or establish an e-consult specialty program to include
       additional medical specialists to assist primary care providers with the management of
       complex and common medical conditions including diabetes, hypertension, cardiology,
       dermatology, neurology, and infectious diseases.
   11. Perform hepatitis C RNA viral loads and fibroscans on all patients with hepatitis C as
       required by IDOC policy.
   12. Revise the hepatitis C Guidelines to increase the number of the patients who are eligible
       to receive treatment. It is the best interest of the patient-population, the institution, and
       the non-incarcerated community to treat all patients with hepatitis C. It is impossible to
       clinically and legally justify waiting for patients to develop cirrhosis before initiating
       treatment.




197Emergent referrals should be seen immediately, urgent referrals should be seen the same day and routine referrals seen
within 72 hours.



May 21-24, 2018                            Menard Correctional Center                                               Page 96
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 97 of 108 PageID #:11906



       13. Streamline the prerequisite testing required prior to initiating hepatitis C treatment to
           match the processes utilized in the community. The current lengthy pre-treatment testing
           and evaluation contributes to the unacceptably prolonged delays in hepatitis C treatment.
       14. Implement and utilize current United States Preventive Services Task Force (USPSTF)
           guidelines for screening adults for cancer and other conditions (abdominal aortic
           aneurysm, etc.).
       15. Implement and utilize CDC age-based and disease-based standards for the administration
           of adult immunizations.
       16. Calculate and document the 10-year cardiovascular risk score on all appropriate adults to
           assist with the decision, timing, and medication selection for the prevention of
           cardiovascular disease.
       17. Consult with endocrinologists/diabetologists to provide a comprehensive review and
           recommendations concerning the medical management and the frequency of CBG testing
           of type 1 and type 2 insulin-prescribed diabetics at MCC and in the IDOC system.
       18. Develop a plan to change anticoagulation treatment from Vitamin K antagonists
           (warfarin) to newer types of anticoagulants that do not require frequent ongoing lab
           testing to determine the adequacy of anticoagulation. This should especially be
           considered when physicians are unable to obtain a therapeutic anti-coagulation level.
       19. Provide all chronic care providers and nurses with access to current, comprehensive
           electronic medical reference services such as “UpToDate” in all clinical areas and clinical
           offices.


Urgent/Emergent Care
First Court Expert Recommendations
    1. Nursing staff must be retrained with regard to an appropriate assessment for a patient
        who has been sent to the hospital and returned to the infirmary. Specifically, the training
        should include what subjective and objective information to collect in relationship to the
        problems that were addressed at the hospital. We agree with this recommendation.
    2. A clinically trained person should insure that all of the relevant offsite service reports for
        unscheduled offsite services are available within a few days, including discharge
        summaries, emergency room reports, operative reports, and catheterization reports, so
        that they can be discussed by the primary care clinician with the patient and a plan can
        also be discussed. We agree with this recommendation.
    3. When a procedure or a visit is interrupted due to a lockdown, the Medical Director should
        be notified and must determine whether, despite the lockdown, it must occur or can wait
        and occur the following day198. We agree with this recommendation. There were no
        instances of a procedure or visit being interrupted because of a lockdown among the
        charts we reviewed.

Additional Recommendations


198   Lippert Report Menard p. 44.



May 21-24, 2018                      Menard Correctional Center                               Page 97
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 98 of 108 PageID #:11907



   4. Each of the openings in the emergency response bag should be sealed with a numbered
        plastic tag. The integrity of the seal should be checked and documented on the emergency
        equipment log at the beginning of each shift.
   5.   A corrective action or improvement plan should be developed based upon the critique of
        the annual mass casualty drill. Implementation of the plan should be monitored by the QI
        program.
   6.   The critique of emergency responses should be reviewed by CQI for trends and areas
        identified for correction or improvement.
   7.   All emergency room visits should be reviewed with regard to timeliness, appropriateness
        of preceding care, accuracy of information in the health record, and continuity of care
        upon release back to the facility. This should be done by clinical leadership and the QI
        program.
   8.   IDOC medical supervisors should conduct reviews of sentinel events, including
        preventable hospitalizations. These reviews need to identify deficiencies and develop
        corrective actions. Providers who commit grossly and flagrantly egregious infractions
        should be referred to peer review and these actions should be reviewed with respect to
        their privilege renewal.


Specialty Consultations
First Court Expert Recommendations
    1. A clinically trained staff person should be responsible for ensuring that all relevant offsite
        service reports are available for the clinician to review with the patient within a week of
        the offsite service having been provided. We agree with this recommendation but add
        that the responsibility for this rests on the vendor that establishes the contract with the
        consultant and hospital. They must be held accountable for this deficiency. A clinically
        trained staff at the facility can be responsible for getting reports but responsibility for the
        process resides with the vendor.
    2. When the scheduled offsite service reports are available, the physician must document a
        visit with the patient in which the findings and a plan are discussed. We agree with this
        recommendation but add that the physician must review the offsite service report and key
        findings and recommendations, and discuss all of these with the patient in an effective
        manner so that the patient understands the therapeutic plan resulting from the
        consultation. A rationale for not accepting recommendations needs to be documented and
        discussed with the patient. This must be done timely. A week timeframe is acceptable.
    3. Services that cannot be scheduled for more than a month must be addressed by the
        Medical Director with the State Medical Director. We agree with this recommendation.

Additional Recommendations
   4. The collegial review process should be abandoned because it is, in our opinion, a patient
       safety hazard.
   5. Referral for hepatitis C to UIC should not be required to go through Wexford utilization
       review. IDOC physician should refer patients directly.



May 21-24, 2018                    Menard Correctional Center                                  Page 98
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 99 of 108 PageID #:11908



   6. Referral to the Wexford infectious disease doctor for approval for ultrasound and EGD for
      persons with cirrhosis should be abandoned on the basis of patient safety. If a Wexford
      doctor is not primary care trained (board certified or board eligible in a primary care field),
      then all patients with APRI > 0.7 should be used as a benchmark to begin diagnostic
      screening for cirrhosis (upper endoscopy for varices and biannual ultrasounds to screen
      for hepatocellular carcinoma). Primary care trained doctors should document cirrhosis as
      a problem when it is identified and begin appropriate screening as recommended for
      cirrhosis (screening EGD as baseline and ultrasounds biannually for hepatocellular
      carcinoma).
   7. Tracking specialty care should be standardized and under control of IDOC, not Wexford.
      IDOC should track whether hospital reports and all types of specialty care reports are
      received within five working days of the service date. Summary statistics on reports
      received later than five days after the service date need to be reported in CQI monthly
      and annual reports. This should be included in the contract as a monitored item
      associated with penalties for poor performance (e.g., <95% of reports available within five
      days).


Infirmary Care
First Court Expert’s Recommendations
    1. Address life/safety concerns with infirmary patients padlocked in their rooms.
    2. Train inmate health care unit porters in blood borne pathogens; infectious and
        communicable diseases; bodily fluid clean-up; the proper cleaning and sanitation of
        infirmary beds, furniture, and linens; and confidentiality of medical information.
    3. Replace torn and ragged linens. Maintain an adequate supply of bedding and linens.
    4. Sanitize infirmary bedding and linens through appropriate laundering methods.
    5. Properly document in the patient medical record a medical acuity level, i.e., acute,
        chronic, housing, administrative placement.
    6. Properly document in the patient medical record a medical assessment rather than a
        housing designation in the “assessment” portion of an infirmary patient SOAP notes.
The First Court Expert’s recommendations to train the infirmary porters and to maintain an
adequate supply of linens have been addressed. We concur with the remaining recommendations
of the First Court Expert.

Additional Recommendations
   7. Adjust the level of nurse staffing to assure that patient-inmates with significant physical
       and mental disabilities have their medical, physical, and safety needs met.
   8. The IDOC needs to perform an assessment of housing for disabled, and elderly inmates
       who need skilled nursing care. IDOC needs to build or otherwise find acceptable housing
       for these inmates.
   9. Transfer patients whose clinical needs exceed the capability of the MCC infirmary to a
       licensed clinical skilled-nursing facility either within IDOC or in the community.
   10. Educate, monitor, and track the comprehensiveness of the provider infirmary notes to
       assure that progress notes adequately document the clinical status of the patient and the


May 21-24, 2018                   Menard Correctional Center                                 Page 99
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 100 of 108 PageID #:11909



        current treatment plan. Failure to document this information puts the health of the
        patient at risk.
    11. Educate, monitor, and track provider notes to assure that the clinical justifications and
        reasons for clinical decisions and treatments are documented. Failure to document this
        information puts the health of the patient at risk.


 Pharmacy and Medication Administration
 First Court Expert Recommendations
 The First Court Appointed Expert made no recommendations concerning pharmacy and
 medication administration.

 Current Recommendations
    1. Adopt a computerized provider order entry (CPOE) program to eliminate handwritten
        orders. Replace handwritten transcription of orders to the MAR with printed labels after
        the pharmacy has reviewed and verified the order. Medications which must be started
        urgently may be transcribed in handwriting onto the MAR. When the label arrives, it
        should be affixed to a new line on the MAR and documentation continued there.
    2. Order implementation should take place within 24 hours. Adopting CPOE eliminates
        delays in treatment resulting from not transcribing orders timely.
    3. Medication should be administered in patient specific, unit dose packaging. The practice
        of pre-pouring and the use of multiuse envelopes should be stopped.
    4. The use of a list to prepare controlled substances and the placement of doses for multiple
        patients into a collective container should be stopped immediately.
    5. Alternative forms of medication should be used rather than crushing and floating (liquid
        or injectable).
    6. The MAR should be used by the nurse to verify the medication, dose, and route of
        administration is correct immediately before giving the medication to the patient. The
        nurse should have the MAR available to answer any questions or concerns the patient has
        about the medication.
    7. When medication is dropped on the floor, the patient should be offered a replacement
        and not be forced to choose between going without or ingesting a medication that is
        unsanitary.
    8. Medication should be documented on the MAR at the time it is administered. When
        medication is not given, the reason must be documented on the MAR.
    9. Every MAR should have the signature and initials of every nurse who has administered
        medication to that patient. An electronic MAR would document the identity and
        credentials of any person administering medication automatically.
    10. Printed labels should be provided to place on the MAR when a new order is dispensed.
        Orders should not be handwritten on the MAR unless it is a medication to be given
        immediately.
    11. A system for timely renewal of chronic disease and other essential medications should be
        developed.



 May 21-24, 2018                 Menard Correctional Center                              Page 100
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 101 of 108 PageID #:11910



    12. Nurses should refer any patient who does not receive three consecutive doses of
        medication critical in managing a chronic disease (insulin, Plavix, factor H, HIV medication,
        antirejection medications, etc.) to the treating provider. The treating provider should
        meet with the patient and determine if treatment can be modified to improve adherence.
    13. Patient adherence with KOP medications prescribed to treat chronic disease should be
        monitored at regular intervals (monthly by nursing and by the provider at each chronic
        disease visit).
    14. Revise the policy and procedure for medication administration to provide sufficient
        operational guidance to administer medications in accordance with accepted standards
        of nursing practice.
    15. The CQI program should develop, implement, and monitor quality indicators related to
        pharmacy services and medication administration.
    16. Root cause analysis and corrective action plans should be used to target the causes of
        performance that is below expectations. Corrective action should consider system
        improvements such as computerized provider order entry, use of bar coding, patient
        specific unit dose packaging, EMAR, etc., to support desired performance.


 Infection Control
 First Court Expert Recommendations
     1. Continue to aggressively monitor skin infections and boils. We agree with this
         recommendation.
     2. Assure a practice of appropriately laundering and sanitizing infirmary bedding and linens
         either in the healthcare unit or institutional laundry. If laundering in the healthcare unit,
         water temperatures should be monitored and recorded daily to assure a 160°F or 140°F
         reading. We agree with this recommendation and further recommend that a policy and
         procedure be written on how patient linens are laundered to include instruction to send
         linens soiled with body fluid to the institution laundry, that water temperature be tested
         and logged periodically, and that a booster be added to the hot water inlet on the washing
         machine.
     3. Train all healthcare unit porters in blood-borne pathogens, infectious and communicable
         diseases, and the proper cleaning and sanitizing of infirmary rooms, beds, furniture,
         toilets, and showers. This recommendation has been accomplished.
     4. Since there are no visual or audible alarms for the infirmary negative pressure respiratory
         isolation rooms, when a patient is isolated due to respiratory infection, gauge readings
         should be monitored and recorded each shift. When the rooms are empty or being used
         for purposes other than respiratory infection, gauge readings should be monitored and
         recorded weekly. Pressure is monitored and recorded consistent with this
         recommendation.
     5. Install, at a minimum, an audible alarm to immediately notify infirmary staff of the loss of
         negative pressure in respiratory isolation rooms. Audible alarms are in place for the
         isolation rooms; therefore, this recommendation has been accomplished.
     6. Critically monitor cellhouse sick call areas for cleanliness, the use of a paper barrier
         between patients on examination tables or assure table tops are sanitized between


 May 21-24, 2018                   Menard Correctional Center                                Page 101
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 102 of 108 PageID #:11911



       patients, and appropriate hand washing/sanitizing is occurring between patients. This
       recommendation has been accomplished.
    7. Each month, critically inspect upholstered equipment and mattresses for any tears or
       holes in the outer cover and assure the items are taken out of service until repaired. We
       agree with this recommendation and suggest that it be added to the Safety and Sanitation
       Rounds. We found numerous upholstered items which need to be removed and repaired.

 Additional Recommendations
    8. Infections and communicable disease data should be analyzed and discussed as part of
        the monthly and the annual CQI meetings. This should include discussion of trends,
        updates from the CDC, and review of practices.
    9. Update the IDOC Infection Control Manual now and at least every two years.
    10. Update the Health Services policies and procedures that relate to sanitation and infection
        control now and at least every two years.


 Dental Program
 Dental: Staffing and Credentialing
 First Court Expert Recommendations: None.

 Current Recommendations
    1. Hire two dentists immediately.
    2. Until three full-time dentists are hired, and the backlogs are reduced, Wexford should
        provide one or more full-time PRN dentists.
    3. An additional 0.5 FTE dental hygienist should be hired.
    4. Dentist staffing should be revisited after dentists incorporate bite wing x-rays and
        periodontal probing into their examinations, since it is likely that additional pathology will
        be identified when examinations and treatment comport accepted professional
        standards.

 Dental: Facility and Equipment
 First Court Expert Recommendations
 Replace or repair the x-ray developers in the North 2 and R&C clinics immediately.
     1. The space in the HSU clinic that houses the two main dental units is too small to allow
         efficient care flow and any sense of privacy, and enlargement should be considered for
         efficient care delivery and safety considerations.
     2. All electric outlets should be wall-mounted or protected by the cover for the junction box
         at the foot of the chair. Loose wires should be neatly arranged and out of traffic flow. We
         note that this issue has been addressed.
     3. All the units, chairs, and cabinetry should be replaced, and surface areas should be better
         able to accommodate disinfection.
     4. Replace the radiograph unit in the clinic immediately with a wall-mounted unit capable
         of digital radiography.



 May 21-24, 2018                   Menard Correctional Center                                Page 102
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 103 of 108 PageID #:11912



    5. The Panelipse [panoramic] radiograph unit should be replaced. This is critical for a
       reception center.
 We agree with these recommendations.

 Additional Recommendations
    6. While the quality of the radiographs is adequate, given the age of the panoramic x-ray
        unit and the R&C mission of MCC, a replacement should be high in the capital equipment
        replacement list. Moreover, the replacement should be digital.

 Dental: Sanitation, Safety, and Sterilization
 First Court Expert Recommendations
     1. Sterilization at the HSU clinic is improper. MCC should develop a sterilization system that
         implements a proper flow from dirty to sterile. We agree, but note that notwithstanding
         the inadequate design, the instruments were sterilized appropriately.

 Additional Recommendations: None.

 Dental: Review Autoclave Log
 First Court Expert Recommendations
     1. Spore test the autoclaves, and sterilizers should be tested on a weekly basis and proper
         logs should be maintained. We note that the previously identified deficiencies have been
         corrected.
     2. Safety glasses should be provided to all patients receiving dental care.
     3. Biohazard warning signs should be posted in the sterilization areas in the dental clinics.
     4. Warning signs should be posted in the area where x-rays are taken to warn pregnant
         females of potential radiation hazards.
 We agree with these recommendations.

 Additional Recommendations
    5. The dry heat sterilizer in the HCU clinic has been out of service for approximately two
        years and should be removed.

 Dental: Comprehensive Care
 First Court Expert Recommendations
     1. Comprehensive “routine” treatment should be provided only from a well-developed and
         documented treatment plan.
     2. The treatment plan should be developed from a thorough, well documented intra and
         extra-oral examination, to include a periodontal assessment and thorough examination
         of all soft tissues.
     3. In all cases, appropriate bite wing or periapical x-rays should be taken to diagnose caries.
     4. Hygiene and periodontal care should be provided as part of the treatment process.
     5. Care should be provided sequentially, beginning with hygiene services and dental
         prophylaxis.


 May 21-24, 2018                  Menard Correctional Center                               Page 103
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 104 of 108 PageID #:11913



    6. Oral hygiene instructions should be provided and documented.
 We agree with these recommendations and emphasize that current MCC practice falls well below
 accepted professional standards.

 Additional Recommendations
    7. Treatment performed should be reported using standard (American Dental Association)
        definitions and procedure codes or entries that can be mapped to the treatment codes.
    8. Biennial exams should include a documented oral cancer examination.

 Dental: Intake (Initial) Examination
 First Court Expert Recommendations
     1. Oral hygiene instructions should be provided at the time of the initial examination.
         We agree. However, the OHI provided at the intake screening was inadequate.
     2. The area where x-rays are taken should have warning signs posted that clearly warn of
         potential radiation hazards to pregnant females. We agree with this recommendation.
     3. A consent form should be developed and used for pregnant females that explains
         radiation hazards and gives the examiner permission to take the x-ray. This is moot since
         MCC is a male facility.

 Additional Recommendations
    4. The oral hygiene instructions provided by the dentist should be more thorough, or in the
        alternative, they should be provided by other dental personnel.
    5. The dentist should view the panoramic x-ray while the patient is being examined.
    6. The dentist should wash hands before re-gloving or, in the alternative, use alcohol
        wipes.199
    7. The initial exam should document Periodontal Screening and Recording (PSR), which is a
        professional standard.

 Dental: Extractions
 First Court Expert Recommendations
     1. A proper diagnosis should be part of the treatment process. We agree with this
         recommendation; however, we note that the diagnoses were appropriate in the charts we
         reviewed.

 Additional Recommendations
    2. When an antibiotic is prescribed for a tooth-related infection, the tooth should be
        extracted within the therapeutic window of the antibiotic. A follow-up appointment for
        the extraction should be made so that the tooth is extracted within 10 days.
    3. The health history should be updated before a tooth is extracted.



 199Centers for Disease Control and Prevention. Summary of Infection Prevention Practices in Dental Settings: Basic Expectations
 for Safe Care. Atlanta, GA: Centers for Disease Control and Prevention, US Dept of Health and Human Services; October 2016,
 p.7.



 May 21-24, 2018                            Menard Correctional Center                                               Page 104
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 105 of 108 PageID #:11914



     4. The consent form should specify the tooth to be extracted and the reason for the
        extraction (i.e., the diagnosis).

 Dental: Removable Prosthetics
 First Court Expert Recommendations
     1. A comprehensive examination and well developed and documented treatment plan,
         including bitewing and/or periapical radiographs and periodontal assessment, precede all
         comprehensive dental care, including removable prosthodontics.
     2. Periodontal assessment and treatment should be part of the treatment process and that
         the periodontium should be stable before proceeding with impressions.
     3. All operative dentistry and oral surgery as documented in the treatment plan be
         completed before proceeding with impressions.
 We agree with these recommendations and note that current practice is substantially below
 accepted professional standards.

 Additional Recommendations: None.

 Dental: Sick Call/Treatment Provision
 First Court Expert Recommendations
     1. All treatment should proceed from a proper diagnosis.
     2. A system should be implemented immediately that insures that inmates with urgent care
         complaints (pain and swelling) are seen and evaluated by medical/dental staff within 24-48
         hours from the date on the request form. It is from this face-to-face evaluation that
         scheduling, and treatment should proceed. The appropriate medical staff in the units should
         be utilized in this effort. We note that patients who sign up for nurse sick call with complaints
         of dental pain or swelling are seen within 48 hours by a nurse and are offered non-narcotic
         analgesics. Furthermore, patients who sign up for nurse sick call generally have timely face-
         to-face assessments and receive analgesics when appropriate.
 We agree with these recommendations.

 Additional Recommendations
    3. Nurses should triage all requests for dental care. Non-urgent requests (cleaning, routine
        exams, fillings, etc.) should be sent to the dental clinic for scheduling. All other dental
        complaints should be assessed at nursing sick call, treated for pain as needed, and
        referred to the dentist based upon clinician urgency.
    4. The Wexford contract should be amended to specify a maximum wait time for a routine
        care appointment to 90 days.

 Dental: Orientation Handbook
 First Court Expert Recommendations: None.

 Additional Recommendations: None.



 May 21-24, 2018                     Menard Correctional Center                                   Page 105
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 106 of 108 PageID #:11915




 Dental: Policies and Procedures
 First Court Expert Recommendations
     1. The dental program should develop a current, detailed, thorough, and accurate policy and
         procedure manual that defines how all aspects of the program are to be managed. Once
         developed, it should be reviewed and updated on a regular basis and as needed for new
         policies and procedures. We agree with this recommendation.

 Additional Recommendations
    2. The Dental Director should sign the policies. Moreover, all dental personnel should sign a
        memo acknowledging having read the policies.

 Dental: Failed Appointments
 First Court Expert Recommendations
     1. Develop a comprehensive CQI study to evaluate reasons for missed appointments and
         seek remedies to correct the problem and improve getting inmates to their
         appointments. We agree. Although the failed appointment rate has fallen to a yearly low,
         it is still worthwhile to see if there remains room for improvement. Furthermore, the
         refusal rate is worth studying.

 Additional Recommendations: None.

 Dental: Medically Compromised Patients
 First Court Expert Recommendations
     1. The medical history section of the dental record should be kept up to date and that
         medical conditions that require special precautions should be red-flagged to catch the
         immediate attention of the provider.
     2. Blood pressure readings be routinely taken of patients with a history of hypertension,
         especially prior to surgical procedures.
 We agree with these recommendations.

 Additional Recommendations
    3. Diabetics should be referred for a periodontal assessment that includes periodontal
        probing every six months.
    4. Diabetic patients diagnosed with periodontal disease should be offered an oral
        prophylaxis and non-surgical periodontal treatment (i.e., scaling and root planing) every
        six months if clinically indicated. This should be part of the chronic care program.

 Dental: Specialists
 First Court Expert Recommendations: None.

 Additional Recommendations: None.

 Dental: CQI

 May 21-24, 2018                 Menard Correctional Center                              Page 106
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 107 of 108 PageID #:11916



 First Court Expert Recommendations
     1. Develop vigorous CQI studies that address the weaknesses presented in this report and
         put in place steps to correct the problems. We agree with this recommendation.

 Additional Recommendations
    2. IDOC should hire an individual experienced in health services research to guide the local
        CQI studies effort.


 Internal Monitoring and Quality Improvement
 First Court Expert Recommendations
     1. The QI policy and the training connected to it must be redone in order to facilitate quality
         improvement effectively occurring at each institution. This will entail a lengthy discussion.
         We agree with this recommendation.

 Additional Recommendations
    2. The paperwork requirements of putting together information for the annual CQI report
        need to be separated from the role of leading CQI efforts in improving care.
    3. The Governing Body of the health care program needs to be predominantly medical
        personnel.
    4. CQI plans need to be specific to the facility and address major concerns or problems at
        that facility.
    5. A mortality review process needs to be initiated. This process should be managed and
        performed by non-vendor personnel under direction of the Office of Health Services. This
        group should review all deaths and sentinel events to identify problems and offer
        solutions that the facility CQI program addresses and responds to.




 May 21-24, 2018                   Menard Correctional Center                                Page 107
Case: 1:10-cv-04603 Document #: 767-3 Filed: 11/14/18 Page 108 of 108 PageID #:11917




                                Appendix A
                           Staffing for Menard Correctional Center
        Position        State or Wexford      Filled      Vacant       LOA   Positions
         HCUA                 State              1            0                  1
          DON                 State              0            1                  1
        Nursing               State              3            0                  3
      Supervisor
         Office              State               2                0             2
     Coordinator
    Office Assistant         State               1                3             4
    Staff Assistant         Wexford              1                0             1
   Office Associate          State               2                0             2
         Clerk II            State               1                0             1
   Health Info Assoc         State               2                0             2
           RN                State               18               10    1       28
          LPN                State               12               8             20
          LPN               Wexford              4                2             6
    Dental Director         Wexford              0                1             1
        Dentist             Wexford              1                1             2
   Dental Assistant         Wexford              2                0             2
   Dental Assistant          State               1                0             1
   Dental Hygienist          State               1                0             1
   Medical Director         Wexford              1                0             1
       Physician            Wexford              0                2             2
           NP               Wexford              2                1             3
     Wexford Site           Wexford              1                0             1
       Manager
    Med Room Asst           Wexford              2                0             2
    Radiology Tech          Wexford              1                0             1
     Phlebotomist           Wexford              1                0             1
     Optometrist            Wexford              1                0             1
        PT aide             Wexford              1                0             1
   Physical Therapist       Wexford             0.1               0            0.1
         Total                                  62.1              29    1      91.1




 May 21-24, 2018                     Menard Correctional Center                          Page 108
